Exhibit 10.5


EXECUTION VERSION


SECOND AMENDMENT TO NOTE PURCHASE AGREEMENT


THIS SECOND AMENDMENT dated as of June 29, 2020 (the or this “Second Amendment”)
to the Note Purchase Agreement (as defined below) is among Pebblebrook Hotel,
L.P., a Delaware limited partnership (the “Company”), Pebblebrook, Hotel Trust,
a Maryland real estate investment trust (the “Parent REIT”) and each of the
institutions set forth on the signature pages to this Second Amendment
(collectively, the “Noteholders”).


RECI TALS


A.The Company and each of the Noteholders have heretofore entered into the Note
Purchase Agreement dated as of November 12, 2015, as amended by that certain
First Amendment dated as of October 13, 2017 (the “Note Purchase Agreement”).
The Company has heretofore issued (i) $60,000,000 aggregate principal amount of
its 4.70% Senior Notes, Series A, due December 1, 2023 (the “Series A Notes”)
and (ii) $40,000,000 aggregate principal amount of its 4.93% Senior Notes,
Series B, due December 1, 2025 (the “Series B Notes” and, together with the
Series A Notes, the “Notes”) pursuant to the Note Purchase Agreement.


B.The Company, the Parent REIT and the Noteholders now desire to amend the Note
Purchase Agreement in the respects, but only in the respects, hereinafter set
forth.


C.Capitalized terms used herein shall have the respective meanings ascribed
thereto in the Note Purchase Agreement, as amended by this Second Amendment,
unless herein defined or the context shall otherwise require.


D.All requirements of law have been fully complied with and all other acts and
things necessary to make this Second Amendment a valid, legal and binding
instrument according to its terms for the purposes herein expressed have been
done or performed.


STATEMENT OF AGREEMENT


NOW, THEREFORE, the Company, the Parent REIT and the Noteholders, in
consideration of good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, do hereby agree as follows:


ARTICLE I


AMENDMENTS TO NOTE PURCHASE AGREEMENT


Effective upon the Second Amendment Effective Date (as hereinafter defined), the
Note Purchase Agreement is hereby amended to delete the stricken text (indicated
textually in the same manner as the following example: stricken text) and to add
the double−underlined text (indicated textually in the same manner as the
following example: double−underlined text) as set forth in the composite
conformed copy of the Note Purchase Agreement attached hereto as Exhibit A


ARTICLE II
CONDITIONS TO EFFECTIVENESS


Section 2.1. This Second Amendment shall not become effective until, and shall
become



--------------------------------------------------------------------------------



effective (the “Second Amendment Effective Date”) when, each and every one of
the following conditions shall have been satisfied:


(a)executed counterparts of this Second Amendment, duly executed by the Company,
the Parent REIT and the Noteholders, shall have been delivered to the
Noteholders;


(b)executed counterparts of the Intercreditor Agreement, duly executed by Truist
Bank, as Senior Notes Collateral Agent (the “Senior Notes Collateral Agent”) and
the other parties thereto, shall have been delivered to the Noteholders;


(c)executed counterparts of Collateral Agency Agreement, duly executed by the
Senior Notes Collateral Agent and the Noteholders, shall have been delivered to
the Noteholders;


(d)the Noteholders shall have received a duly executed and delivered copy of the
amendments to each Material Credit Facility dated as of the date hereof, in form
and substance reasonably satisfactory to the Noteholders;


(e)the Noteholders shall have received a copy of the agreed form of the Pledge
Agreement, in form and substance reasonably satisfactory to the Noteholders;


(f)the Noteholders shall have received a copy of the resolutions of the Board of
Directors of the Company authorizing the execution, delivery and performance by
the Company of this Second Amendment, certified by its Secretary or an Assistant
Secretary;


(g)the Noteholders shall have received the favorable opinion of counsel to the
Company as to the matters set forth in Sections 3.1(a), 3.1(b) and 3.1(c)
hereof, which opinion shall be in form and substance satisfactory to the
Noteholders; and


(h)
the representations and warranties of the Company set forth in Section 3.1

hereof are true and correct on and with respect to the date hereof;


(i)each Noteholder shall have received an amendment fee which shall be equal to
7.5 basis points (.075%) of the outstanding amount of Notes held by such
Noteholder; and


(j)the Company shall have paid the fees and expenses of Chapman and Cutler LLP,
counsel to the Noteholders, in connection with the negotiation, preparation,
approval, execution and delivery of this Second Amendment.


ARTICLE III


REPRESENTATIONS AND WARRANTIES OF THE COMPANY


Section 3.1. To induce the Noteholders to execute and deliver this Second
Amendment, the Company and the Parent REIT represents and warrants (which
representations and warranties shall survive the execution and delivery of this
Second Amendment), to the Noteholders that:


(a)this Second Amendment has been duly authorized, executed and delivered by the
Company and the Parent REIT and this Second Amendment constitutes the legal,
valid and binding obligation, contract and agreement of the Company and the
Parent REIT enforceable against each in accordance with its terms, except as
enforcement may be limited by bankruptcy, insolvency, reorganization, moratorium
or similar laws or equitable principles



--------------------------------------------------------------------------------



relating to or limiting creditors’ rights generally;


(b)the Note Purchase Agreement and the Notes, as amended by this Second
Amendment, constitute the legal, valid and binding obligations, contract and
agreement of the Company and the Parent REIT enforceable against each in
accordance with their terms, except as enforcement may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws or equitable principles
relating to or limiting creditors’ rights generally;


(c)the execution, delivery and performance by the Company and the Parent REIT of
this Second Amendment (i) has been duly authorized by all requisite corporate
action and, if required, shareholder action, (ii) does not require the consent
or approval of any governmental or regulatory body or agency, and (iii) will not
(A) violate (1) any provision of law, statute, rule or regulation or its
certificate of incorporation or bylaws,
(2) any order of any court or any rule, regulation or order of any other agency
or government binding upon it, or (3) any provision of any indenture, agreement
or other instrument to which it is a party or by which its properties or assets
are or may be bound, including, without limitation, any Material Credit
Facility, or (B) result in a breach or constitute (alone or with due notice or
lapse of time or both) a default under any indenture, agreement or other
instrument referred to in clause (iii)(A)(3) of this Section 3.1(c);


(d)as of the date hereof and after giving effect to this Second Amendment, no
Default or Event of Default has occurred which is continuing; and


(e)neither the Parent REIT, the Company nor any of its Subsidiaries has paid or
agreed to pay any fees or other consideration to the lenders under any Material
Credit Facility or any agent acting on their behalf, except for customary and
usual commitment and arrangement fees and agent fees paid in connection with
entering into any Material Credit Facility, and reasonable out of pocket
expenses, including attorneys’ fees, incurred in connection therewith.


ARTICLE IV
MISCELLANEOUS


Section 4.1. This Second Amendment shall be construed in connection with and as
part of the Note Purchase Agreement, and except as modified and expressly
amended by this Second Amendment, all terms, conditions and covenants contained
in the Note Purchase Agreement and the Notes are hereby ratified and shall be
and remain in full force and effect.


Section 4.2. The Parent REIT, on behalf of each Subsidiary Guarantor (a)
acknowledges and consents to all of the terms and conditions of this Second
Amendment, (b) affirms all of its obligations under the Subsidiary Guaranty, (c)
agrees that this Second Amendment and all documents delivered in connection
herewith do not operate to reduce or discharge its obligations under the Note
Purchase Agreement or the Subsidiary Guaranty, and (d) agrees that this Second
Amendment and all documents delivered in connection herewith do not operate as a
waiver of any Default or Event of Default that may exist prior to the
effectiveness of this Second Amendment.


Section 4.3. Any and all notices, requests, certificates and other instruments
executed and delivered after the execution and delivery of this Second Amendment
may refer to the Note Purchase Agreement without making specific reference to
this Second Amendment but nevertheless all such references shall include this
Second Amendment unless the context otherwise requires.


Section 4.4. The descriptive headings of the various Sections or parts of this
Second



--------------------------------------------------------------------------------



Amendment are for convenience only and shall not affect the meaning or
construction of any of the provisions hereof.


Section 4.5. This Second Amendment shall be governed by and construed in
accordance with New York law.


[Remainder of page intentionally left blank]



--------------------------------------------------------------------------------





The execution hereof by you shall constitute a contract between us for the uses
and purposes hereinabove set forth, and this Second Amendment may be executed in
any number of counterparts, each executed counterpart constituting an original,
but all together only one agreement.




Very truly yours,




PEBBLEBROOK HOTEL, L.P., a Delaware
limited partnership


By:    PEBBLEBROOK HOTEL TRUST, a Maryland Real Estate Investment Trust, its
general partner


By :    /s/ Raymond D. Martz
Name: Raymond D. Martz
Title: Executive Vice President and Chief Financial Officer    






PEBBLEBROOK HOTEL TRUST, a Maryland Real Estate Investment Trust


By :    /s/ Raymond D. Martz
Name: Raymond D. Martz
Title: Executive Vice President and Chief Financial Officer    










































Signature Page to Second Amendment to Note Purchase Agreement



--------------------------------------------------------------------------------







As of the date first written above.


MASSACHUSETTS MUTUAL LIFE INSURANCE COMPANY


By: Barings LLC as Investment Adviser




By
/s/ Jim Moore    

Name: Jim Moore
Title: Managing Director



--------------------------------------------------------------------------------



YF LIFE INSURANCE INTERNATIONAL LIMITED
By: Barings LLC as Investment Adviser




By
/s/ Jim Moore

Name: Jim Moore
Title: Managing Director





--------------------------------------------------------------------------------



As of the date first written above.


ALLIANZ LIFE INSURANCE COMPANY OF NORTH AMERICA
By: Allianz Global Investors U.S. LLC
As the authorized signatory and investment manager


By     /s/ Lawrence Halliday
Name:Lawrence Halliday
Title: Managing Director





--------------------------------------------------------------------------------



As of the date first written above.


THE GUARDIAN LIFE INSURANCE COMPANY OF
AMERICA




By    /s/ Timothy Powell
Name:Timothy Powell
Title: Managing Director





--------------------------------------------------------------------------------





EXHIBIT A


Composite Conformed Copy of Note Purchase Agreement Reflecting Second Amendment
to the Note Purchase Agreement [see attached]





--------------------------------------------------------------------------------




EXECUTION VERSION



--------------------------------------------------------------------------------

EXHIBIT A
PEBBLEBROOK HOTEL, L.P.
$60,000,000 4.70% Senior Notes, Series A, due December 1, 2023


$40,000,000 4.93% Senior Notes, Series B, due December 1, 2025


______________
NOTE PURCHASE AND GUARANTEE AGREEMENT
______________
Dated November 12, 2015



--------------------------------------------------------------------------------








--------------------------------------------------------------------------------




TABLE OF CONTENTS
SECTION
HEADING
PAGE


 
 
 
 
 
 
 
SECTION 1.
AUTHORIZATION OF NOTES.
1


 
 
SECTION 2.
SALE AND PURCHASE OF NOTES.
1


 
 
Section 2.1.
Purchase and Sale of Notes.
1


 
 
Section 2.2.
Affiliate Guaranties.
2


 
 
SECTION 3.
CLOSING.
2


 
 
SECTION 4.
CONDITIONS TO CLOSING.
2


 
 
Section 4.1.
Representations and Warranties.
2


 
 
Section 4.2.
Performance; No Default.
2


 
 
Section 4.3.
Compliance Certificates.
3


 
 
Section 4.4.
Opinions of Counsel.
3


 
 
Section 4.5.
Purchase Permitted By Applicable Law, Etc.
4


 
 
Section 4.6.
Sale of Other Notes.
4


 
 
Section 4.7.
Payment of Special Counsel Fees.
4


 
 
Section 4.8.
Private Placement Number.
4


 
 
Section 4.9.
Changes in Corporate Structure.
4


 
 
Section 4.10.
Affiliate Guaranties.
4


 
 
Section 4.11.
Funding Instructions.
4


 
 
Section 4.12.
Proceedings and Documents.
4


 
 
SECTION 5.
REPRESENTATIONS AND WARRANTIES OF THE COMPANY AND THE PARENT REIT.
5


 
 
Section 5.1.
Organization; Power and Authority.
5


 
 
Section 5.2.
Authorization, Etc.
5


 
 
Section 5.3.
Disclosure.
5


 
 
Section 5.4.
Organization and Ownership of Shares of Subsidiaries; Affiliates.
6


 
 
Section 5.5.
Financial Statements; Material Liabilities.
6


 
 
Section 5.6.
Compliance with Laws, Other Instruments, Etc.
7


 
 
Section 5.7.
Governmental Authorizations, Etc.
7


 
 
Section 5.8.
Litigation; Observance of Agreements, Statutes and Orders.
7


 
 
Section 5.9.
Taxes.
7


 
 
Section 5.10.
Title to Property; Leases.
8


 
 
Section 5.11.
Licenses, Permits, Etc.
8


 
 
Section 5.12.
Compliance with ERISA.
8


 
 
Section 5.13.
Private Offering.
9


 
 
Section 5.14.
Use of Proceeds; Margin Regulations.
9


 
 
Section 5.15.
Existing Indebtedness; Future Liens.
10


 
 
Section 5.16.
Foreign Assets Control Regulations, Etc.
10


 
 
Section 5.17.
Status under Certain Statutes.
12


 
 
Section 5.18.
Notes and Affiliate Guaranties Rank Pari Passu.
12


 
 
Section 5.19.
Environmental Matters.
12


 
 
Section 5.20.
REIT Status.
13


 
 
SECTION 6.
REPRESENTATIONS OF THE PURCHASERS.
13


 
 
Section 6.1.
Purchase for Investment.
13


 
 
Section 6.2.
Source of Funds.
13


 
 




--------------------------------------------------------------------------------



SECTION 7.
INFORMATION AS TO COMPANY.
15


 
 
Section 7.1.
Financial and Business Information.
15


 
 
Section 7.2.
Officer’s Certificate.
17


 
 
Section 7.3.
Visitation.
18


 
 
Section 7.4.
Electronic Delivery.
18


 
 
SECTION 8.
PAYMENT AND PREPAYMENT OF THE NOTES.
19


 
 
Section 8.1.
Maturity.
19


 
 
Section 8.2.
Optional Prepayments with Make‑Whole Amount.
19


 
 
Section 8.3.
Allocation of Partial Prepayments.
20


 
 
Section 8.4.
Maturity; Surrender, Etc
20


 
 
Section 8.5.
Purchase of Notes.
20


 
 
Section 8.6.
Make‑Whole Amount.
21


 
 
Section 8.7.
Prepayment of Notes upon Change in Control.
22


 
 
Section 8.8.
Payments Due on Non‑Business Days.
23


 
 
Section 8.9.
Prepayment of Notes upon Waiver Period Event.
23


 
 
SECTION 9.
AFFIRMATIVE COVENANTS.
23


24
 
Section 9.1.
Compliance with Laws.
23


24
 
Section 9.2.
Insurance.
24


25
 
Section 9.3.
Maintenance of Properties.
24


25
 
Section 9.4.
Payment of Taxes and Claims.
24


25
 
Section 9.5.
Legal Existence, Etc.
24


25
 
Section 9.6.
Notes to Rank Pari Passu.
 
25
 
Section 9.7.
Books and Records.
25


26
 
Section 9.8.
Subsidiary Guarantors.
25


26
 
Section 9.9.
Most Favored Lender Status.
26


27
 
Section 9.10.
Collateral.
 
28
 
Section 9.11.
Note Rating.
27


30
 
SECTION 10.
NEGATIVE COVENANTS.
27


30
 
Section 10.1.
Transactions with Affiliates.
27


30
 
Section 10.2.
Merger, Consolidation, Etc.
28


30
 
Section 10.3.
Line of Business.
29


31
 
Section 10.4.
Terrorism Sanctions Regulations.
29


31
 
Section 10.5.
Liens.
29


32
 
Section 10.6.
Financial Covenants.
31


33
 
Section 10.7.
Dispositions.
33


37
 
Section 10.8.
Restricted Payments.
35


38
 
Section 10.9.
Investments.
35


39
 
Section 10.10.
Enhanced Negative Covenants.
 
41
 
SECTION 11.
EVENTS OF DEFAULT.
37


42
 
SECTION 12.
REMEDIES ON DEFAULT, ETC.
39


45
 
Section 12.1.
Acceleration.
39


45
 
Section 12.2.
Other Remedies.
40


45
 
Section 12.3.
Rescission.
40


45
 
Section 12.4.
No Waivers or Election of Remedies, Expenses, Etc.
41


46
 
SECTION 13.
PARENT GUARANTY, ETC.
41


46
 
Section 13.1.
Parent Guaranty.
41


46
 
Section 13.2.
Obligations Unconditional.
41


47
 




--------------------------------------------------------------------------------



Section 13.3.
Marshalling and Accounts.
44


50
 
Section 13.4.
General Limitation on Guarantee Obligations.
45


50
 
SECTION 14.
REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES.
45


50
 
Section 14.1.
Registration of Notes.
45


50
 
Section 14.2.
Transfer and Exchange of Notes.
45


51
 
Section 14.3.
Replacement of Notes.
46


51
 
SECTION 15.
PAYMENTS ON NOTES.
46


52
 
Section 15.1.
Place of Payment.
46


52
 
Section 15.2.
Home Office Payment.
46


52
 
SECTION 16.
EXPENSES, ETC.
47


52
 
Section 16.1.
Transaction Expenses.
47


52
 
Section 16.2.
Survival.
47


53
 
SECTION 17.
SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT.
48


53
 
SECTION 18.
AMENDMENT AND WAIVER.
48


53
 
Section 18.1.
Requirements.
48


53
 
Section 18.2.
Solicitation of Holders of Notes.
48


54
 
Section 18.3.
Binding Effect, Etc
49


54
 
Section 18.4.
Notes Held by Company, Etc
49


54
 
SECTION 19.
NOTICES.
49


55
 
SECTION 20.
REPRODUCTION OF DOCUMENTS.
50


55
 
SECTION 21.
CONFIDENTIAL INFORMATION.
50


56
 
SECTION 22.
SUBSTITUTION OF PURCHASER.
51


57
 
SECTION 23.
MISCELLANEOUS.
52


57
 
Section 23.1.
Successors and Assigns.
52


57
 
Section 23.2.
Accounting Terms.
52


57
 
Section 23.3.
Severability.
53


58
 
Section 23.4.
Construction, Etc
53


58
 
Section 23.5.
Counterparts.
53


59
 
Section 23.6.
Governing Law.
53


59
 
Section 23.7.
Jurisdiction and Process; Waiver of Jury Trial.
53


59
 
Section 23.8.
Subordination.
 
59
 








--------------------------------------------------------------------------------





SCHEDULE A
—    Defined Terms



SCHEDULE 1(a)
—    Form of 4.70% Senior Note, Series A, due December 1, 2023



SCHEDULE 1(b)
—    Form of 4.93% Senior Note, Series B, due December 1, 2025



SCHEDULE 2.2
—    Form of Subsidiary Guaranty



SCHEDULE 4.4(a)
—    Form of Opinion of Special Counsel for the Company and the Guarantors



SCHEDULE 4.4(b)
—    Form of Opinion of Special Counsel for the Purchasers



SCHEDULE 5.3
—    Disclosure Materials



SCHEDULE 5.4
—    Subsidiaries of the Company and Ownership of Subsidiary Stock



SCHEDULE 5.5
—    Financial Statements



SCHEDULE 5.15
—    Existing Indebtedness



SCHEDULE B
—    Information Relating to Purchasers





EXHIBIT A
—    Liquidity Compliance Certificate



EXHIBIT B
—    Pledge Agreement








--------------------------------------------------------------------------------





PEBBLEBROOK HOTEL, L.P.
7315 Wisconsin Ave., 1110 W
Bethesda, MD 20814


$60,000,000 4.70% Senior Notes, Series A, due December 1, 2023
$40,000,000 4.93% Senior Notes, Series B, due December 1, 2025


November 12, 2015




TO EACH OF THE PURCHASERS LISTED IN
SCHEDULE B HERETO:




Ladies and Gentlemen:


Pebblebrook Hotel, L.P., a Delaware limited partnership (together with any
successor thereto that becomes a party hereto pursuant to Section 10.2, the
“Company”) and Pebblebrook, Hotel Trust, a Maryland real estate investment trust
(together with its successors and assigns, the “Parent REIT”), agree with each
of the Purchasers as follows:


SECTION 1.    AUTHORIZATION OF NOTES.


The Company will authorize the issue and sale of (i) $60,000,000 aggregate
principal amount of its 4.70% Senior Notes, Series A, due December 1, 2023 (the
“Series A Notes”) and (ii)
$40,000,000 aggregate principal amount of its 4.93% Senior Notes, Series B, due
December 1, 2025 (the “Series B Notes” and, together with the Series A Notes, as
amended, restated or otherwise modified from time to time pursuant to Section 17
and including any such notes issued in substitution therefor pursuant to Section
13, the “Notes”). The Series A Notes shall be substantially in the form set out
in Schedule 1(a) and the Series B Notes shall be substantially in the form set
out in Schedule 1(b). Certain capitalized and other terms used in this Agreement
are defined in Schedule A. References to a “Schedule” are references to a
Schedule attached to this Agreement unless otherwise specified. References to a
“Section” are references to a Section of this Agreement unless otherwise
specified.


SECTION 2.    SALE AND PURCHASE OF NOTES.


Section 2.1. Purchase and Sale of Notes. Subject to the terms and conditions of
this Agreement, the Company will issue and sell to each Purchaser and each
Purchaser will purchase from the Company, at the Closing provided for in Section
3, the relevant Notes in the respective principal amount(s) and in the Series
specified opposite such Purchaser’s name in Schedule B at the purchase price of
100% of the principal amount thereof. The Purchasers’ obligations hereunder are
several and not joint obligations and no Purchaser shall have any liability to
any Person for the performance or non-performance of any obligation by any other
Purchaser hereunder.







--------------------------------------------------------------------------------





Section 2.2. Affiliate Guaranties. The payment by the Company of all amounts due
with respect to the Notes and the performance by the Company of its obligations
under this Agreement will be absolutely and unconditionally guaranteed by the
Parent REIT pursuant to the Parent Guaranty as set forth in Section 13 and by
the Subsidiary Guarantors pursuant to the Subsidiary Guaranty substantially in
the form of Schedule 2.2 attached hereto and made a part hereof (the “Subsidiary
Guaranty”).


SECTION 3.    CLOSING.


The execution of the Note Purchase Agreement shall occur at the office of
Chapman and Cutler LLP, 111 West Monroe Street, Chicago, Illinois 60603 on
November 12, 2015 (the “Execution Date”). The sale and purchase of the Notes to
be purchased by each Purchaser shall occur at the offices of at the offices of
Chapman and Cutler LLP, 111 West Monroe Street, Chicago, Illinois 60603 at 10:00
A.M. Chicago time, at a closing (the “Closing”) on December 1, 2015. At the
Closing the Company will deliver to each Purchaser the Notes to be purchased by
such Purchaser in the form of a single Note of each Series to be purchased by
such Purchaser (or such greater number of Notes in denominations of at least
$100,000 as such Purchaser may request) dated the date of the Closing and
registered in such Purchaser’s name (or in the name of its nominee), against
delivery by such Purchaser to the Company or its order of immediately available
funds in the amount of the purchase price therefor by wire transfer of
immediately available funds for the account of the Company to account number
Pebblebrook Hotel L.P. at U.S. Bank, N.A., Antioch, TN, ABA 064000059, Account
#151203840377. If at the Closing the Company shall fail to tender such Notes to
any Purchaser as provided above in this Section 3, or any of the conditions
specified in Section 4 shall not have been fulfilled to such Purchaser’s
satisfaction, such Purchaser shall, at its election, be relieved of all further
obligations under this Agreement, without thereby waiving any rights such
Purchaser may have by reason of any of the conditions specified in Section 4 not
having been fulfilled to such Purchaser’s satisfaction or such failure by the
Company to tender such Notes.


SECTION 4.    CONDITIONS TO CLOSING.


Each Purchaser’s obligation to purchase and pay for the Notes to be sold to such
Purchaser at the Closing is subject to the fulfillment to such Purchaser’s
satisfaction, prior to or at the Closing, of the following conditions:


Section 4.1. Representations and Warranties. (a) The representations and
warranties of the Company in this Agreement shall be correct when made and at
the time of such Closing.


(b) The representations and warranties of the Guarantors in this Agreement and
the Affiliate Guaranties, as applicable, shall be correct when made and at the
time of such Closing.


Section 4.2. Performance; No Default. (a) The Company shall have performed and
complied with all agreements and conditions contained in this Agreement required
to be performed or complied with by it prior to or at the Closing and from the
Execution Date to the Closing assuming that Sections 9 and 10 of this Agreement
are applicable. From the Execution







--------------------------------------------------------------------------------





Date until the Closing, before and after giving effect to the issue and sale of
the Notes (and the application of the proceeds thereof as contemplated by
Section 5.14), no Default, Event of Default or Change in Control shall have
occurred and be continuing. None of the Company Parties shall have entered into
any transaction since the date of the Information Memorandum that would have
been prohibited by Section 10 had such Section applied since such date.


(b) Each Guarantor shall have performed and complied with all agreements and
conditions contained in this Agreement and the applicable Affiliate Guaranty
required to be performed and complied with by it prior to or at the Closing, and
immediately after giving effect to the issue and sale of Notes at the Closing
(and the application of the proceeds thereof as contemplated by Section 5.14),
no Default or Event of Default shall have occurred and be continuing. None of
the Company Parties shall have entered into any transaction since the date of
the Memorandum that would have been prohibited by Section 10 had such Section
applied since such date.


Section 4.3. Compliance Certificates. (a) Officer’s Certificate. The Company
shall have delivered to such Purchaser an Officer’s Certificate, dated the date
of the Closing, certifying that the conditions specified in Sections 4.1(a),
4.2(a) and 4.9 have been fulfilled.


(b)Guarantor Officer’s Certificate. Each Guarantor shall have delivered to such
Purchaser an Officer’s Certificate, dated the date of the Closing, certifying
that the conditions specified in Section 4.1(b), 4.2(b) and 4.9 have been
fulfilled.


(c)Secretary’s Certificate. The Company shall have delivered to such Purchaser a
certificate of its Secretary or Assistant Secretary, dated the date of the
Closing, certifying as to (i) the resolutions attached thereto and other entity
organizational proceedings relating to the authorization, execution and delivery
of the Notes and this Agreement and (ii) the Company’s Organization Documents as
then in effect.


(d)Guarantor Secretary’s Certificate. Each Guarantor shall have delivered to
such Purchaser a certificate of its Secretary or Assistant Secretary, dated the
date of the Closing, certifying as to the resolutions attached thereto and other
entity organizational proceedings relating to the authorization, execution and
delivery of this Agreement (in the case of the Parent REIT) and the applicable
Affiliate Guaranty.


(e)Certificates. The certificates provided under this Section 4.3 may be
combined and delivered as one or more certificates.


Section 4.4. Opinions of Counsel. Such Purchaser shall have received opinions in
form and substance satisfactory to such Purchaser, dated the date of the Closing
(a) from Honigman Miller Schwartz and Cohn LLP, counsel for the Company and the
Guarantors, covering the matters set forth in Schedule 4.4(a) and covering such
other matters incident to the transactions contemplated hereby as such Purchaser
or its counsel may reasonably request (and the Company hereby instructs its
counsel to deliver such opinion to the Purchasers) and (b) from Chapman and
Cutler LLP, the Purchasers’ special counsel in connection with such
transactions, substantially in the form set forth in Schedule 4.4(b) and
covering such other matters incident to such transactions







--------------------------------------------------------------------------------





as such Purchaser may reasonably request.


Section 4.5. Purchase Permitted By Applicable Law, Etc. On the date of the
Closing, such Purchaser’s purchase of Notes shall (a) be permitted by the laws
and regulations of each jurisdiction to which such Purchaser is subject, without
recourse to provisions (such as section 1405(a)(8) of the New York Insurance
Law) permitting limited investments by insurance companies without restriction
as to the character of the particular investment, (b) not violate any applicable
law or regulation (including, without limitation, Regulation T, U or X of the
Board of Governors of the Federal Reserve System) and (c) not subject such
Purchaser to any tax, penalty or liability under or pursuant to any applicable
law or regulation, which law or regulation was not in effect on the Execution
Date. If requested by such Purchaser, such Purchaser shall have received an
Officer’s Certificate certifying as to such matters of fact as such Purchaser
may reasonably specify to enable such Purchaser to determine whether such
purchase is so permitted.


Section 4.6. Sale of Other Notes. Contemporaneously with the Closing, the
Company shall sell to each other Purchaser and each other Purchaser shall
purchase the Notes to be purchased by it at the Closing as specified in Schedule
B.


Section 4.7. Payment of Special Counsel Fees. Without limiting Section 15.1, the
Company shall have paid on or before the Execution Date and the Closing the
fees, charges and disbursements of the Purchasers’ special counsel referred to
in Section 4.4 to the extent reflected in a statement of such counsel rendered
to the Company at least one Business Day prior to the Execution Date and the
Closing.


Section 4.8. Private Placement Number. A Private Placement Number issued by
Standard & Poor’s CUSIP Service Bureau (in cooperation with the SVO) shall have
been obtained for the Notes of each Series.


Section 4.9. Changes in Corporate Structure. The Company Parties shall not have
changed their respective jurisdiction of incorporation or organization, as
applicable, or been a party to any merger or consolidation or succeeded to all
or any substantial part of the liabilities of any other entity, at any time
following the date of the most recent financial statements referred to in
Schedule 5.5.


Section 4.10. Affiliate Guaranties. The Affiliate Guaranties shall have been
executed and delivered by each Guarantor and shall be in full force and effect.


Section 4.11. Funding Instructions. At least three (3) Business Days prior to
the date of the Closing, each Purchaser shall have received written instructions
signed by a Responsible Officer on letterhead of the Company confirming the
information specified in Section 3 including
(i)the name and address of the transferee bank, (ii) such transferee bank’s ABA
number and (iii) the account name and number into which the purchase price for
the Notes is to be deposited.


Section 4.12. Proceedings and Documents. All corporate and other proceedings in
connection with the transactions contemplated by this Agreement and all
documents and instruments incident to such transactions shall be satisfactory to
such Purchaser and its special





--------------------------------------------------------------------------------





counsel, and such Purchaser and its special counsel shall have received all such
counterpart originals or certified or other copies of such documents as such
Purchaser or such special counsel may reasonably request.


SECTION 5.    REPRESENTATIONS AND WARRANTIES OF THE COMPANY AND THE PARENT REIT.


The Company and the Parent REIT represent and warrant to each Purchaser as of
the Execution Date and as of the Closing that:


Section 5.1. Organization; Power and Authority. The Company and the Parent REIT
are each an entity duly organized, validly existing and in good standing under
the laws of its jurisdiction of organization, and duly qualified as a foreign
entity and in good standing in each jurisdiction in which such qualification is
required by law, other than those jurisdictions as to which the failure to be so
qualified or in good standing could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. Each of the Company
and the Parent REIT has the entity organizational power and authority to own or
hold under lease the properties it purports to own or hold under lease, to
transact the business it transacts and proposes to transact, to execute and
deliver this Agreement, the Parent Guaranty and the Notes, as applicable and to
perform the provisions hereof and thereof.


Section 5.2. Authorization, Etc. This Agreement, the Affiliate Guaranties and
the Notes have been duly authorized by all necessary entity organizational
action on the part of the Company Parties party thereto, and this Agreement and
each Affiliate Guaranty constitutes, and upon execution and delivery thereof
each Note will constitute, a legal, valid and binding obligation of each Company
Party party thereto, enforceable against such Company Party party thereto in
accordance with its terms, except as such enforceability may be limited by (i)
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws affecting the enforcement of creditors’ rights generally and (ii) general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).


Section 5.3. Disclosure. The Company, through its agent, U.S. Bancorp
Investments, Inc. and Wells Fargo Securities LLC, has delivered to each
Purchaser a copy of an Information Memorandum, dated August 2015 (the
“Information Memorandum”), relating to the transactions contemplated hereby. The
Information Memorandum fairly describes, in all material respects, the general
nature of the business and principal properties of the Company and its
Subsidiaries. This Agreement, the Information Memorandum, the financial
statements listed in Schedule 5.5 and the documents, certificates or other
writings delivered to the Purchasers by or on behalf of the Company and the
Parent REIT prior to September 9, 2015 in connection with the transactions
contemplated hereby and identified in Schedule 5.3 (this Agreement, the
Memorandum and such documents, certificates or other writings and such financial
statements delivered to each Purchaser being referred to, collectively, as the
“Disclosure Documents”), taken as a whole, do not contain any untrue statement
of a material fact or omit to state any material fact necessary to make the
statements therein not misleading in light of the circumstances under which they
were made. No representation is made as to any projections included in the
Disclosure Documents other than that such projections are based on information
that the Company





--------------------------------------------------------------------------------





and the Parent REIT believed to be accurate as of the date of preparation and
were calculated in a manner the Company and the Parent REIT believe to be
reasonable. Except as disclosed in the Disclosure Documents, since December 31,
2014, there has been no change in the financial condition, operations, business,
properties or prospects of the Company Parties, taken as a whole, except changes
that could not, individually or in the aggregate, reasonably be expected to have
a Material Adverse Effect. There is no fact known to the Company or the Parent
REIT that could reasonably be expected to have a Material Adverse Effect that
has not been set forth herein or in the Disclosure Documents.


Section 5.4. Organization and Ownership of Shares of Subsidiaries; Affiliates.
(a) Schedule 5.4 contains (except as noted therein) complete and correct lists
of (i) the Company Parties as of the date of the Closing showing, as to each
Subsidiary, the name thereof, the jurisdiction of its organization, and the
percentage of shares of each class of its capital stock or similar equity
interests outstanding owned by each Company Party, (ii) the Parent REIT’s and
the Company’s Affiliates, other than Subsidiaries, and (iii) the Parent REIT’s
and the Company’s directors and senior officers.


(b)    All of the outstanding shares of capital stock or similar equity
interests of each Subsidiary shown in Schedule 5.4 as being owned by the Company
Parties have been validly issued, are fully paid and non-assessable and are
owned by such Company Party or another Subsidiary free and clear of any Lien
that is prohibited by this Agreement.


(c)    Each Subsidiary is a corporation or other legal entity duly organized,
validly existing and, where applicable, in good standing under the laws of its
jurisdiction of organization, and is duly qualified as a foreign corporation or
other legal entity and, where applicable, is in good standing in each
jurisdiction in which such qualification is required by law, other than those
jurisdictions as to which the failure to be so qualified or in good standing
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. Each such Subsidiary has the corporate or other power
and authority to own or hold under lease the properties it purports to own or
hold under lease and to transact the business it transacts and proposes to
transact.


(d)    No Subsidiary is subject to any legal, regulatory, contractual or other
restriction (other than the agreements listed on Schedule 5.4 and customary
limitations imposed by corporate law or similar statutes) restricting the
ability of such Subsidiary to pay dividends out of profits or make any other
similar distributions of profits to the Parent REIT or the Company or any of
their respective Subsidiaries that owns outstanding shares of capital stock or
similar equity interests of such Subsidiary.


Section 5.5. Financial Statements; Material Liabilities. The Parent REIT and the
Company have delivered to each Purchaser copies of the financial statements of
the Parent REIT and its Subsidiaries listed on Schedule 5.5. All of such
financial statements (including in each case the related schedules and notes)
fairly present in all material respects the consolidated financial position of
the Company Parties as of the respective dates specified in such Schedule and
the consolidated results of their operations and cash flows for the respective
periods so specified and have been prepared in accordance with GAAP consistently
applied throughout the periods





--------------------------------------------------------------------------------





involved except as set forth in the notes thereto (subject, in the case of any
interim financial statements, to normal year-end adjustments). The Company
Parties do not have any Material liabilities that are not disclosed in the
Disclosure Documents.


Section 5.6. Compliance with Laws, Other Instruments, Etc. The execution,
delivery and performance by the Company Parties of this Agreement, the Affiliate
Guaranties and the Notes to which they are a party, will not (i) contravene,
result in any breach of, or constitute a default under, or result in the
creation of any Lien in respect of any property of any Company Party under, any
indenture, mortgage, deed of trust, loan, purchase or credit agreement, lease,
corporate charter or by-laws, shareholders agreement or any other agreement or
instrument to which any Company Party is bound or by which any Company Party or
any of their respective properties may be bound or affected, (ii) conflict with
or result in a breach of any of the terms, conditions or provisions of any
order, judgment, decree or ruling of any court, arbitrator or Governmental
Authority applicable to any Company Party or any Subsidiary or (iii) violate any
provision of any statute or other rule or regulation of any Governmental
Authority applicable to any Company Party.


Section 5.7. Governmental Authorizations, Etc. No consent, approval or
authorization of, or registration, filing or declaration with, any Governmental
Authority is required in connection with the execution, delivery or performance
by the Company Parties of this Agreement, the Affiliate Guaranties or the Notes,
as applicable.


Section 5.8. Litigation; Observance of Agreements, Statutes and Orders. (a)
There are no actions, suits, investigations or proceedings pending or, to the
best knowledge of the Parent REIT or the Company, threatened against or
affecting any Company Party or any property of the Company Parties in any court
or before any arbitrator of any kind or before or by any Governmental Authority
that could, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.


(b) No Company Party is (i) in default under any agreement or instrument to
which it is a party or by which it is bound, (ii) in violation of any order,
judgment, decree or ruling of any court, arbitrator or Governmental Authority or
(iii) in violation of any applicable law, ordinance, rule or regulation of any
Governmental Authority (including, without limitation, Environmental Laws, the
USA PATRIOT Act or any of the other laws and regulations that are referred to in
Section 5.16), which default or violation could, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.


Section 5.9. Taxes. Each Company Party has filed all tax returns that are
required to have been filed in any jurisdiction, and have paid all taxes shown
to be due and payable on such returns and all other taxes and assessments levied
upon them or their properties, assets, income or franchises, to the extent such
taxes and assessments have become due and payable and before they have become
delinquent, except for any taxes and assessments (i) the amount of which,
individually or in the aggregate, is not Material or (ii) the amount,
applicability or validity of which is currently being contested in good faith by
appropriate proceedings and with respect to which a Company Party has
established adequate reserves in accordance with GAAP. Neither the Parent REIT
nor the Company knows of any basis for any other tax or assessment that could,





--------------------------------------------------------------------------------





individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. The charges, accruals and reserves on the books of the Company
Parties in respect of U.S. federal, state or other taxes for all fiscal periods
are adequate. The U.S. federal income tax liabilities of the Company Parties
have been finally determined (whether by reason of completed audits or the
statute of limitations having run) for all fiscal years up to and including the
fiscal year ended 2011.


Section 5.10. Title to Property; Leases. The Company Parties have good and
sufficient title to their respective properties that individually or in the
aggregate are Material, including all such properties reflected in the most
recent audited balance sheet referred to in Section 5.5 or purported to have
been acquired by the Company Parties after such date (except as sold or
otherwise disposed of in the ordinary course of business), in each case free and
clear of Liens prohibited by this Agreement. All leases that individually or in
the aggregate are Material are valid and subsisting and are in full force and
effect except where the failure to be in full force and effect could not
reasonably be expected to have a Material Adverse Effect.


Section 5.11. Licenses, Permits, Etc. (a) The Company Parties own or possess all
licenses, permits, franchises, authorizations, patents, copyrights, proprietary
software, service marks, trademarks and trade names, or rights thereto, that
individually or in the aggregate are Material, without known conflict with the
rights of others.


(b)To the best knowledge of the Parent REIT and the Company, no product or
service of any Company Party infringes in any material respect any license,
permit, franchise, authorization, patent, copyright, proprietary software,
service mark, trademark, trade name or other right owned by any other Person.


(c)To the best knowledge of the Parent REIT and the Company, there is no
Material violation by any Person of any right of any Company Party with respect
to any patent, copyright, proprietary software, service mark, trademark, trade
name or other right owned or used by any Company Party.


Section 5.12. Compliance with ERISA. (a) Each Company Party and each ERISA
Affiliate have operated and administered each Plan in compliance with all
applicable laws except for such instances of noncompliance as have not resulted
in and could not, individually or in the aggregate, reasonably be expected to
result in a Material Adverse Effect. No Company Party nor any ERISA Affiliate
has incurred any liability pursuant to Title I or IV of ERISA or the penalty or
excise tax provisions of the Code relating to employee benefit plans (as defined
in section 3 of ERISA), and no event, transaction or condition has occurred or
exists that could, individually or in the aggregate, reasonably be expected to
result in the incurrence of any such liability by any Company Party or any ERISA
Affiliate, or in the imposition of any Lien on any of the rights, properties or
assets of any Company Party or any ERISA Affiliate, in either case pursuant to
Title I or IV of ERISA or to section 430(k) of the Code or to any such penalty
or excise tax provisions under the Code or federal law or section 4068 of ERISA
or by the granting of a security interest in connection with the amendment of a
Plan, other than such liabilities or Liens as would not be individually or in
the aggregate Material.


(b)
Neither the Company, the Parent REIT nor their respective ERISA Affiliates






--------------------------------------------------------------------------------





maintain or contribute to any Plan that is subject to Title IV of ERISA.


(c)Each Company Party and their ERISA Affiliates have not incurred withdrawal
liabilities (and are not subject to contingent withdrawal liabilities) under
section 4201 or 4204 of ERISA in respect of Multiemployer Plans that
individually or in the aggregate are Material.


(d)The expected postretirement benefit obligation (determined as of the last day
of the Parent REIT’s most recently ended fiscal year in accordance with
Financial Accounting Standards Board Accounting Standards Codification Topic
715-60, without regard to liabilities attributable to continuation coverage
mandated by section 4980B of the Code) of the Company Parties is not Material.


(e)The execution and delivery of this Agreement and the issuance and sale of the
Notes hereunder will not involve any transaction that is subject to the
prohibitions of section 406 of ERISA or in connection with which a tax could be
imposed pursuant to section 4975(c)(1)(A)-(D) of the Code. The representation by
the Parent REIT and the Company to each Purchaser in the first sentence of this
Section 5.12(e) is made in reliance upon and subject to the accuracy of such
Purchaser’s representation in Section 6.2 as to the sources of the funds to be
used to pay the purchase price of the Notes to be purchased by such Purchaser.


Section 5.13. Private Offering. Neither the Parent REIT, the Company nor anyone
acting on its or their behalf has offered the Notes, Affiliate Guaranties or any
similar Securities for sale to, or solicited any offer to buy the Notes or any
similar Securities from, or otherwise approached or negotiated in respect
thereof with, any Person other than the Purchasers and not more than twelve (12)
other Institutional Investors, each of which has been offered the Notes and the
Affiliate Guaranties at a private sale for investment. Neither the Parent REIT,
the Company nor anyone acting on its or their behalf has taken, or will take,
any action that would subject the issuance or sale of the Notes to the
registration requirements of section 5 of the Securities Act or to the
registration requirements of any Securities or blue sky laws of any applicable
jurisdiction.


Section 5.14. Use of Proceeds; Margin Regulations. The Company will apply the
proceeds of the sale of the Notes hereunder to reduce outstanding indebtedness
under the Bank of America Credit Facility and for general corporate purposes. No
part of the proceeds from the sale of the Notes hereunder will be used, directly
or indirectly, for the purpose of buying or carrying any margin stock within the
meaning of Regulation U of the Board of Governors of the Federal Reserve System
(12 CFR 221), or for the purpose of buying or carrying or trading in any
Securities under such circumstances as to involve the Company in a violation of
Regulation X of said Board (12 CFR 224) or to involve any broker or dealer in a
violation of Regulation T of said Board (12 CFR 220). Margin stock does not
constitute more than 5% of the value of the consolidated assets of the Company
Parties and the Parent REIT does not have any present intention that margin
stock will constitute more than 5% of the value of such assets. As used in this
Section, the terms “margin stock” and “purpose of buying or carrying” shall have
the meanings assigned to them in said Regulation U.


Section 5.15. Existing Indebtedness; Future Liens. (a) Except as described
therein,
Schedule 5.15 sets forth a complete and correct list of all outstanding
Indebtedness of the







--------------------------------------------------------------------------------





Company Parties as of September 30, 2015 (including descriptions of the obligors
and obligees, principal amounts outstanding, any collateral therefor and any
Guaranties thereof), since which date there has been no Material change in the
amounts, interest rates, sinking funds, installment payments or maturities of
such Indebtedness. No Company Party is in default and no waiver of default is
currently in effect, in the payment of any principal or interest on any
Indebtedness of the Company Party and no event or condition exists with respect
to any Indebtedness of the Company Parties that would permit (or that with
notice or the lapse of time, or both, would permit) one or more Persons to cause
such Indebtedness to become due and payable before its stated maturity or before
its regularly scheduled dates of payment.


(b)Except as disclosed in Schedule 5.15, none of the Company Parties has agreed
or consented to cause or permit any of its property, whether now owned or
hereafter acquired, to be subject to a Lien that secures Indebtedness or to
cause or permit in the future (upon the happening of a contingency or otherwise)
any of its property, whether now owned or hereafter acquired, to be subject to a
Lien that secures Indebtedness.


(c)None of the Company Parties is a party to, or otherwise subject to any
provision contained in, any instrument evidencing Indebtedness of the Company
Party, any agreement relating thereto or any other agreement (including, but not
limited to, its charter or other Organization Document) which limits the amount
of, or otherwise imposes restrictions on the incurring of, Indebtedness of the
Company, except as disclosed in Schedule 5.15.


Section 5.16. Foreign Assets Control Regulations, Etc. (a) Neither any Company
Party nor any Controlled Entity is (i) a Person whose name appears on the list
of Specially Designated Nationals and Blocked Persons published by the Office of
Foreign Assets Control, United States Department of the Treasury (“OFAC”) (an
“OFAC Listed Person”) (ii) an agent, department, or instrumentality of, or is
otherwise beneficially owned by, controlled by or acting on behalf of, directly
or indirectly, (x) any OFAC Listed Person or (y) any Person, entity,
organization, foreign country or regime that is subject to any OFAC Sanctions
Program, or (iii) otherwise blocked, subject to sanctions under or engaged in
any activity in violation of other United States economic sanctions, including
but not limited to, the Trading with the Enemy Act, the International Emergency
Economic Powers Act, the Comprehensive Iran Sanctions, Accountability and
Divestment Act (“CISADA”) or any similar law or regulation with respect to Iran
or any other country, the Sudan Accountability and Divestment Act, any OFAC
Sanctions Program, or any economic sanctions regulations administered and
enforced by the United States or any enabling legislation or executive order
relating to any of the foregoing (collectively, “U.S. Economic Sanctions”) (each
OFAC Listed Person and each other Person, entity, organization and government of
a country described in clause (i), clause (ii) or clause (iii), a “Blocked
Person”). Neither a Company Party nor any Controlled Entity has been notified
that its name appears or may in the future appear on a state list of Persons
that engage in investment or other commercial activities in Iran or any other
country that is subject to U.S. Economic Sanctions.


(b)No part of the proceeds from the sale of the Notes hereunder constitutes or
will constitute funds obtained on behalf of any Blocked Person or will otherwise
be used by a Company Party or any Controlled Entity, directly or indirectly, (i)
in connection with any investment in, or any transactions or dealings with, any
Blocked Person, or (ii) otherwise in





--------------------------------------------------------------------------------





violation of U.S. Economic Sanctions.


(c)Neither any Company Party nor any Controlled Entity (i) has been found in
violation of, charged with, or convicted of, money laundering, drug trafficking,
terrorist-related activities or other money laundering predicate crimes under
the Currency and Foreign Transactions Reporting Act of 1970 (otherwise known as
the Bank Secrecy Act), the USA PATRIOT Act or any other United States law or
regulation governing such activities (collectively, “Anti-Money Laundering
Laws”) or any U.S. Economic Sanctions violations,
(ii)to the Parent REIT’s and the Company’s actual knowledge after making due
inquiry, is under investigation by any Governmental Authority for possible
violation of Anti-Money Laundering Laws or any U.S. Economic Sanctions
violations, (iii) has been assessed civil penalties under any Anti-Money
Laundering Laws or any U.S. Economic Sanctions, or (iv) has had any of its funds
seized or forfeited in an action under any Anti-Money Laundering Laws. The
Company Parties have established procedures and controls which they reasonably
believe are adequate (and otherwise comply with applicable law) to ensure that
each Company Party and each Controlled Entity is and will continue to be in
compliance with all applicable current and future Anti-Money Laundering Laws and
U.S. Economic Sanctions.


(d)(1) Neither any Company Party nor any Controlled Entity (i) has been charged
with, or convicted of bribery or any other anti-corruption related activity
under any applicable law or regulation in a U.S. or any non-U.S. country or
jurisdiction, including but not limited to, the U.S. Foreign Corrupt Practices
Act and the U.K. Bribery Act 2010 (collectively, “Anti-Corruption Laws”), (ii)
to the Parent REIT and the Company’s actual knowledge after making due inquiry,
is under investigation by any U.S. or non-U.S. Governmental Authority for
possible violation of Anti-Corruption Laws, (iii) has been assessed civil or
criminal penalties under any Anti-Corruption Laws or (iv) has been or is the
target of sanctions imposed by the United Nations or the European Union;


(2)To the Parent REIT and the Company’s actual knowledge, no Company Party nor
any Controlled Entity has, within the last five years, directly or indirectly
offered, promised, given, paid or authorized the offer, promise, giving or
payment of anything of value to a Governmental Official or a commercial
counterparty for the purposes of: (i) influencing any act, decision or failure
to act by such Governmental Official in his or her official capacity or such
commercial counterparty, (ii) inducing a Governmental Official to do or omit to
do any act in violation of the Governmental Official’s lawful duty, or (iii)
inducing a Governmental Official or a commercial counterparty to use his or her
influence with a government or instrumentality to affect any act or decision of
such government or entity; in each case in order to obtain, retain or direct
business or to otherwise secure an improper advantage in violation of any
applicable law or regulation or which would cause any holder to be in violation
of any law or regulation applicable to such holder; and


(3)No part of the proceeds from the sale of the Notes hereunder will be used,
directly or indirectly, for any improper payments, including bribes, to any
Governmental Official or commercial counterparty in order to obtain, retain or
direct business or obtain any improper advantage. Each Company Party has
established procedures and controls which it reasonably believes are adequate
(and otherwise comply with applicable law) to ensure that each Company Party and
each Controlled Entity is and will continue to be in compliance with all
applicable





--------------------------------------------------------------------------------





current and future Anti-Corruption Laws.


Section 5.17. Status under Certain Statutes. No Company Party is subject to
regulation under the Investment Company Act of 1940, as amended, the Public
Utility Holding Company Act of 2005, as amended, the ICC Termination Act of
1995, as amended, or the Federal Power Act, as amended.


Section 5.18. Notes and Affiliate Guaranties Rank Pari Passu. The obligations of
the Company under this Agreement and the Notes and the obligations of each
Guarantor under their respective Affiliate Guaranties rank at least pari passu
in right of payment with all other unsecured Senior Indebtedness of the Company
or such Guarantor, as the case may be, including, without limitation, all
unsecured Senior Indebtedness of the Company or such Guarantor, as the case may
be, described in Schedule 5.15 hereto.


Section 5.19. Environmental Matters. (a) No Company Party has knowledge of any
claim or has received any notice of any claim and no proceeding has been
instituted asserting any claim against the Company Party or any of its
respective real properties or other assets now or formerly owned, leased or
operated by any of them, alleging any damage to the environment or violation of
any Environmental Laws, except, in each case, such as could not reasonably be
expected to result in a Material Adverse Effect.


(b)No Company Party has knowledge of any facts which would give rise to any
claim, public or private, of violation of Environmental Laws or damage to the
environment emanating from, occurring on or in any way related to real
properties now or formerly owned, leased or operated by any of them or to other
assets or their use, except, in each case, such as could not, individually or in
the aggregate, reasonably be expected to result in a Material Adverse Effect.


(c)No Company Party has stored any Hazardous Materials on real properties now or
formerly owned, leased or operated by any of them in a manner which is contrary
to any Environmental Law that could, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect.


(d)No Company Party has disposed of any Hazardous Materials in a manner which is
contrary to any Environmental Law that could, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect.


(e)All buildings on all real properties now owned, leased or operated by a
Company Party are in compliance with applicable Environmental Laws, except where
failure to comply could not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect.


Section 5.20. REIT Status. The Parent REIT is qualified as a REIT and the
Company is qualified as a REIT, a partnership or a disregarded entity (in each
case, for federal income tax purposes), a TRS or a QRS, and each of their
Subsidiaries that is a corporation is either a TRS or a QRS. As of the Closing,
the Subsidiaries of the Parent REIT and the Company that are taxable

REIT subsidiaries, as such term is used in the Code, are identified on Schedule
5.4.





--------------------------------------------------------------------------------






SECTION 6.    REPRESENTATIONS OF THE PURCHASERS.


Section 6.1. Purchase for Investment. Each Purchaser severally represents that
it is purchasing the Notes for its own account or for one or more separate
accounts maintained by such Purchaser or for the account of one or more pension
or trust funds and not with a view to the distribution thereof, provided that
the disposition of such Purchaser’s or their property shall at all times be
within such Purchaser’s or their control. Each Purchaser understands that the
Notes have not been registered under the Securities Act and may be resold only
if registered pursuant to the provisions of the Securities Act or if an
exemption from registration is available, except under circumstances where
neither such registration nor such an exemption is required by law, and that the
Company is not required to register the Notes.


Section 6.2. Source of Funds. Each Purchaser severally represents that at least
one of the following statements is an accurate representation as to each source
of funds (a “Source”) to be used by such Purchaser to pay the purchase price of
the Notes to be purchased by such Purchaser hereunder:


(a)the Source is an “insurance company general account” (as the term is defined
in the United States Department of Labor’s Prohibited Transaction Exemption
(“PTE”) 95-60) in respect of which the reserves and liabilities (as defined by
the annual statement for life insurance companies approved by the NAIC (the
“NAIC Annual Statement”)) for the general account contract(s) held by or on
behalf of any employee benefit plan together with the amount of the reserves and
liabilities for the general account contract(s) held by or on behalf of any
other employee benefit plans maintained by the same employer (or affiliate
thereof as defined in PTE 95-60) or by the same employee organization in the
general account do not exceed 10% of the total reserves and liabilities of the
general account (exclusive of separate account liabilities) plus surplus as set
forth in the NAIC Annual Statement filed with such Purchaser’s state of
domicile; or


(b)the Source is a separate account that is maintained solely in connection with
such Purchaser’s fixed contractual obligations under which the amounts payable,
or credited, to any employee benefit plan (or its related trust) that has any
interest in such separate account (or to any participant or beneficiary of such
plan (including any annuitant)) are not affected in any manner by the investment
performance of the separate account; or


(c)the Source is either (i) an insurance company pooled separate account, within
the meaning of PTE 90-1 or (ii) a bank collective investment fund, within the
meaning of the PTE 91-38 and, except as disclosed by such Purchaser to the
Company in writing pursuant to this clause (c), no employee benefit plan or
group of plans maintained by the same employer or employee organization
beneficially owns more than 10% of all assets allocated to such pooled separate
account or collective investment fund; or


(d)the Source constitutes assets of an “investment fund” (within the meaning of
Part VI of PTE 84-14 (the “QPAM Exemption”)) managed by a “qualified
professional asset





--------------------------------------------------------------------------------





manager” or “QPAM” (within the meaning of Part VI of the QPAM Exemption), no
employee benefit plan’s assets that are managed by the QPAM in such investment
fund, when combined with the assets of all other employee benefit plans
established or maintained by the same employer or by an affiliate (within the
meaning of Part VI(c)(1) of the QPAM Exemption) of such employer or by the same
employee organization and managed by such QPAM, represent more than 20% of the
total client assets managed by such QPAM, the conditions of Part I(c) and
(g)of the QPAM Exemption are satisfied, neither the QPAM nor a person
controlling or controlled by the QPAM maintains an ownership interest in the
Company that would cause the QPAM and the Company to be “related” within the
meaning of Part VI(h) of the QPAM Exemption and (i) the identity of such QPAM
and (ii) the names of any employee benefit plans whose assets in the investment
fund, when combined with the assets of all other employee benefit plans
established or maintained by the same employer or by an affiliate (within the
meaning of Part VI(c)(1) of the QPAM Exemption) of such employer or by the same
employee organization, represent 10% or more of the assets of such investment
fund, have been disclosed to the Company in writing pursuant to this clause (d);
or


(e)    the Source constitutes assets of a “plan(s)” (within the meaning of Part
IV(h) of PTE 96-23 (the “INHAM Exemption”)) managed by an “in-house asset
manager” or “INHAM” (within the meaning of Part IV(a) of the INHAM Exemption),
the conditions of Part I(a), (g) and (h) of the INHAM Exemption are satisfied,
neither the INHAM nor a person controlling or controlled by the INHAM (applying
the definition of “control” in Part IV(d)(3) of the INHAM Exemption) owns a 10%
or more interest in the Company and (i) the identity of such INHAM and (ii) the
name(s) of the employee benefit plan(s) whose assets constitute the Source have
been disclosed to the Company in writing pursuant to this clause (e); or


(f)
the Source is a governmental plan; or



(g)    the Source is one or more employee benefit plans, or a separate account
or trust fund comprised of one or more employee benefit plans, each of which has
been identified to the Company in writing pursuant to this clause (g); or


(h)    the Source does not include assets of any employee benefit plan, other
than a plan exempt from the coverage of ERISA.


As used in this Section 6.2, the terms “employee benefit plan,” “governmental
plan,” and “separate account” shall have the respective meanings assigned to
such terms in section 3 of ERISA.


SECTION 7.    INFORMATION AS TO COMPANY.


Section 7.1.    Financial and Business Information. The Company shall deliver to
each Purchaser and each holder of a Note that is an Institutional Investor:


(a)Quarterly Statements — within forty-five (45) days (or such shorter period as
is the earlier of (x) fifteen (15) days greater than the period applicable to
the filing of the Parent REIT’s Quarterly Report on Form 10-Q (the “Form 10-Q”)
with the SEC regardless of whether





--------------------------------------------------------------------------------





the Parent REIT is subject to the filing requirements thereof and (y) the date
by which such financial statements are required to be delivered under any
Material Credit Facility or the date on which such corresponding financial
statements are delivered under any Material Credit Facility if such delivery
occurs earlier than such required delivery date) after the end of each quarterly
fiscal period in each fiscal year of the Parent REIT (other than the last
quarterly fiscal period of each such fiscal year), duplicate copies of,


(i)    a consolidated balance sheet of the Company Parties as at the end of such
quarter, and


(ii)    consolidated statements of income, changes in shareholders’ equity and
cash flows of the Company Parties, for such quarter and (in the case of the
second and third quarters) for the portion of the fiscal year ending with such
quarter,


setting forth in each case in comparative form the figures for the corresponding
periods in the previous fiscal year, all in reasonable detail, prepared in
accordance with GAAP applicable to quarterly financial statements generally, and
certified by a Senior Financial Officer as fairly presenting, in all material
respects, the financial position of the companies being reported on and their
results of operations and cash flows, subject to changes resulting from year-end
adjustments, provided that delivery within the time period specified above of
copies of the Parent REIT’s Form 10-Q prepared in compliance with the
requirements therefor and filed with the SEC shall be deemed to satisfy the
requirements of this Section 7.1(a);


(b)Annual Statements — within ninety (90) days (or such shorter period as is the
earlier of (x) fifteen (15) days greater than the period applicable to the
filing of the Parent REIT’s Annual Report on Form 10-K (the “Form 10-K”) with
the SEC regardless of whether the Parent REIT is subject to the filing
requirements thereof and (y) the date by which such financial statements are
required to be delivered under any Material Credit Facility or the date on which
such corresponding financial statements are delivered under any Material Credit
Facility if such delivery occurs earlier than such required delivery date) after
the end of each fiscal year of the Parent REIT, duplicate copies of


(i)    a consolidated balance sheet of the Company Parties as at the end of such
year, and


(ii)    consolidated statements of income, changes in shareholders’ equity and
cash flows of the Company Parties for such year,


setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail, prepared in accordance with GAAP, and
accompanied by an opinion thereon (without a “going concern” or similar
qualification or exception and without any qualification or exception as to the
scope of the audit on which such opinion is based) of independent public
accountants of recognized national standing, which opinion shall state that such
financial statements present fairly, in all material respects, the financial
position of the companies being reported upon and their results of operations
and cash flows and have been prepared in conformity with GAAP, and that the
examination of such accountants in connection with such





--------------------------------------------------------------------------------





financial statements has been made in accordance with generally accepted
auditing standards, and that such audit provides a reasonable basis for such
opinion in the circumstances, provided that the delivery within the time period
specified above of the Parent REIT’s Form 10-K for such fiscal year (together
with the Parent REIT’s annual report to shareholders, if any, prepared pursuant
to Rule 14a-3 under the Securities Exchange Act of 1934) prepared in accordance
with the requirements therefor and filed with the SEC, shall be deemed to
satisfy the requirements of this Section 7.1(b);


(c)
SEC and Other Reports — promptly upon their becoming available, one copy of

(i) each financial statement, report, notice or proxy statement sent by any
Company Party to its principal lending banks as a whole (excluding information
sent to such banks in the ordinary course of administration of a bank facility,
such as information relating to pricing and borrowing availability) or to its
public Securities holders generally, and (ii) each regular or periodic report,
each registration statement (without exhibits except as expressly requested by
such Purchaser or holder), and each prospectus and all amendments thereto filed
by any Company Party with the SEC and of all press releases and other statements
made available generally by any Company Party to the public concerning
developments that are Material;


(d)Notice of Default or Event of Default — promptly, and in any event within
five days after a Responsible Officer becoming aware of the existence of any
Default or Event of Default or that any Person has given any notice or taken any
action with respect to a claimed default hereunder or that any Person has given
any notice or taken any action with respect to a claimed default of the type
referred to in Section 11(f), a written notice specifying the nature and period
of existence thereof and what action the Company is taking or proposes to take
with respect thereto;


(e)ERISA Matters — promptly, and in any event within five days after a
Responsible Officer becoming aware of any of the following, a written notice
setting forth the nature thereof and the action, if any, that the Company or an
ERISA Affiliate proposes to take with respect thereto:


(i)    with respect to any Plan, any reportable event, as defined in section
4043(c) of ERISA and the regulations thereunder, for which notice thereof has
not been waived pursuant to such regulations as in effect on the Execution Date;
or


(ii)    the taking by the PBGC of steps to institute, or the threatening by the
PBGC of the institution of, proceedings under section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan, or the
receipt by the Parent REIT, the Company or any ERISA Affiliate of a notice from
a Multiemployer Plan that such action has been taken by the PBGC with respect to
such Multiemployer Plan; or


(iii)    any event, transaction or condition that could result in the incurrence
of any liability by the Parent REIT, the Company or any ERISA Affiliate pursuant
to Title I or IV of ERISA or the penalty or excise tax provisions of the Code
relating to employee benefit plans, or in the imposition of any Lien on any of
the rights, properties or assets of the Company or any ERISA Affiliate pursuant
to Title I or IV of ERISA or such penalty





--------------------------------------------------------------------------------





or excise tax provisions, if such liability or Lien, taken together with any
other such liabilities or Liens then existing, could reasonably be expected to
have a Material Adverse Effect;


(f)Notices from Governmental Authority — promptly, and in any event within 30
days of receipt thereof, copies of any notice to any Company Party from any
federal or state Governmental Authority relating to any order, ruling, statute
or other law or regulation that could reasonably be expected to have a Material
Adverse Effect;


(g)Resignation or Replacement of Auditors — within ten days following the date
on which the Parent REIT’s or the Company’s auditors resign or the Parent REIT
or the Company elects to change auditors, as the case may be, notification
thereof, together with such supporting information as the Required Holders may
request; and


(h)Requested Information — with reasonable promptness, such other data and
information relating to the business, operations, affairs, financial condition,
assets or properties of the Company Parties (including, but without limitation,
actual copies of the Parent REIT’s Form 10-Q and Form 10-K) or relating to the
ability of the Company to perform its obligations hereunder and under the Notes
as from time to time may be reasonably requested by any such Purchaser or holder
of a Note.


(i)Waiver Period Reporting — not later than seven (7) Business Days after the
last Business Day of each month during the Waiver Period, a Liquidity Compliance
Certificate signed by the chief executive officer, chief financial officer,
treasurer or controller of the Parent REIT (which delivery may, unless any
Purchaser or holder of a Note that is an Institutional Investor requests
executed originals, be by electronic communication including fax or email and
shall be deemed to be an original authentic counterpart thereof for all
purposes), together with documentation reasonably satisfactory to any Purchaser
or holder of a Note that is an Institutional Investor to verify the calculations
set forth in such certificate.


Section 7.2. Officer’s Certificate. Each set of financial statements delivered
to a Purchaser or a holder of a Note pursuant to Section 7.1(a) or Section
7.1(b) shall be accompanied by a certificate of a Senior Financial Officer:


(a)Covenant Compliance — setting forth the information from such financial
statements that is required in order to establish whether the Parent REIT and
the Company were in compliance with the requirements of Section 10.6 during the
quarterly or annual period covered by the statements then being furnished
(including with respect to each such provision that involves mathematical
calculations, the information from such financial statements that is required to
perform such calculations), and detailed calculations of the maximum or minimum
amount, ratio or percentage, as the case may be, permissible under the terms of
such Section, and the calculation of the amount, ratio or percentage then in
existence. In the event that any Company Party has made an election to measure
any financial liability using fair value (which election is being disregarded
for purposes of determining compliance with this Agreement pursuant to Section
23.2(a)) as to the period covered by any such financial statement, such Senior
Financial Officer’s certificate as to such period shall include a reconciliation
from GAAP





--------------------------------------------------------------------------------





with respect to such election; and


(b)Event of Default — certifying that such Senior Financial Officer has reviewed
the relevant terms hereof and has made, or caused to be made, under his or her
supervision, a review of the transactions and conditions of the Company Parties
from the beginning of the quarterly or annual period covered by the statements
then being furnished to the date of the certificate and that such review shall
not have disclosed the existence during such period of any condition or event
that constitutes a Default or an Event of Default or, if any such condition or
event existed or exists (including, without limitation, any such event or
condition resulting from the failure of any Company Party to comply with any
Environmental Law), specifying the nature and period of existence thereof and
what action the Company shall have taken or proposes to take with respect
thereto.


Section 7.3. Visitation. The Parent REIT and the Company shall permit the
representatives of each Purchaser and each holder of a Note that is an
Institutional Investor:


(a)No Default — if no Default or Event of Default then exists, at the expense of
such Purchaser or holder and upon reasonable prior notice to the Parent REIT and
the Company, to visit the principal executive office of the Parent REIT and the
Company, to discuss the affairs, finances and accounts of the Company Parties
with the Parent REIT’s and the Company’s officers, and (with the consent of the
Parent REIT, which consent will not be unreasonably withheld and presence of the
Parent REIT if requested by the Parent REIT) its independent public accountants,
and (with the consent of the Parent REIT, which consent will not be unreasonably
withheld) to visit the other offices and properties of the Company Parties, all
at such reasonable times and as often as may be reasonably requested in writing;
and


(b)Default — if a Default or Event of Default then exists, at the expense of the
Parent REIT and the Company to visit and inspect any of the offices or
properties of the Company Parties, to examine all their respective books of
account, records, reports and other papers, to make copies and extracts
therefrom, and to discuss their respective affairs, finances and accounts with
their respective officers and independent public accountants (and by this
provision each of the Parent REIT and the Company authorizes said accountants to
discuss the affairs, finances and accounts of the Company Parties), all at such
times and as often as may be requested.


Section 7.4. Electronic Delivery. Financial statements, opinions of independent
certified public accountants, other information and Officer’s Certificates that
are required to be delivered by the Parent REIT or the Company pursuant to
Sections 7.1(a), (b) or (c) and Section
7.2    shall be deemed to have been delivered if the Parent REIT or the Company,
as the case may be, satisfies any of the following requirements with respect
thereto:


(i)
such financial statements satisfying the requirements of Section 7.1(a) or

(b) and related Officer’s Certificate satisfying the requirements of Section 7.2
are delivered to each Purchaser or holder of a Note by e-mail;


(ii)
the Parent REIT or the Company, as the case may be, shall have timely filed






--------------------------------------------------------------------------------





such Form 10-Q or Form 10-K, satisfying the requirements of Section 7.1(a) or
Section 7.1(b), as the case may be, with the SEC on EDGAR and shall have made
such form and the related Officer’s Certificate satisfying the requirements of
Section 7.2 available on its home page on the internet, which is located at
http://pebblebrookhotels.com as of the Execution Date;


(iii)
such financial statements satisfying the requirements of Section 7.1(a) or

Section 7.1(b) and related Officer’s Certificate(s) satisfying the requirements
of Section
7.2 are timely posted by or on behalf of the Parent REIT or the Company, as the
case may be, on IntraLinks or on any other similar website to which each
Purchaser or holder of Notes has free access; or


(iv) the Parent REIT or the Company, as the case may be, shall have filed any of
the items referred to in Section 7.1(c) with the SEC on EDGAR and shall have
made such items available on its home page on the internet or on IntraLinks or
on any other similar website to which each Purchaser or holder of Notes has free
access;


or the Company, as the case may be, provided however, that in the case of any of
clauses (ii), (iii) or (iv), the Parent REIT shall have given each Purchaser and
each holder of a Note prior written notice, which may be by e-mail or in
accordance with Section 19, of such posting or filing in connection with each
delivery, provided further, that upon request of any Purchaser or holder to
receive paper copies of such forms, financial statements and Officer’s
Certificates or to receive them by e-mail, the Parent REIT or the Company, as
the case may be, will promptly e-mail them or deliver such paper copies, as the
case may be, to such Purchaser or holder.


SECTION 8.    PAYMENT AND PREPAYMENT OF THE NOTES.


Section 8.1. Maturity. As provided therein, the entire unpaid principal balance
of each Note shall be due and payable on the Maturity Date thereof.


Section 8.2. Optional Prepayments with Make-Whole Amount. (a) The Company may,
at its option, upon notice as provided below, prepay at any time all, or from
time to time any part of, the Notes of any Series, in an amount not less than
10% of the aggregate principal amount of the Notes of any Series to be prepaid
then outstanding in the case of a partial prepayment, at 100% of the principal
amount so prepaid, and the Make-Whole Amount determined for the prepayment date
with respect to such principal amount. The Company will give each holder of
Notes written notice of each optional prepayment under this Section 8.2 not less
than ten days and not more than 60 days prior to the date fixed for such
prepayment unless the Company and the Required Holders agree to another time
period pursuant to Section 18. Each such notice shall specify such date (which
shall be a Business Day), the aggregate principal amount of the Notes of each
Series to be prepaid on such date, the principal amount of each Note of each
Series held by such holder to be prepaid (determined in accordance with Section
8.3), and the interest to be paid on the prepayment date with respect to such
principal amount being prepaid, and shall be accompanied by a certificate of a
Senior Financial Officer as to the estimated Make-Whole Amount due with respect
to each Series of Notes to be prepaid in connection with such prepayment
(calculated as if the date of such notice were the date of the prepayment),
setting forth the details of





--------------------------------------------------------------------------------





such computation. Two Business Days prior to such prepayment, the Company shall
deliver to each holder of Notes a certificate of a Senior Financial Officer
specifying the calculation of such Make-Whole Amount as of the specified
prepayment date.


(b) Notwithstanding anything contained in this Section 8.2 to the contrary, if
and so long as any Default or Event of Default shall have occurred and be
continuing, any partial prepayment of the Notes pursuant to the provisions of
Section 8.2(a) shall be allocated among all of the Notes of all Series at the
time outstanding in proportion, as nearly as practicable, to the respective
unpaid principal amounts thereof.


Section 8.3. Allocation of Partial Prepayments. In the case of each partial
prepayment of the Notes of any Series pursuant to Section 8.2, the principal
amount of the Notes of each Series to be prepaid shall be allocated among all of
the Notes of such Series at the time outstanding in proportion, as nearly as
practicable, to the respective unpaid principal amounts thereof not theretofore
called for prepayment.


Section 8.4. Maturity; Surrender, Etc. In the case of each optional prepayment
of Notes pursuant to this Section 8, the principal amount of each Note to be
prepaid shall mature and become due and payable on the date fixed for such
prepayment, together with interest on such principal amount accrued to such date
and the applicable Make-Whole Amount, if any. From and after such date, unless
the Company shall fail to pay such principal amount when so due and payable,
together with the interest and Make-Whole Amount, if any, as aforesaid, interest
on such principal amount shall cease to accrue. Any Note paid or prepaid in full
shall be surrendered to the Company and cancelled and shall not be reissued, and
no Note shall be issued in lieu of any prepaid principal amount of any Note.


Section 8.5. Purchase of Notes. The Company will not and will not permit any
Affiliate to purchase, redeem, prepay or otherwise acquire, directly or
indirectly, any of the outstanding Notes except (a) upon the payment or
prepayment of the Notes in accordance with the terms of this Agreement and the
Notes or (b) pursuant to an offer to purchase made by the Company or an
Affiliate pro rata to the holders of all Notes at the time outstanding upon the
same terms and conditions (except to the extent necessary to reflect differences
in interest rates and maturities of the Notes of different series). Any such
offer shall provide each holder with sufficient information to enable it to make
an informed decision with respect to such offer, and shall remain open for at
least 15 Business Days. If the holders of more than 33% of the principal amount
of the Notes then outstanding accept such offer, the Company shall promptly
notify the remaining holders of such fact and the expiration date for the
acceptance by holders of Notes of such offer shall be extended by the number of
days necessary to give each such remaining holder at least 5 Business Days from
its receipt of such notice to accept such offer. The Company will promptly
cancel all Notes acquired by it or any Affiliate pursuant to any payment,
prepayment or purchase of Notes pursuant to any provision of this Agreement and
no Notes may be issued in substitution or exchange for any such Notes.


Section 8.6. Make-Whole Amount. “Make-Whole Amount” means, with respect to any
Note of any Series, an amount equal to the excess, if any, of the Discounted
Value of the Remaining Scheduled Payments with respect to the Called Principal
of such Note over the amount





--------------------------------------------------------------------------------





of such Called Principal, provided that the Make-Whole Amount may in no event be
less than zero. For the purposes of determining the Make-Whole Amount, the
following terms have the following meanings:


“Called Principal” means, with respect to any Note of any Series, the principal
of such Note that is to be prepaid pursuant to Section 8.2 or has become or is
declared to be immediately due and payable pursuant to Section 12.1, as the
context requires.


“Discounted Value” means, with respect to the Called Principal of any Note of
any Series, the amount obtained by discounting all Remaining Scheduled Payments
with respect to such Called Principal from their respective scheduled due dates
to the Settlement Date with respect to such Called Principal, in accordance with
accepted financial practice and at a discount factor (applied on the same
periodic basis as that on which interest on the Notes of such Series is payable)
equal to the Reinvestment Yield with respect to such Called Principal.


“Reinvestment Yield” means, with respect to the Called Principal of any Note of
any Series, .50% (50 basis points) over the yield to maturity implied by the
yields reported as of 10:00
a.m. (New York City time) on the second Business Day preceding the Settlement
Date with respect to such Called Principal, on the display designated as “Page
PX1” (or such other display as may replace Page PX1) on Bloomberg Financial
Markets for the most recently issued actively traded on-the-run U.S. Treasury
securities (“Reported”) having a maturity equal to the Remaining Average Life of
such Called Principal as of such Settlement Date. If there are no such
U.S. Treasury securities Reported having a maturity equal to such Remaining
Average Life, then such implied yield to maturity will be determined by (a)
converting U.S. Treasury bill quotations to bond equivalent yields in accordance
with accepted financial practice and (b) interpolating linearly between the
yields Reported for the applicable most recently issued actively traded
on-the-run U.S. Treasury securities with the maturities (1) closest to and
greater than such Remaining Average Life and (2) closest to and less than such
Remaining Average Life. The Reinvestment Yield shall be rounded to the number of
decimal places as appears in the interest rate of the applicable Note.


If such yields are not Reported or the yields Reported as of such time are not
ascertainable (including by way of interpolation), then “Reinvestment Yield”
means, with respect to the Called Principal of any Note, .50% over the yield to
maturity implied by the U.S. Treasury constant maturity yields reported, for the
latest day for which such yields have been so reported as of the second Business
Day preceding the Settlement Date with respect to such Called Principal, in
Federal Reserve Statistical Release H.15 (or any comparable successor
publication) for the U.S. Treasury constant maturity having a term equal to the
Remaining Average Life of such Called Principal as of such Settlement Date. If
there is no such U.S. Treasury constant maturity having a term equal to such
Remaining Average Life, such implied yield to maturity will be determined by
interpolating linearly between (1) the U.S. Treasury constant maturity so
reported with the term closest to and greater than such Remaining Average Life
and (2) the U.S. Treasury constant maturity so reported with the term closest to
and less than such Remaining Average Life. The Reinvestment Yield shall be
rounded to the number of decimal places as appears in the interest rate of the
applicable Note.

“Remaining Average Life” means, with respect to any Called Principal, the number
of years obtained by dividing (i) such Called Principal into (ii) the sum of the
products obtained by multiplying (a) the principal component of each Remaining
Scheduled Payment with respect to





--------------------------------------------------------------------------------




such Called Principal by (b) the number of years, computed on the basis of a
360-day year composed of twelve 30-day months and calculated to two decimal
places, that will elapse between the Settlement Date with respect to such Called
Principal and the scheduled due date of such Remaining Scheduled Payment.


“Remaining Scheduled Payments” means, with respect to the Called Principal of
any Note of any Series, all payments of such Called Principal and interest
thereon that would be due after the Settlement Date with respect to such Called
Principal if no payment of such Called Principal were made prior to its
scheduled due date, provided that if such Settlement Date is not a date on which
interest payments are due to be made under the Notes of such Series, then the
amount of the next succeeding scheduled interest payment will be reduced by the
amount of interest accrued to such Settlement Date and required to be paid on
such Settlement Date pursuant to Section 8.2 or Section 12.1.


“Settlement Date” means, with respect to the Called Principal of any Note of any
Series, the date on which such Called Principal is to be prepaid pursuant to
Section 8.2 or has become or is declared to be immediately due and payable
pursuant to Section 12.1, as the context requires.


Section 8.7. Prepayment of Notes upon Change in Control. (a) Notice of Change in
Control. The Company will, within five Business Days after any Responsible
Officer has knowledge of the occurrence of any Change in Control, give written
notice of such Change in Control to each holder of Notes. Such notice shall
contain and constitute an offer to prepay Notes as described in subparagraph (b)
of this Section 8.7 and shall be accompanied by the certificate described in
subparagraph (e) of this Section 8.7.


(b)    Offer to Prepay Notes. The offer to prepay Notes contemplated by
subparagraph
(a)of this Section 8.7 shall be an offer to prepay, in accordance with and
subject to this Section 8.7, all, but not less than all, the Notes held by each
holder (in this case only, “holder” in respect of any Note registered in the
name of a nominee for a disclosed beneficial owner shall mean such beneficial
owner) on a date specified in such offer (the “Proposed Prepayment Date”) which
shall be a Business Day. Such date shall be not less than 30 days and not more
than 120 days after the Change in Control.


(c)    Acceptance/Rejection. A holder of Notes may accept the offer to prepay
made pursuant to this Section 8.7 by causing a notice of such acceptance to be
delivered to the Company not later than 15 days after receipt by such holder of
the most recent offer of prepayment. A failure by a holder of Notes to respond
to an offer to prepay made pursuant to this Section 8.7 shall be deemed to
constitute a rejection of such offer by such holder.


(d)    Prepayment. Prepayment of the Notes to be prepaid pursuant to this
Section 8.7 shall be at 100% of the principal amount of such Notes, together
with interest on such Notes accrued to the date of prepayment, but without
Make-Whole Amount or other premium. The prepayment shall be made on the Proposed
Prepayment Date.

(e)    Officer’s Certificate. Each offer to prepay the Notes pursuant to this
Section 8.7 shall be accompanied by a certificate, executed by a Senior
Financial Officer of the Company and dated the date of such offer, specifying:
(i) the Proposed Prepayment Date; (ii) that such





--------------------------------------------------------------------------------




offer is made pursuant to this Section 8.7; (iii) the principal amount of each
Note offered to be prepaid; (iv) the interest that would be due on each Note
offered to be prepaid, accrued to the Proposed Prepayment Date; (v) that the
conditions of this Section 8.7 have been fulfilled; and
(vi) in reasonable detail, the nature and date or proposed date of the Change in
Control.


(f)    Deferral Pending Change in Control. The obligation of the Company to
prepay Notes pursuant to the offers required by Section 8.7(b) and accepted in
accordance with Section 8.7(c) is subject to the occurrence of the Change in
Control in respect of which such offers and acceptances shall have been made. In
the event that such Change in Control does not occur on the Proposed Prepayment
Date in respect thereof, the prepayment shall be deferred until and shall be
made on the date on which such Change in Control occurs. The Company shall keep
each holder of Notes reasonably and timely informed of (i) any such deferral of
the date of prepayment, (ii) the date on which such Change in Control and the
prepayment are expected to occur, and (iii) any determination by the Company
that efforts to effect such Change in Control have ceased or been abandoned (in
which case the offers and acceptances made pursuant to this Section 8.7(c) in
respect of such Change in Control shall be deemed rescinded).


Section 8.8. Payments Due on Non-Business Days. Anything in this Agreement or
the Notes to the contrary notwithstanding, (x) subject to clause (y), any
payment of interest on any Note that is due on a date that is not a Business Day
shall be made on the next succeeding Business Day without including the
additional days elapsed in the computation of the interest payable on such next
succeeding Business Day; and (y) any payment of principal of or Make-Whole
Amount on any Note (including principal due on the Maturity Date of such Note)
that is due on a date that is not a Business Day shall be made on the next
succeeding Business Day and shall include the additional days elapsed in the
computation of interest payable on such next succeeding Business Day.


Section 8.9.    Prepayment of Notes upon Waiver Period Event.
(a)Notice. During the Waiver Period, if any Consolidated Party makes any
Disposition (other than those permitted by Section 10.7(b)(i), (ii), (iii) and
(iv)), issues any Equity Interests, or incurs any Indebtedness (each a “Waiver
Period Event”), the Company shall offer to prepay the Notes in accordance with
Section 8.9(b) below. The Company shall give not less than three (3) Business
Days prior written notice of the Waiver Period Event. Such notice shall contain
and constitute an offer to prepay Notes as described in subparagraph (b) of this
Section 8.9 and shall be accompanied by the certificate described in
subparagraph (e) of this Section 8.9.


(b)Offer to Prepay Notes. The offer to prepay Notes contemplated by subparagraph
(a) of this Section 8.9 shall be an offer to prepay, in accordance with and
subject to this Section 8.9, the pro rata amount of such Notes held by each
holder in relation to the Net Cash Proceeds that are expected to be received by
the holders of the Notes pursuant to Section 2.10 of the Intercreditor Agreement
in connection with such Waiver Period Event. The Company shall propose a date
for such prepayment, if accepted, which shall be a Business Day not less than 10
days and not more than 30 days after the notice pursuant to Section 8.9(a) is
sent.

(c)Acceptance/Rejection. A holder of Notes may accept the offer to prepay made
pursuant to this Section 8.9 by causing a notice of such acceptance to be
delivered to the Company not later than 5 days after receipt by such holder of
the most recent offer of prepayment. A failure





--------------------------------------------------------------------------------




by a holder of Notes to respond to an offer to prepay made pursuant to this
Section 8.9 shall be deemed to constitute a rejection of such offer by such
holder.


(d)Prepayment. Prepayment of the Notes to be prepaid pursuant to this Section
8.9 shall be at 100% of the principal amount which was offered pursuant to this
Section 8.9, together with interest on such Notes accrued to the date of
prepayment, but without Make-Whole Amount or other premium.


(e)Officer’s Certificate. Each offer to prepay the Notes pursuant to this
Section 8.9 shall be accompanied by a certificate, executed by a Senior
Financial Officer of the Company and dated the date of such offer, specifying:
(i) the date proposed for prepayment; (ii) that such offer is made pursuant to
this Section 8.9; (iii) a good faith estimate of the principal amount of each
Note offered to be prepaid; and (iv) the interest that would be due on each Note
offered to be prepaid, accrued to the date proposed for prepayment.


SECTION 9.    AFFIRMATIVE COVENANTS.


From the Execution Date until the Closing and thereafter, so long as any of the
Notes are outstanding, the Company and the Parent REIT covenant that:


Section 9.1. Compliance with Laws. Without limiting Section 10.4, the Company
and the Parent REIT will, and will cause each other Company Party to, comply
with all laws, ordinances or governmental rules or regulations to which each of
them is subject, including, without limitation, ERISA, Environmental Laws, the
USA PATRIOT Act and the other laws and regulations that are referred to in
Section 5.16, and will obtain and maintain in effect all licenses, certificates,
permits, franchises and other governmental authorizations necessary to the
ownership of their respective properties or to the conduct of their respective
businesses, in each case to the extent necessary to ensure that non-compliance
with such laws, ordinances or governmental rules or regulations or failures to
obtain or maintain in effect such licenses, certificates, permits, franchises
and other governmental authorizations could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.


Section 9.2. Insurance. The Company and the Parent REIT will, and will cause
each other Company Party to, maintain, with financially sound and reputable
insurers, insurance with respect to their respective properties and businesses
against such casualties and contingencies, of such types, on such terms and in
such amounts (including deductibles, co-insurance and self-insurance, if
adequate reserves are maintained with respect thereto) as is customary in the
case of entities of established reputations engaged in the same or a similar
business and similarly situated and as otherwise required under the Primary
Credit Facilities.


Section 9.3. Maintenance of Properties. The Company and the Parent REIT will,
and will cause each other Company Party to, maintain and keep, or cause to be
maintained and kept, their respective properties in good repair, working order
and condition (other than ordinary wear

and tear), so that the business carried on in connection therewith may be
properly conducted at all times, provided that this Section shall not prevent
any of the Company Parties from discontinuing





--------------------------------------------------------------------------------




the operation and the maintenance of any of its properties if such
discontinuance is desirable in the conduct of its business and the Company and
the Parent REIT have concluded that such discontinuance could not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect.


Section 9.4. Payment of Taxes and Claims. The Company and the Parent REIT will,
and will cause each other Company Party to, file all tax returns required to be
filed in any jurisdiction and to pay and discharge all taxes shown to be due and
payable on such returns and all other taxes, assessments, governmental charges,
or levies imposed on them or any of their properties, assets, income or
franchises, to the extent the same have become due and payable and before they
have become delinquent and all claims for which sums have become due and payable
that have or might become a Lien on properties or assets of the Company and the
Parent REIT or any other Company Party, provided that none of the Company
Parties need pay any such tax, assessment, charge, levy or claim if (i) the
amount, applicability or validity thereof is contested by such Company Party on
a timely basis in good faith and in appropriate proceedings, and the Company
Parties have established adequate reserves therefor in accordance with GAAP on
the books of the Company Parties or (ii) the nonpayment of all such taxes,
assessments, charges, levies and claims could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.


Section 9.5. Legal Existence, Etc. Subject to Section 10.2, the Company and the
Parent REIT will at all times preserve and keep their respective legal existence
in full force and effect. Subject to Sections 10.2 and 10.7, the Company and the
Parent REIT will at all times preserve and keep in full force and effect the
legal existence of each other Company Party and all rights and franchises of the
Company Parties unless, in the good faith judgment of the Company and the Parent
REIT, the termination of or failure to preserve and keep in full force and
effect such legal existence, right or franchise could not, individually or in
the aggregate, have a Material Adverse Effect.


Section 9.6. Notes to Rank Pari Passu. The Notes and all other obligations under
this Agreement of the Company and the obligations of each Guarantor under their
respective Affiliate Guaranties are and at all times shall rank at least pari
passu in right of payment with all other present and future unsecured Senior
Indebtedness of the Company or such Guarantor, as the case may be, which is not
expressed to be subordinate or junior in rank to any other unsecured Senior
Indebtedness of the Company or such Guarantor, as the case may be.


Section 9.7. Books and Records. The Company and the Parent REIT will, and will
cause each of its Subsidiaries to, maintain proper books of record and account
in conformity with GAAP and all applicable requirements of any Governmental
Authority having legal or regulatory jurisdiction over the Company the Parent
REIT, or such other Company Party, as the case may be. The Company and the
Parent REIT will, and will cause the Company Parties to, keep books, records and
accounts which, in reasonable detail, accurately reflect all transactions and
dispositions of assets. The Company Parties have devised a system of internal
accounting controls sufficient to provide reasonable assurances that their
respective books, records, and accounts

accurately reflect all transactions and dispositions of assets and the Company
Parties will continue to maintain such system.







--------------------------------------------------------------------------------




Section 9.8. Subsidiary Guarantors. The Parent REIT and the Company will cause
each of its Subsidiaries that guarantees or otherwise becomes liable at any
time, whether as a borrower or an additional or co-borrower or otherwise, for or
in respect of any Indebtedness under any Primary Credit Facility to concurrently
therewith:


(a)enter into a joinder to the Subsidiary Guaranty in the form and substance
appended to the Subsidiary Guaranty as Exhibit A thereto executed at the
Closing, a guarantor Joinder Agreement (as defined in the Intercreditor
Agreement) (if applicable), and a Grantor Joinder Agreement (as defined in the
Intercreditor Agreement) (if applicable); and


(b)
deliver the following to each Purchaser and holder of a Note:



(i)
an executed counterpart of such joinder to the Subsidiary Guaranty;



(ii)    a certificate signed by an authorized responsible officer of such
Subsidiary containing representations and warranties on behalf of such
Subsidiary to the same effect, mutatis mutandis, as those contained in Sections
5.1, 5.2, 5.6, 5.7, 5.16 and
5.18 of this Agreement (but with respect to such Subsidiary and such Subsidiary
Guaranty rather than the Company) in the form of Exhibit B to the Subsidiary
Guaranty;


(iii)    all documents as may be reasonably requested by the Required Holders to
evidence the due organization, continuing existence and good standing of such
Subsidiary and the due authorization by all requisite action on the part of such
Subsidiary of the execution and delivery of such Subsidiary Guaranty and the
performance by such Subsidiary of its obligations thereunder; and


(iv)    an opinion of counsel with respect to such Subsidiary and such joinder
in substantially the form of opinion delivered at the Closing with respect to
the Subsidiary Guaranty and Subsidiary Guarantors that existed as of the
Closing.


(c)Release of Guarantors. A Subsidiary Guarantor shall be automatically released
from the Subsidiary Guaranty, so long as: (i) after giving effect to such
release, such Consolidated Subsidiary does not have any liability as a
guarantor, borrower, co-borrower or otherwise with respect to any Indebtedness
under any Primary Credit Facility, (ii) no Default or Event of Default exists
immediately after giving effect to such release and (iii) if any fee or other
form of consideration is given to any holder of Indebtedness under any Primary
Credit Facility directly related to releasing such Subsidiary Guarantor, the
holders of the Notes shall receive an equivalent fee payable pro rata in
accordance with each holder’s outstanding principal amount of Notes. Each of the
Parent REIT and the Company shall deliver to the holders of the Notes an
Officer’s Certificate certifying that the conditions set forth in immediately
preceding clauses (i),
(ii) and (iii) will be true and correct upon the release of such Subsidiary
Guarantor. Upon the receipt by the holders of the Notes of the Officer’s
Certificate referenced above, the release shall

be effective automatically without any further action by any party and each
holder of Notes shall thereafter execute and deliver, at the sole cost and
expense of the Parent REIT and the Company, such documents and instruments as
the Parent REIT and the Company may reasonably request





--------------------------------------------------------------------------------




to evidence such release, provided, that, the execution and delivery of such
documents and instruments shall not be necessary to give effect to such release.


Section 9.9. Most Favored Lender Status. (a) If at any time after the Execution
Date, a Primary Credit Facility contains a Financial Covenant by the Company
that is more favorable to the lenders under such Primary Credit Facility than
the covenants, definitions and/or defaults contained in this Agreement (any such
provision (including any necessary definition), a “More Favorable Covenant”),
then the Company shall provide a Most Favored Lender Notice (as defined herein
below) in respect of such More Favorable Covenant. Unless waived in writing by
the Required Holders, within 15 days after each holder’s receipt of such notice,
such More Favorable Covenant shall be deemed automatically incorporated by
reference into Section 10 of this Agreement, mutatis mutandis, as if set forth
in full herein, effective as of the date when such More Favorable Covenant shall
have become effective under such Primary Credit Facility.


(b)Any More Favorable Covenant incorporated into this Agreement (herein referred
to as an “Incorporated Covenant”) pursuant to this Section 9.9 (i) shall be
deemed automatically amended herein to reflect any subsequent amendments made to
such More Favorable Covenant under the applicable Primary Credit Facility;
provided that, if the amendment of such More Favorable Covenant would make such
covenant less restrictive on the Company, such Incorporated Covenant shall only
be deemed automatically amended at such time, if it should occur, when such
Default or Event of Default no longer exists and (ii) shall be deemed
automatically deleted from this Agreement at such time as such More Favorable
Covenant is deleted or otherwise removed from the applicable Primary Credit
Facility or such applicable Primary Credit Facility ceases to be a Primary
Credit Facility or shall be terminated; provided that, if a Default or an Event
of Default then exists, such Incorporated Covenant shall only be deemed
automatically deleted from this Agreement at such time, if it should occur, when
such Default or Event of Default no longer exists; provided further, however,
that if any fee or other consideration shall be given to the lenders under such
Primary Credit Facility for such amendment or deletion, the equivalent of such
fee or other consideration shall be given, pro rata, to the holders of the
Notes.


(c)“Most Favored Lender Notice” means, in respect of any More Favorable
Covenant, a written notice to each of the holders of the Notes delivered
promptly, and in any event within ten Business Days after the inclusion of such
More Favorable Covenant in any Primary Credit Facility (including by way of
amendment or other modification of any existing provision thereof) from a
Responsible Officer referring to the provisions of this Section 9.89.9 and
setting forth a reasonably detailed description of such More Favorable Covenant
(including any defined terms used therein) and related explanatory calculations,
as applicable.


(d)Notwithstanding the foregoing, no covenant, definition or default expressly
set forth in this Agreement as of the Execution Date (or incorporated into this
Agreement by an amendment or modification to this Agreement other than pursuant
to this Section 9.9) shall be deemed to be amended or deleted in any manner that
is less favorable to the holders of Notes by

virtue of the provisions of this Section 9.9.


Section 9.10. Collateral. During any Collateral Period, on or prior to the times
specified below (or such later date as the Required Holders shall reasonably
determine), the Company will





--------------------------------------------------------------------------------




cause, subject to clause (f) below, all of the issued and outstanding Equity
Interests of each Guarantor (other than the Parent REIT) (collectively, the
“Collateral”), to be, subject to the terms of the Intercreditor Agreement,
subject to a perfected Lien in favor of the Collateral Agent to secure the
Obligations in accordance with the terms and conditions of the Collateral
Documents:


(i)
within thirty (30) days of the Collateral Trigger Date; and



(ii)    contemporaneously with the occurrence of any date any Subsidiary shall
be required to become a Guarantor pursuant to Section 9.8 hereof.


(b)During a Collateral Period, and without limiting the foregoing, the Company
will, and will cause each Company Party that owns any Collateral to, execute and
deliver, or cause to be executed and delivered, to the Collateral Agent such
documents, agreements and instruments, and will take or cause to be taken such
further actions (including the filing and recording of financing statements),
which may be required by applicable Law and which the Collateral Agent may, from
time to time during a Collateral Period, reasonably request to carry out the
terms and conditions of this Agreement and the other Note Documents and to
ensure perfection and priority of the Liens created or intended to be created by
the Collateral Documents, all at the reasonable expense of the Company;
provided, however, that no Pledged Subsidiary shall be permitted to certificate
its Equity Interests or make an election under Article 8 of the UCC unless such
certificates are promptly delivered to the Collateral Agent, together with an
endorsement in blank. Without limiting the foregoing, the Company shall cause
each Company Party that owns any Collateral to execute and deliver to the
Collateral Agent a Grantor Joinder Agreement (as defined in the Intercreditor
Agreement).


(c)During a Collateral Period, without limiting the release provisions set forth
in clause (d) below, the Company may request in writing that the Collateral
Agent release, and upon receipt of such request the Collateral Agent shall
promptly, and in any event use commercially reasonable efforts to within five
(5) Business Days, release, the Equity Interests in any Pledged Subsidiary from
the Pledge Agreement with respect to any Unencumbered Borrowing Base Property
that is being removed pursuant to Section 9.8(c) if such Subsidiary becomes a
Non-Guarantor Subsidiary in connection with such removal or will become a
Non-Guarantor Subsidiary within ten (10) Business Days of such removal, so long
as no Default or Event of Default exists or would result therefrom. The
Collateral Agent agrees to furnish to the Company, promptly, and in any event
use commercially reasonable efforts to within five (5) Business Days, after the
Company’s request and at the Company’s reasonable expense, any release,
termination, or other agreement or document evidencing the foregoing release as
may be reasonably requested by the Company.


(d)The Company may deliver to the Collateral Agent, on or prior to the date that
is five (5) Business Days (or such shorter period of time as agreed to by the
Collateral Agent) before the date on which the Collateral Release is to be
effected, written notice that it is requesting the

Collateral Release, which notice shall identify the Collateral to be released
and the proposed effective date for the Collateral Release, together with a
certificate signed by a Responsible Officer of the Company (such certificate, a
“Collateral Release Certificate”), certifying that:







--------------------------------------------------------------------------------




(i)    the Consolidated Leverage Ratio is either (A) less than or equal to 6.75
to 1.00 as of the last day of any two (2) consecutive fiscal quarters, or (B)
less than or equal to 6.25 to 1.00 as of the last day of any fiscal quarter, in
each case as reflected on the most recently delivered Compliance Certificate
delivered pursuant to Section 7.2(a); and


(ii)    at the time of the delivery of notice requesting such release, on the
proposed effective date of the Collateral Release and immediately before and
immediately after giving effect to the Collateral Release, (A) no Default or
Event of Default has occurred and is continuing or would result therefrom and
(B) the representations and warranties contained in Section 5 and the other Note
Documents are true and correct in all material respects on and as of the
effective date of the Collateral Release, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct in all material respects as of such earlier date,
and except that for purposes of this Section 9.10, the representations and
warranties contained in subsections (a) and (b) of Section 5.5 shall be deemed
to refer to the most recent statements furnished pursuant to clauses (a) and
(b), respectively, of Section 7.1.


(e)On or after any Collateral Release Date, the Collateral Agent shall, subject
to the satisfaction of the requirements of clause (d) above, promptly, and in
any event use commercially reasonable efforts to within five (5) Business Days,
release all of the Liens granted to the Collateral Agent pursuant to the
requirements of this Section 9.10 and the Collateral Documents (the “Collateral
Release”). Upon the release of any Collateral pursuant to this Section 9.10, the
Collateral Agent shall (to the extent applicable) promptly, and in any event use
commercially reasonable efforts to within five (5) Business Days, deliver to the
Company, upon the Company’s request and at the Company’s reasonable expense,
such documentation as may be reasonably satisfactory to the Collateral Agent and
otherwise necessary or advisable to evidence the release of such Collateral from
the Note Documents.


(f)Notwithstanding the foregoing, if a Collateral Trigger Date occurs in
connection with a Limited Collateral Trigger Event only, the Collateral required
to be delivered hereunder shall be limited to a pledge of the issued and
outstanding Equity Interests of the Guarantors owning Unencumbered Borrowing
Base Properties that have an aggregate Unencumbered Asset Value (calculated as
of December 31, 2019) that equals the amount of the aggregate amount of
Unsecured Indebtedness (including the amount of any unfunded commitments
thereunder) as of the date of the Limited Collateral Trigger Event.


Section 9.11. Section 9.10. Note Rating.


The Company will any time prior to December 1, 2017 upon request from the
Required Holders, obtain a private letter rating with respect to the Notes from
one Rating Agency requested

by the Required Holders.


Although it will not be a Default or an Event of Default if the Company fails to
comply with any provision of Section 9 on or after the Execution Date and prior
to the Closing, if such failure





--------------------------------------------------------------------------------




occurs then any of the Purchasers may elect not to purchase the Notes on the
date of the Closing that is specified in Section 3.


SECTION 10.    NEGATIVE COVENANTS.


From the Execution Date until the Closing and thereafter, so long as any of the
Notes are outstanding, the Company and the Parent REIT covenant that:


Section 10.1. Transactions with Affiliates. The Company and the Parent REIT will
not and will not permit any other Company Party to enter into directly or
indirectly any transaction or group of related transactions (including without
limitation the purchase, lease, sale or exchange of properties of any kind or
the rendering of any service) with any Affiliate (other than another Company
Party Subsidiary), except in the ordinary course and pursuant to the reasonable
requirements of the Company’s or such Subsidiary’s business and upon fair and
reasonable terms no less favorable to the Company or such Subsidiary than would
be obtainable in a comparable arm’s-length transaction with a Person not an
Affiliate.


Section 10.2. Merger, Consolidation, Etc. The Company and the Parent REIT will
not, nor will they permit any other Company Party to, consolidate with or merge
with any other Person or convey, transfer or lease all or substantially all of
its assets in a single transaction or series of transactions to any Person
(including, in each case, pursuant to a Division) unless:


(a)the successor formed by such consolidation or the survivor of such merger or
the Person that acquires by conveyance, transfer or lease all or substantially
all of the assets of the Company or any such Guarantor as an entirety, as the
case may be, shall be a solvent corporation or limited liability company
organized and existing under the laws of the United States or any state thereof
(including the District of Columbia), and, if the Company or such Guarantor is
not such corporation or limited liability company, as the case may be, (i) such
corporation or limited liability company shall have executed and delivered to
each holder of any Notes its assumption of the due and punctual performance and
observance of each covenant and condition of this Agreement and the Notes, in
the case of a transaction involving the Company, or the related Affiliate
Guaranty in the case of a transaction involving any Guarantor and (ii) such
corporation or limited liability company shall have caused to be delivered to
each holder of any Notes an opinion of nationally recognized independent
counsel, or other independent counsel reasonably satisfactory to the Required
Holders, to the effect that all agreements or instruments effecting such
assumption are enforceable in accordance with their terms and comply with the
terms hereof;


(b)each Guarantor under any Affiliate Guaranty that is outstanding at the time
such transaction or each transaction in such a series of transactions occurs
reaffirms its obligations under such Affiliate Guaranty in writing at such time
pursuant to documentation that is reasonably acceptable to the Required Holders;
and

(c)immediately before and immediately after giving effect to such transaction or
each transaction in any such series of transactions, no Default or Event of
Default shall have occurred and be continuing.







--------------------------------------------------------------------------------




Provided that (i) any Non-Guarantor Subsidiary may consolidate with or merge
with any other Person or transfer or lease all or substantially all of its
assets in a single transaction or series of transactions to any other Person;
provided such merger or Disposition shall be permitted only if
(A) there exists no violation of the financial covenants hereunder on a Pro
Forma Basis after such transaction and (B) no Default or Event of Default would
result therefrom and (ii) any Non-Guarantor Subsidiary may merge with a Note
Party; provided that (A) the Note Party shall be the continuing or surviving
Person and (B) no Default or Event of Default would result therefrom.


No such conveyance, transfer or lease of substantially all of the assets of the
Company shall have the effect of releasing the Company or any Guarantor or any
successor corporation or limited liability company that shall theretofore have
become such in the manner prescribed in this Section
10.2    from its liability under this Agreement, the Affiliate Guaranties or the
Notes, respectively except that the foregoing shall not limit the automatic
release of a Subsidiary Guarantor as provided in Section 9.8(c) of this
Agreement.


Section 10.3. Line of Business. The Company and the Parent REIT will not and
will not permit any other Company Party to engage in any business if, as a
result, the general nature of the business in which the Company Parties, taken
as a whole, would then be engaged would be substantially changed from the
general nature of the business in which the Company Parties, taken as a whole,
are engaged on the Execution Date as described in the Memorandum.


Section 10.4. Terrorism Sanctions Regulations. The Company and the Parent REIT
will not and will not permit any Controlled Entity (a) to become (including by
virtue of being owned or controlled by a Blocked Person), own or control a
Blocked Person or any Person that is the target of sanctions imposed by the
United Nations or by the European Union, or (b) directly or indirectly to have
any investment in or engage in any dealing or transaction (including, without
limitation, any investment, dealing or transaction involving the proceeds of the
Notes) with any Person if such investment, dealing or transaction (i) would
cause any holder to be in violation of any law or regulation applicable to such
holder, or (ii) is prohibited by or subject to sanctions under any U.S. Economic
Sanctions, or (c) to engage, nor shall any Affiliate of either engage, in any
activity that could subject such Person or any holder to sanctions under CISADA
or any similar law or regulation with respect to Iran or any other country that
is subject to U.S. Economic Sanctions.


Section 10.5. Liens. The Company and the Parent REIT will not and will not
permit any Company Party to directly or indirectly create, incur, assume or
permit to exist (upon the happening of a contingency or otherwise) any Lien on
or with respect to any property or asset of any Company Party, whether now owned
or held or hereafter acquired, or any income or profits therefrom, or assign or
otherwise convey any right to receive income or profits, except (the items
described in clauses (a) through (h) below to be referred to as “Permitted
Liens”):


(a)
Liens, if any, that secure the Obligations;


(b)    Liens that secure Indebtedness of the Company Parties on a pari passu
basis with the Lien described in Section 10.5(a) subject to the terms of the
Intercreditor Agreement;







--------------------------------------------------------------------------------




(c)    Liens existing on the Execution Date and listed in Schedule 5.15 and any
renewals or extensions thereof, provided that (i) the property covered thereby
is not changed, (ii) the amount secured or benefited thereby is not increased
except by an amount equal to a reasonable premium or other reasonable amount
paid and fees and expenses reasonably incurred in connection with such
refinancing and by an amount equal to any existing commitments unutilized
thereunder, and (iii) the direct or any contingent obligor with respect thereto
is not changed;


(d)    Liens for taxes not yet due or which are being contested in good faith by
appropriate proceedings diligently conducted, if adequate reserves with respect
thereto are maintained on the books of the applicable Person in accordance with
GAAP;


(e)    carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or
other like Liens arising in the ordinary course of business which are not
overdue for a period of more than thirty (30) days or which are being contested
in good faith and by appropriate proceedings diligently conducted, if adequate
reserves with respect thereto are maintained on the books of the applicable
Person;


(f)    pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;


(g)    deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;


(h)    easements, rights-of-way, restrictions and other similar encumbrances
affecting any Real Property owned by the Company or any Guarantor which, in the
aggregate, are not substantial in amount, and which do not in any case
materially detract from the value of the property subject thereto or materially
interfere with the ordinary conduct of the business of the applicable Person and
which, with respect to Unencumbered Borrowing Base Properties, have been
reviewed and approved in accordance with the requirements of the Bank of America
Credit Facility;


(i)    Liens securing judgments for the payment of money not constituting an
Event of Default under Section 11(i);


(j)    (i) the interests of any ground lessor under an Eligible Ground Lease and
the interests of any TRS under a lease of any Unencumbered Borrowing Base
Property and (ii) Liens in connection with Permitted Intercompany Mortgages;


(k)
Liens on any assets (other than any Unencumbered Borrowing Base


Property and related assets) securing Indebtedness of any Note Party or
Non-Guarantor Subsidiary incurred or assumed after the Execution Date; provided,
such Lien to secure such Indebtedness can only be incurred if: (i) no Default
shall exist immediately before or immediately after the incurrence or assumption
such Indebtedness and (ii) there exists no





--------------------------------------------------------------------------------




violation of the financial covenants hereunder on a Pro Forma Basis after the
incurrence or assumption of such Indebtedness, including Liens on such Real
Property existing at the time such Real Property is acquired by the Company or
applicable Guarantor or any Non-Guarantor Subsidiary;


(l)    Liens on the Equity Interests of any Non-Guarantor Subsidiary; provided,
no such Liens shall be permitted with respect to the Equity Interests of
Pebblebrook Hotel Lessee, any entity which is the lessee with respect to an
Unencumbered Borrowing Base Property or the direct or indirect parent thereof;


(m)    other Liens on assets (other than Unencumbered Borrowing Base Properties)
securing claims or other obligations of the Note Parties and their Subsidiaries
(other than Indebtedness) in amounts not exceeding $5,000,000 in the aggregate;
and


(n)    any interest of title of a lessor under, and Liens arising from or
evidenced by protective UCC financing statements (or equivalent filings,
registrations or agreements in foreign jurisdictions) relating to, operating
leases permitted hereunder.


Notwithstanding anything contained in this Section 10.5, the Company and the
Parent REIT shall not, and shall not permit any of their Subsidiaries to, secure
pursuant to this Section 10.5 any Indebtedness outstanding under or pursuant to
any Primary Credit Facility unless and until the Notes (and any guaranty
delivered in connection therewith) shall concurrently be secured equally and
ratably with such Indebtedness pursuant to documentation reasonably acceptable
to the Required Holders in substance and in form, including, without limitation,
an intercreditor agreement and opinions of counsel to the Company and/or any
such Subsidiary, as the case may be, from counsel that is reasonably acceptable
to the Required Holders.


Section 10.6. Financial Covenants.


(a)
Consolidated Leverage Ratio.



(i)    The Parent REIT and the Company will not permit the Consolidated Leverage
Ratio to, as of the last day of any fiscal quarter commencing with the Initial
Compliance Date: (I) as of the Initial Compliance Date and the last day of the
first fiscal quarter ending after the Initial Compliance Date, exceed 8.50 to
1.00; (II) as of the last day of the second and third fiscal quarters ending
after the Initial Compliance Date, exceed 8.00 to 1.00; (III) as of the last day
of the fourth fiscal quarter ending after the Initial Compliance Date, exceed
7.50 to 1.00; and (IV) as of the last day of any fiscal quarter thereafter,
exceed 6.75 to 1.00; provided that, notwithstanding the foregoing,

(A)    if as of the last day of any fiscal quarter commencing with the fiscal
quarter ending on the Initial Compliance Date the Consolidated Leverage Ratio
exceeds 6.50 to 1.00 but does not exceed 6.75 to 1.00 as of the last day of any
fiscal quarter (the “Leverage Surge Date”), (1) the Company shall provide
written notice to each holder of a Note in an officer’s certificate timely
delivered pursuant to Section 7.2; and (2) the Notes shall





--------------------------------------------------------------------------------




be subject to the Increased Interest Rate pursuant to Section 10.6(a)(ii) (such
period, the “Leverage Surge Period”); and further,


(B)    once during the term of this Agreement, upon written notice to each
holder of a Note in an officer’s certificate timely delivered pursuant to
Section 7.2if, as of the last day of any fiscal quarter, commencing with the
fiscal quarter ending on the Initial Compliance Date, the Consolidated Leverage
Ratio as of the last day of the fiscal quarterexceeds 6.75 to 1.00 (the
“Additional Surge Date”) for which such certificate was delivered and the next
three (3) consecutive fiscal quarters (such period, the “Additional Surge
Period”), may exceed 6.75 to 1.00 but not exceed 7.00 to 1.00 provided that (A)
no Default or Event of Default has occurred and is continuing, and (B), the
Notes shall be subject to the Increased Interest Rate pursuant to Section
10.6(a)(ii) (such period, the “Additional Surge Period”) and provided the
availability of such Additional Surge Period shall end on the fiscal quarter in
which the Company is required to be in compliance with Section 10.6(a)(i)(IV);


(ii)    The per annum interest rate (in addition to any Default Rate, if any)
otherwise applicable to each series of the Notes as specified in the first
paragraph thereof shall be increased as follows (for each series of Notes, the
“Increased Interest Rate”):


(A)    If at any time, the Consolidated Leverage Ratio exceeds 6.50 to 1.00 but
is not greater than 6.75 to 1.00, then the per annum interest rate shall be
increased by 35 basis points (.35%);


(B)    For the first fiscal quarter in which the Consolidated Leverage Ratio
exceeds 6.75 to 1.00, then the per annum interest rate shall be increased by 35
basis points (.35%);


(C)    For the second fiscal quarter in which the Consolidated Leverage Ratio
exceeds 6.75 to 1.00, then the per annum interest rate shall be increased by 50
basis points (.50%);


(D)    For the third fiscal quarter in which the Consolidated Leverage Ratio
exceeds 6.75 to 1.00, then the per annum interest rate shall be increased by 75
basis points (.75%); and


(E)    For the fourth and fifth fiscal quarter in which the Consolidated
Leverage Ratio exceeds 6.75 to 1.00, then the per annum

interest rate shall be increased by 100 basis points (1.00%);


provided that the additional basis points in Section 10.6(a)(ii)(A) through (E)
are not cumulative; and further provided that changes to the applicable rate of
interest shall be effective as of the first day of the first calendar month
after the Additional Surge Date or Leverage Surge Date, as applicable, until (A)
the first day of the first calendar month after the last day of the fiscal
quarter for which an officer’s certificate





--------------------------------------------------------------------------------




has been timely delivered pursuant to Section 7.2 containing a written statement
to each holder of a Note terminating the Additional Surge Period or Leverage
Surge Period, as applicable, and evidencing that the Consolidated Leverage
Ratio, as of the last day of such fiscal quarter, is equal to or less than 6.75
to 1.00 (in the case of an Additional Surge Period) or 6.50 to 1.00 (in the case
of a Leverage Surge Period) or (B) in the case of an Additional Surge Period,
the last day of the third fiscal quarter followingin which such Additional Surge
Date is allowed, if earlier. For the avoidance of doubt, the payment or accrual
of an Increased Interest Rate of the Notes does not waive any Default or Event
of Default otherwise applicable under Section 10.6(a).


(b)Consolidated Recourse Secured Indebtedness Limitation. The Parent REIT and
the Company will not permit Consolidated Recourse Secured Indebtedness to, at
any time on or after the Initial Compliance Date, exceed an amount equal to five
percent (5%) of Consolidated Total Asset Value; provided that, notwithstanding
the foregoing, once during the term of this Agreement, so long as no Default or
Event of Default has occurred and is continuing, for up to four (4) consecutive
quarters, Consolidated Recourse Secured Indebtedness may exceed five percent
(5%) but not exceed ten percent (10%) of Consolidated Total Asset Value.


(c)Consolidated Secured Debt Limitation. The Parent REIT and the Company will
not permit Consolidated Secured Debt to, at any time on or after the Initial
Compliance Date, to exceed an amount equal to forty-five percent (45%) of
Consolidated Total Asset Value.


(d)Consolidated Fixed Charge Coverage Ratio. The Parent REIT and the Company
will not permit the Consolidated Fixed Charge Coverage Ratio, as of the last day
of any fiscal quarter commencing with the Initial Compliance Date, to be less
than 1.50 to 1.00.


(e)Unsecured Leverage Ratio. The Parent REIT and the Company will not permit the
Unsecured Indebtedness (less Adjusted Unrestricted Cash as of such date) to, as
of the last day of any fiscal quarter commencing with the Initial Compliance
Date: (i) as of the Initial Compliance Date and the last day of the first fiscal
quarter ending after the Initial Compliance Date, exceed sixty-seven and
one-half of one percent (67.5%); (ii) as of the last day of the second and third
fiscal quarters ending after the Initial Compliance Date, exceed sixty five
percent (65%); and (iii) as of the last day of any fiscal quarter thereafter,
exceed sixty percent (60%) of Unencumbered Asset Value; provided that,
notwithstanding the foregoing, so long as no Default has occurred and is
continuing, as of the last day of the fiscal quarter in which any Material
Acquisition occurs and the last day of the two (2) consecutive quarters
thereafter, such ratio may exceed sixty percent (60%) but not exceed sixty five
percent (65%) (such period being an “Unsecured Leverage Increase Period”);
provided further that (i) the Company may not elect more than three (3)
Unsecured Leverage Increase Periods during the term of this Agreement and

(ii)
any such Unsecured Leverage Increase Periods shall be non-consecutive.



(f)Consolidated Unsecured Interest Coverage Ratio. The Parent REIT and the
Company will not permit the Consolidated Unsecured Interest Coverage Ratio, as
of the last day of any fiscal quarter commencing with the Initial Compliance
Date, to be less than (i) as of the Initial Compliance Date and the last day of
the first fiscal quarter ending after the Initial





--------------------------------------------------------------------------------




Compliance Date, 1.75 to 1.00 and (ii) as of the last day of any fiscal quarter
thereafter, 2.00 to 1.00.


(g)Consolidated Tangible Net Worth. The Parent REIT and the Company will not
permit Consolidated Tangible Net Worth, as of the last day of any fiscal quarter
commencing with the Initial Compliance Date, to be less than the sum of (i)
$1,400,772,000 plus (ii) seventy-five percent (75%) of the Net Proceeds of all
Equity Issuances by the Company Parties after June 30, 2017.


(h)Restricted Payments. Permit, for any fiscal year of the Company Parties, the
amount of Restricted Payments (excluding Restricted Payments payable solely in
the common stock or other common Equity Interests of the Parent REIT or the
Company) made by the Company Parties to the holders of their Equity Interests
(excluding any such holders of Equity Interests which are the Company or any
Guarantor) during such period to exceed the FFO Distribution Allowance for such
period; provided that, to the extent no Event of Default then exists or will
result from such Restricted Payments (or if a Default or Event of Default then
exists or will result from such Restricted Payments, then so long as no
acceleration of the Notes shall have occurred), the Company, the Guarantors, and
each other Subsidiary (including Pebblebrook Hotel Lessee) shall be permitted to
make Restricted Payments to the Company and the Company shall be permitted to
make Restricted Payments to Parent REIT, in each case to permit the Parent REIT
to make Restricted Payments to the holders of the Equity Interests in the Parent
REIT to the extent necessary to maintain Parent REIT’s status as a REIT and as
necessary to pay any special or extraordinary tax liabilities then due (after
taking into account any losses, offsets and credits, as applicable) on capital
gains attributable to Parent REIT. In addition, so long as no acceleration of
the Notes shall have occurred, each TRS may make Restricted Payments to its
parent entity to the extent necessary to pay any Taxes then due in respect of
the income of such TRS. Notwithstanding the foregoing, during the Waiver Period
and at any time thereafter until the Consolidated Leverage Ratio is less than
6.75 to 1.00 as of the last day of any fiscal quarter, as reflected on the most
recently delivered Compliance Certificate delivered pursuant to Section 7.2(a),
the Parent REIT shall not purchase, redeem, retire, or defease any of its Equity
Interests except as expressly permitted in Section 10.10(e).


(i)Minimum Liquidity. At any time during the Waiver Period, permit Liquidity to
be less than $150,000,000.


(j)
Waiver Period Financial Covenants; Adjustments.



(i)    During the Waiver Period the Parent REIT and the Company shall continue
to deliver to the Purchaser and any holder of the Notes that is an Institutional
Investor duly completed Compliance Certificates, for informational purposes
only, as

and when required under Section 7.2(a) certifying as to the Company’s
calculations of the financial tests set forth in this Section 10.6.


(ii)    Immediately following the expiration of the Waiver Period, the financial
covenants set forth in this Section 10.6 (including the related defined terms)
(other than the covenants set forth in clauses (g) and (i) thereof) shall be
modified as follows:







--------------------------------------------------------------------------------




(A)    in the event the Company elects to terminate the Waiver Period on the
date occurring under clause (b) of the definition of “Waiver Period”, the
testing period for the covenants set forth in this Section 10.6 shall be
measured as follows: (w) for the most-recent fiscal quarter ending on or
immediately prior to the expiration of the Waiver Period, the trailing quarter,
annualized; (x) for the two (2) most-recent fiscal quarters ending on or
immediately prior to the expiration of the Waiver Period, the trailing two (2)
quarters, annualized; (y) for the three fiscal quarters ending on or immediately
prior to the expiration of the Waiver Period, the trailing three (3) quarters,
annualized; and (z) thereafter, the trailing four (4) quarters.


(B)    in the event the Waiver Period ends on the date occurring under clause
(a) of the definition of “Waiver Period”, the testing period for the covenants
set forth in this Section 10.6 shall be measured as follows: (w) for the fiscal
quarter ending June 30, 2021, the trailing quarter, annualized; (x) for the
fiscal quarter ending September 30, 2021, the trailing two (2) quarters,
annualized; (y) for the fiscal quarter ending December 31, 2021, the trailing
three (3) quarters, annualized and (z) thereafter, the trailing four (4)
quarters.


Section 10.7. Dispositions.    The Parent REIT and the Company will not make any
Disposition of any assets or property, except:


(a)Dispositions in the ordinary course of business (other than those
Dispositions permitted under clause (b) of this Section 10.7), so long as (i) no
Default or Event of Default shall exist immediately before or immediately after
such Disposition, and (ii) the Company Parties will be in compliance, on a Pro
Forma Basis following such Disposition, with the covenants set forth in Section
10.6 of this Agreement as demonstrated by a compliance certificate with
supporting calculations delivered to the Required Holders on or prior to the
date of such Disposition showing the effect of such Disposition;


(b)
Any of the following:



(i)    Dispositions of obsolete, surplus or worn out property or other property
not necessary for operations, whether now owned or hereafter acquired, in the
ordinary course of business and for no less than fair market value;


(ii)
Dispositions of equipment or real property to the extent that

(A) such property is exchanged for credit against the purchase price of

similar replacement property or (B) the proceeds of such Disposition are
reasonably promptly applied to the purchase price of such replacement property,
in each case in the ordinary course of business and for no less than fair market
value;


(iii)    Dispositions of inventory and Investments of the type described in
Sections 10.9(b) and (c) in the ordinary course of business;





--------------------------------------------------------------------------------






(iv)    leases of Real Property (other than any Unencumbered Borrowing Base
Property) and personal property assets related thereto to any TRS; and


(v)    in order to resolve disputes that occur in the ordinary course of
business, the Company and any Subsidiary of the Company may discount or
otherwise compromise, for less than the face value thereof, notes or accounts
receivable;


(c)Dispositions of property by the Company or any Guarantor to the Company or to
another Note Party;


(d)
Dispositions pursuant to Section 10.2, and



(e)
Any other Disposition approved in writing by the Required Holders.



Notwithstanding the foregoing provisions of this Section 10.7, neither the
Company nor any Guarantor shall sell or make any other Disposition of assets or
property that will have the effect of causing the Company or any Guarantor to
become liable under any tax protection or tax sharing agreement if the amount of
such liability would exceed an amount equal to one percent (1%) of the total
assets of the Company or any Guarantor without the prior written consent of the
Required Holders.


Section 10.8. Restricted Payments. The Parent REIT and the Company will not
declare or make, directly or indirectly, any Restricted Payment, or incur any
obligation (contingent or otherwise) to do so, except:


(a)so long as no Default or Event of Default shall exist at the time of such
Restricted Payment or would result therefrom, each Subsidiary may make
Restricted Payments to the Company, the Guarantors and any other Person that
owns an Equity Interest in such Subsidiary, ratably according to their
respective holdings of the type of Equity Interest in respect of which such
Restricted Payment is being made;


(b)so long as no Event of Default shall exist at the time of such Restricted
Payment or would result therefrom, the Company and each Subsidiary may declare
and make dividend payments or other distributions payable solely in the common
stock or other common Equity Interests of such Person;


(c)
so long as no Event of Default shall exist at the time of such Restricted


Payment or would result therefrom, the Company and each Subsidiary may purchase,
redeem or otherwise acquire Equity Interests issued by it with the proceeds
received from the substantially concurrent issue of new shares of its common
stock or other common Equity Interests; and


(d)so long as no acceleration shall have occurred, each TRS may make Restricted
Payments to its TRS parent entity to the extent necessary to pay any tax
liabilities then due





--------------------------------------------------------------------------------




(after taking into account any losses, offsets and credits, as applicable);
provided that any such Restricted Payments by a TRS shall only be made after it
has paid all of its operating expenses currently due or anticipated within the
current month and next following month.


Notwithstanding the foregoing, the Company and the Guarantors shall be permitted
to make Restricted Payments of the type and to the extent permitted pursuant to
Section 10.6(h) of this Agreement.


Section 10.9. Investments.    The Parent REIT and the Company will not make any
Investments, except:


(a)Investments by the Company Parties (other than by the Parent REIT) in (i)
Unencumbered Borrowing Base Properties, and (ii) other real properties that are
fully-developed, open and operating income-producing “luxury,” “upper upscale”
or “upscale” full or select service hotels, with all material approvals from
each Governmental Authority required in connection with the lawful operation of
such hotels, and which real properties shall, upon the making of such
Investments, be wholly owned by such Company Party;


(b)Investments held by the Company or such Guarantor or other Subsidiary in the
form of cash or cash equivalentsCash Equivalents;


(c)
Investments existing as of the Closing and set forth in Schedule 5.15



(d)Advances to officers, directors and employees of the Company, the Guarantors
and other Subsidiaries in aggregate amounts not to exceed (i) $500,000 at any
time outstanding for employee relocation purposes, and (ii) $100,000 at any time
outstanding for travel, entertainment, and analogous ordinary business purposes;


(e)Investments of (i) the Company in any Guarantor (including (A) Investments by
the Company in any private REIT, so long as the Company owns one hundred percent
(100%) of the “common” Equity Interests in such private REIT and (B) Investments
by the Company in a Guarantor in the form of an intercompany loan), (ii) any
Guarantor in the Company or in another Guarantor (including Investments by a
Guarantor in the Company or in another Guarantor in the form of an intercompany
loan), and (iii) the Company, any Guarantor or any Non-Guarantor Subsidiary in
Non-Guarantor Subsidiaries (including Investments by the Company, any Guarantor
or any Non-Guarantor Subsidiary in a Non-Guarantor Subsidiary in the form of an
intercompany loan) that own, directly or indirectly, and operate Real Properties
that are fully-developed, open and operating

income-producing “luxury,” “upper upscale” or “upscale” full or select service
hotels, with all material approvals from each Governmental Authority required in
connection with the lawful operation of such hotels; provided, notwithstanding
the foregoing or any other provision herein or in any other Note Document to the
contrary, the Parent REIT shall not own any Equity Interests in any Person other
than the Company;


(f)Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from





--------------------------------------------------------------------------------




financially troubled account debtors to the extent reasonably necessary in order
to prevent or limit loss;


(g)Guarantees of Indebtedness which are permitted under the Primary Credit
Facilities and so long as the Company is in compliance with Section 9.8;


(h)
Other Investments of the Company and its Subsidiaries in:



(i)    Real properties consisting of undeveloped or speculative land (valued at
cost for purposes of this clause (h)) with an aggregate value not greater than
five percent (5%) of Consolidated Total Asset Value and which real properties
shall, upon the making of such Investments, be wholly owned by the Company or
such Subsidiary;


(ii)    Incoming-producing real properties (other than hotels or similar
hospitality properties) (valued at cost for purposes of this clause (h)) with an
aggregate value not greater than ten percent (10%) of Consolidated Total Asset
Value and which real properties shall, upon the making of such Investments, be
wholly owned by the Company or such Subsidiary;


(iii)    Development/Redevelopment Properties (valued at cost for purposes of
this clause clause (h); provided that all costs and expenses associated with all
existing development activities with respect to such Development/Redevelopment
Properties (budget to completion) shall be included in determining the aggregate
Investment of the Company or such Subsidiary with respect to such activities)
with an aggregate value not greater than fifteen percent (15%) of Consolidated
Total Asset Value and which Development/Redevelopment Properties shall, upon the
making of such Investments, be wholly owned by the Company or such Subsidiary
and;


(iv)    Unconsolidated Affiliates (valued at cost for purposes of this clause
(h)) with an aggregate value not greater than twenty percent (20%) of
Consolidated Total Asset Value;


(v)    mortgage or real estate-related loan assets (valued at cost for purposes
of this clause (h)) with an aggregate value not greater than fifteen percent
(15%) of Consolidated Total Asset Value; and


(vi)    Equity Interests (including preferred Equity Interests) in any Person
(other than any Affiliate of the Company) (valued at cost for purposes of this
clause (h)) with an aggregate value not greater than fifteen percent (15%) of
Consolidated Total Asset

Value; provided, however, that the collective aggregate value of the Investments
owned pursuant to items (i) through (vi) of this clause (h) above shall not at
any time exceed thirty-five percent (35%) of Consolidated Total Asset Value.


Although it will not be a Default or an Event of Default if the Company fails to
comply with any provision of Section 10 on or after the Execution Date and prior
to the Closing, if such failure occurs then any of the Purchasers may elect not
to purchase the Notes on the date of the Closing that is specified in Section 3.





--------------------------------------------------------------------------------






Section 10.10. Enhanced Negative Covenants. Notwithstanding anything to the
contrary contained in this Agreement, during the Waiver Period the Note Parties
shall not, nor shall they permit any other Company Party (except where expressly
limited to the Company or the Note Parties, as applicable), directly or
indirectly, to:


(a)    make any Investments other than (i) Investments in one or more new
Unencumbered Borrowing Base Properties (or in Equity Interests in Subsidiaries
that own or will own new Unencumbered Borrowing Base Properties) solely with the
proceeds of Excluded Net Proceeds or (ii) any other Investments otherwise
permitted pursuant to Section 10.9 not to exceed
$100,000,000 in the aggregate;


(b)    make or become legally obligated to make any expenditure in respect of
the purchase or other acquisition of any fixed or capital asset other than (i)
in connection with emergency repairs, life safety repairs or ordinary course
maintenance repairs (ii) capital expenditures to complete ongoing renovations in
an amount not to exceed $90,000,000 in the aggregate during the Waiver Period;


(c)    create, incur, assume or suffer to exist any Indebtedness not existing
and permitted as of the Second Amendment Effective Date other than (i) to the
extent the proceeds of such Indebtedness are used to refinance or replace
Indebtedness existing and permitted as of the Second Amendment Effective Date
and pursuant to which the Company has made the mandatory offer to purchase
required pursuant to Section 8.9; provided, however, that in no event shall the
final stated maturity date of any Indebtedness permitted under this clause
(c)(i) be earlier than the existing maturity date of the Indebtedness being
refinanced or replaced, (ii) Secured Non-Recourse Debt not to exceed
$250,000,000 in the aggregate; provided, however, that in no event shall the
final stated maturity date of any Indebtedness permitted under this clause
(c)(ii) be earlier than one (1) year after the Maturity Date of the Notes, or
(iii) Indebtedness that is recourse to a Company Party not to exceed
$250,000,000 in the aggregate; provided, however, that in no event shall the
final stated maturity date of any Indebtedness permitted under this clause
(c)(iii) (other than (A) increases of any Indebtedness under any Material Credit
Facility pursuant to the terms thereof and (B) Indebtedness under a 364-day
facility not to exceed $100,000,000) be earlier than one (1) year after the
Maturity Date of the Notes;


(d)    make any Disposition other than Dispositions (i) permitted by Section
10.7(b)(i), (ii), (iii) and (iv), or (ii) to a Person that is not a Note Party
or Related Party of any Consolidated Party, (A) for fair market value in an
arms’ length transaction, (B) in which the price for such asset shall be paid to
a Consolidated Party solely in cash, and (C) pursuant to which the Company has

made the mandatory offer to purchase, if any, required pursuant to Section 8.9;


(e)    declare or make any Restricted Payments other than (i) Restricted
Payments to the holders of the common Equity Interests in the Parent REIT of not
more than $0.01 per share, (ii) Restricted Payments to the holders of the Equity
Interests in the Parent REIT to the extent necessary to maintain the Parent
REIT’s status as a REIT, (iii) so long as no Default or Event of Default has
occurred and is continuing or would result therefrom, Restricted Payments with
respect to any preferred Equity Interests, (iv) Restricted Payments by
Subsidiaries of the Company to Company





--------------------------------------------------------------------------------




and by Company to the Parent REIT the proceeds of which are used by the Parent
REIT to make Restricted Payments permitted by clauses (i) through (iii)
preceding and (v) the purchase or redemption by the Parent REIT of its preferred
Equity Interests solely with Net Cash Proceeds from Permitted Preferred
Issuances; or


(f)    create, incur, assume or suffer to exist any Lien upon any property,
assets or revenues of any Consolidated Party, whether now owned or hereafter
acquired, not existing and permitted as of the Second Amendment Effective Date
other than (i) Liens securing the Pari Passu Obligations on a pari passu basis
subject to the terms of the Intercreditor Agreement, (ii) Liens permitted by
Sections 10.5(d), (e), (f), (g), (h), (i), (j) and (n), (iii) Liens securing
Indebtedness permitted under Section 10.10(c)(i); provided that (A) the amount
secured or benefited thereby is not increased except as contemplated by Section
7.03(b) of the Bank of America Credit Facility, (B) the direct or any contingent
obligor with respect thereto is not changed, (C) any renewal or extension of the
obligations secured or benefited thereby is permitted by Section 7.03(b) of the
Bank of America Credit Facility, and (D) to the extent such existing
Indebtedness being refinanced or replaced is Secured Debt, incurred to refinance
or replace Secured Debt secured by the same property or assets, and (iv) Liens
securing Indebtedness permitted under Section 10.10(c)(ii).


SECTION 11.    EVENTS OF DEFAULT.


An “Event of Default” shall exist if any of the following conditions or events
shall occur and be continuing:


(a)    the Company defaults in the payment of any principal or Make-Whole
Amount, if any, on any Note when the same becomes due and payable, whether at
maturity or at a date fixed for prepayment or by declaration or otherwise; or


(b)    the Company defaults in the payment of any interest on any Note for more
than five Business Days after the same becomes due and payable; or


(c)    the Company or the Parent REIT defaults in the performance of or
compliance with any term contained in Section 7.1(d) or Section 10; or


(d)    the Company or any Subsidiary Guarantor defaults in the performance of or
compliance with any term contained herein (other than those referred to in
Sections 11(a), (b) and (c)) or in any Subsidiary Guaranty and such default is
not remedied within 30 days after the earlier of (i) a Responsible Officer
obtaining actual knowledge of such default and (ii) the Company receiving
written notice of such default from any holder of a Note (any such written

notice to be identified as a “notice of default” and to refer specifically to
this Section 11(d)); or


(e)    (i) any representation or warranty made in writing by or on behalf of the
Company or by any officer of the Company in this Agreement or any writing
furnished in connection with the transactions contemplated hereby proves to have
been false or incorrect in any material respect on the date as of which made, or
(ii) any representation or warranty made in writing by or on behalf of any
Subsidiary Guarantor or by any officer of such Subsidiary Guarantor in any





--------------------------------------------------------------------------------




Subsidiary Guaranty or any writing furnished in connection with such Subsidiary
Guaranty proves to have been false or incorrect in any material respect on the
date as of which made; or


(f)    (i) the Company or any Subsidiary is in default (as principal or as
guarantor or other surety) in the payment of any principal of or premium or
make-whole amount or interest on any Indebtedness that is outstanding in an
aggregate principal amount of at least $25,000,000 beyond any period of grace
provided with respect thereto, or (ii) the Company or any Subsidiary is in
default in the performance of or compliance with any term of any evidence of any
Indebtedness in an aggregate outstanding principal amount of at least
$25,000,000 or of any mortgage, indenture or other agreement relating thereto or
any other condition exists, and as a consequence of such default or condition
such Indebtedness has become, or has been declared (or one or more Persons are
entitled to declare such Indebtedness to be), due and payable before its stated
maturity or before its regularly scheduled dates of payment, or (iii) as a
consequence of the occurrence or continuation of any event or condition (other
than the passage of time or the right of the holder of Indebtedness to convert
such Indebtedness into equity interests), (x) the Company or any Subsidiary has
become obligated to purchase or repay Indebtedness before its regular maturity
or before its regularly scheduled dates of payment in an aggregate outstanding
principal amount of at least $25,000,000, or (y) one or more Persons have the
right to require the Company or any Subsidiary so to purchase or repay such
Indebtedness; or


(g)    the Company or any Subsidiary (i) is generally not paying, or admits in
writing its inability to pay, its debts as they become due, (ii) files, or
consents by answer or otherwise to the filing against it of, a petition for
relief or reorganization or arrangement or any other petition in bankruptcy, for
liquidation or to take advantage of any bankruptcy, insolvency, reorganization,
moratorium or other similar law of any jurisdiction, (iii) makes an assignment
for the benefit of its creditors, (iv) consents to the appointment of a
custodian, receiver, trustee or other officer with similar powers with respect
to it or with respect to any substantial part of its property, (v) is
adjudicated as insolvent or to be liquidated, or (vi) takes corporate action for
the purpose of any of the foregoing; or


(h)    a court or other Governmental Authority of competent jurisdiction enters
an order appointing, without consent by the Company or any of its Subsidiaries,
a custodian, receiver, trustee or other officer with similar powers with respect
to it or with respect to any substantial part of its property, or constituting
an order for relief or approving a petition for relief or reorganization or any
other petition in bankruptcy or for liquidation or to take advantage of any
bankruptcy or insolvency law of any jurisdiction, or ordering the dissolution,
winding-up or liquidation of the Company or any of its Subsidiaries, or any such
petition shall be filed against the Company or any of its Subsidiaries and such
petition shall not be dismissed within 60 days;

or


(i)    one or more final judgments or orders for the payment of money
aggregating in excess of $25,000,000, including, without limitation, any such
final order enforcing a binding arbitration decision, are rendered against one
or more of the Company and its Subsidiaries and which judgments are not, within
60 days after entry thereof, bonded, discharged or stayed pending appeal, or are
not discharged within 60 days after the expiration of such stay; or







--------------------------------------------------------------------------------




(j)    if (i) any Plan shall fail to satisfy the minimum funding standards of
ERISA or the Code for any plan year or part thereof or a waiver of such
standards or extension of any amortization period is sought or granted under
section 412 of the Code, (ii) a notice of intent to terminate any Plan shall
have been or is reasonably expected to be filed with the PBGC or the PBGC shall
have instituted proceedings under ERISA section 4042 to terminate or appoint a
trustee to administer any Plan or the PBGC shall have notified the Company or
any ERISA Affiliate that a Plan may become a subject of any such proceedings,
(iii) the aggregate “amount of unfunded benefit liabilities” (within the meaning
of section 4001(a)(18) of ERISA) under all Plans, determined in accordance with
Title IV of ERISA, shall exceed an amount that could reasonably be expected to
have a Material Adverse Effect, (iv) the Company or any ERISA Affiliate shall
have incurred or is reasonably expected to incur any liability pursuant to Title
I or IV of ERISA or the penalty or excise tax provisions of the Code relating to
employee benefit plans, (v) the Company or any ERISA Affiliate withdraws from
any Multiemployer Plan, or (vi) the Company or any Subsidiary establishes or
amends any employee welfare benefit plan that provides post-employment welfare
benefits in a manner that would increase the liability of the Company or any
Subsidiary thereunder; and any such event or events described in clauses (i)
through (vi) above, either individually or together with any other such event or
events, could reasonably be expected to have a Material Adverse Effect. As used
in this Section 11(j), the terms “employee benefit plan” and “employee welfare
benefit plan” shall have the respective meanings assigned to such terms in
section 3 of ERISA; or


(k)    any Affiliate Guaranty shall cease to be in full force and effect, any
Subsidiary Guarantor or any Person acting on behalf of any Guarantor shall
contest in any manner the validity, binding nature or enforceability of any
Affiliate Guaranty, or the obligations of any Guarantor under any Affiliate
Guaranty are not or cease to be legal, valid, binding and enforceable in
accordance with the terms of such Affiliate Guaranty; or


(l)    any Collateral Document shall for any reason fail to create a valid and
perfected security interest in any portion of the Collateral purported to be
covered thereby, with the priority required by the applicable Collateral
Document, except as (i) permitted by the terms of any Note Document or (ii) as a
result of the release of such security interest in accordance with the terms of
any Note Document, it being understood and agreed that the failure of the
Collateral Agent to maintain possession of any Collateral actually delivered to
it or file any UCC (or equivalent) continuation statement shall not result in an
Event of Default under this clause (l).


SECTION 12.    REMEDIES ON DEFAULT, ETC.


Section 12.1. Acceleration. (a) If an Event of Default with respect to the
Parent REIT or

the Company described in Section 11(g) or (h) (other than an Event of Default
described in clause
(i)of Section 11(g) or described in clause (vi) of Section 11(g) by virtue of
the fact that such clause encompasses clause (i) of Section 11(g)) has occurred,
all the Notes then outstanding shall automatically become immediately due and
payable.


(b)If any other Event of Default has occurred and is continuing, the Required
Holders may at any time at its or their option, by notice or notices to the
Company, declare all the Notes then outstanding to be immediately due and
payable.





--------------------------------------------------------------------------------






(c)If any Event of Default described in Section 11(a) or (b) has occurred and is
continuing, any holder or holders of Notes at the time outstanding affected by
such Event of Default may at any time, at its or their option, by notice or
notices to the Company, declare all the Notes held by it or them to be
immediately due and payable.


Upon any Notes becoming due and payable under this Section 12.1, whether
automatically or by declaration, such Notes will forthwith mature and the entire
unpaid principal amount of such Notes, plus (x) all accrued and unpaid interest
thereon (including, but not limited to, interest accrued thereon at the Default
Rate) and (y) the Make-Whole Amount determined in respect of such principal
amount (to the full extent permitted by applicable law), shall all be
immediately due and payable, in each and every case without presentment, demand,
protest or further notice, all of which are hereby waived. The Parent REIT and
the Company acknowledge, and the parties hereto agree, that each holder of a
Note has the right to maintain its investment in the Notes free from repayment
by the Company (except as herein specifically provided for) and that the
provision for payment of a Make-Whole Amount by the Company in the event that
the Notes are prepaid or are accelerated as a result of an Event of Default, is
intended to provide compensation for the deprivation of such right under such
circumstances.


Section 12.2. Other Remedies. If any Default or Event of Default has occurred
and is continuing, and irrespective of whether any Notes have become or have
been declared immediately due and payable under Section 12.1, the holder of any
Note at the time outstanding may proceed to protect and enforce the rights of
such holder by an action at law, suit in equity or other appropriate proceeding,
whether for the specific performance of any agreement contained herein or in any
Note or in any Affiliate Guaranty, or for an injunction against a violation of
any of the terms hereof or thereof, or in aid of the exercise of any power
granted hereby or thereby or by law or otherwise.


Section 12.3. Rescission. At any time after any Notes have been declared due and
payable pursuant to Section 12.1(b) or (c), the Required Holders in principal
amount of the Notes then outstanding, by written notice to the Company, may
rescind and annul any such declaration and its consequences if (a) the Parent
REIT and the Company have paid all overdue interest on the Notes, all principal
of and Make-Whole Amount, if any, on any Notes that are due and payable and are
unpaid other than by reason of such declaration, and all interest on such
overdue principal and Make-Whole Amount, if any, and (to the extent permitted by
applicable law) any overdue interest in respect of the Notes, at the applicable
Default Rate, (b) neither the Parent REIT, the Company nor any other Person
shall have paid any amounts which have become due solely by reason of such
declaration, (c) all Events of Default and Defaults, other than non-payment of
amounts that have

become due solely by reason of such declaration, have been cured or have been
waived pursuant to Section 17, and (d) no judgment or decree has been entered
for the payment of any monies due pursuant hereto or to the Notes. No rescission
and annulment under this Section 12.3 will extend to or affect any subsequent
Event of Default or Default or impair any right consequent thereon.


Section 12.4. No Waivers or Election of Remedies, Expenses, Etc. No course of
dealing and no delay on the part of any holder of any Note in exercising any
right, power or remedy shall operate as a waiver thereof or otherwise prejudice
such holder’s rights, powers or remedies. No right, power or remedy conferred by
this Agreement, any Affiliate Guaranty or any Note upon any





--------------------------------------------------------------------------------




holder thereof shall be exclusive of any other right, power or remedy referred
to herein or therein or now or hereafter available at law, in equity, by statute
or otherwise. Without limiting the obligations of the Parent REIT and the
Company under Section 15, the Company will pay to the holder of each Note on
demand such further amount as shall be sufficient to cover all costs and
expenses of such holder incurred in any enforcement or collection under this
Section 12, including, without limitation, reasonable attorneys’ fees, expenses
and disbursements.


SECTION 13.    PARENT GUARANTY, ETC.


Section 13.1. Parent Guaranty. The Parent REIT hereby irrevocably, absolutely
and unconditionally guarantees as primary obligors and not as surety to each
holder of any Note or Notes at any time outstanding the prompt payment in full,
in Dollars, when due (whether at stated maturity, by acceleration, by mandatory
or optional prepayment or otherwise) of the principal of and Make-Whole Amount
(if any) and interest on the Notes (including interest on any overdue principal
and Make-Whole Amount (if any) and interest at the Default Rate (if any) and
interest accruing at the then applicable rate provided in the Notes after the
filing of any petition in bankruptcy, or the commencement of any insolvency
reorganization or like proceeding, relating to the Company, whether or not a
claim for post-filing or post-petition interest is allowed in such proceeding)
and all other amounts from time to time owing by the Company under this
Agreement and the other Note Documents to any holder (including costs, expenses
and taxes) (such payments being herein collectively called the “Guaranteed
Obligations”). The Parent REIT hereby further agrees that if the Company shall
default in the payment of any of the Guaranteed Obligations (after giving effect
to all applicable grace and cure periods), the Parent REIT will (x) promptly pay
the same, without any demand or notice whatsoever, and that in the case of any
extension of time of payment or renewal of any of the Guaranteed Obligations,
the same will be promptly paid in full when due (whether at extended maturity,
by acceleration, by mandatory prepayment or otherwise) in accordance with the
terms of such extension or renewal and (y) pay to the holder of any Note such
amounts, to the extent lawful, as shall be sufficient to pay the costs and
expenses of collection or of otherwise enforcing any of such holder’s rights
under this Agreement, including reasonable counsel fees. All obligations of the
Parent REIT under this Section 13 shall be referred to as the “Parent Guaranty”
and shall survive the transfer of any Note. Any obligations of the Parent REIT
under this Section 13 with respect to which the underlying obligation of the
Company is expressly stated to survive payment of any Note shall also survive
payment of such Note.


Section 13.2. Obligations Unconditional. (a) The obligations of the Parent REIT
under Section 13.1 constitute a present and continuing guaranty of payment and
not collectibility and are absolute, unconditional and irrevocable, irrespective
of the value, genuineness, validity, regularity

or enforceability of the obligations of the Company under this Agreement, the
other Note Documents or any other agreement or instrument referred to herein or
therein, or any substitution, release or exchange of any other guarantee of or
security for any of the Guaranteed Obligations, and, to the fullest extent
permitted by applicable law, irrespective of any other circumstance whatsoever
which might otherwise constitute a legal or equitable discharge or defense of a
surety or guarantor, other than the payment in full in Dollars of the Guaranteed
Obligations. Without limiting the generality of the foregoing, it is agreed that
the occurrence of any one or more of the following shall not alter or impair the
liability of the Parent REIT hereunder which shall remain absolute and
unconditional as described above:





--------------------------------------------------------------------------------






(i)    any amendment, modification, compromise, release or extension of any
provision of this Agreement, the other Note Documents or any assignment or
transfer thereof, including the renewal or extension of the time of payment of
any of the Notes or the granting of time in respect of such payment thereof, or
of any furnishing or acceptance of security or any additional guarantee or any
release of any security or guarantee so furnished or accepted for any of the
Notes;


(ii)    any waiver, consent, extension, granting of time, forbearance,
indulgence or other action or inaction under or in respect of this Agreement or
the other Note Documents, or any exercise or non-exercise of any right, remedy
or power in respect hereof or thereof;


(iii)    any bankruptcy, receivership, insolvency, reorganization, arrangement,
readjustment, composition, liquidation or similar proceedings with respect to
the Company or any other Person or the properties or creditors of any of them;


(iv)    the occurrence of any Default or Event of Default under, or any
invalidity or any unenforceability of, or any misrepresentation, irregularity or
other defect in, this Agreement, the other Note Documents or any other agreement
or the failure to give notice to the Company or the Parent REIT of the
occurrence of any Default or Event of Default under the terms and provisions of
this Agreement;


(v)    any transfer of any assets to or from the Company, including any transfer
or purported transfer to the Company from any Person, any invalidity, illegality
of, or inability to enforce, any such transfer or purported transfer, any
consolidation or merger of the Issuer with or into any Person, any change in the
ownership of any Equity Interests of the Company, or any change whatsoever in
the objects, capital structure, constitution or business of the Company;


(vi)    any default, failure or delay, willful or otherwise, on the part of the
Company or any other Person to perform or comply with, or the impossibility or
illegality of performance by the Company or any other Person of, any term of
this Agreement, the other Note Documents or any other agreement;


(vii)    any suit or other action brought by, or any judgment in favor of, any
beneficiaries or creditors of, the Company or any other Person for any reason
whatsoever, including any suit or action in any way attacking or involving any
issue, matter or thing in

respect of this Agreement, the other Note Documents or any other agreement;


(viii)    any lack or limitation of status or of power, incapacity or disability
of the Company or any trustee or agent thereof; or


(ix)    the power or authority or the lack of power or authority of any Company
Party to issue the Notes or to execute and deliver this Agreement or the other
Note Documents, as the case may be, and irrespective of the validity of the
Notes, this Agreement or the other Note Documents or of any defense whatsoever
that any Company Party may





--------------------------------------------------------------------------------




or might have to the payment of the Notes (principal, interest and Make-Whole
Amount, if any), or to the performance or observance of any of the provisions or
conditions of this Agreement or the other Note Documents, or the existence or
continuance of any Company Party as a legal entity;


(x)    any failure to present the Notes for payment or to demand payment
thereof, or to give the Company or the Parent REIT notice of dishonor for
non-payment of the Notes, when and as the same may become due and payable, or
notice of any failure on the part of the Company to do any act or thing or to
perform or to keep any covenant or agreement by it to be done, kept or performed
under the terms of the Notes or this Agreement;


(xi)    any other thing, event, happening, matter, circumstance or condition
whatsoever (other than the irrevocable payment in full in Dollars of the
Guaranteed Obligations), not in any way limited to the foregoing.


provided that the specific enumeration of the above-mentioned acts, failures or
omissions shall not be deemed to exclude any other acts, failures or omissions,
though not specifically mentioned above, it being the purpose and intent of this
paragraph that the obligations of the Parent REIT hereunder shall be absolute
and unconditional and shall not be discharged, impaired or varied except by the
payment to the holders thereof of the principal of, Make-Whole Amount, if any,
and interest on the Notes, and of all other sums due and owing to the holders of
the Notes pursuant to this Agreement and the Notes, and then only to the extent
of such payments in Dollars. Without limiting any of the other terms or
provisions hereof, it is understood and agreed that in order to hold the Parent
REIT liable hereunder, there shall be no obligation on the part of any holder of
any Note to resort, in any manner or form, for payment, to the Company or to any
other Person or to the properties or estates of any of the foregoing. All rights
of the holder of any Note pursuant thereto or to this Agreement may be
transferred or assigned at any time or from time to time and shall be considered
to be transferred or assigned upon the transfer of such Note, whether with or
without the consent of or notice to the Parent REIT or the Company. Without
limiting the foregoing, it is understood that repeated and successive demands
may be made and recoveries may be had hereunder as and when, from time to time,
the Company shall default under the terms of the Notes or this Agreement and
that notwithstanding recovery hereunder for or in respect of any given default
or defaults by the Company under the Notes or this Agreement the obligations of
the Parent REIT under this Section 13 shall remain in full force and effect and
shall apply to each and every subsequent default.

(b)The Parent REIT hereby unconditionally waives diligence, presentment, demand
of payment, protest and all notices whatsoever and any requirement that any
holder of a Note exhaust any right, power or remedy against the Company under
this Agreement, the other Note Documents or any other agreement or instrument
referred to herein or therein, or against any other Person under any other
guarantee of, or security for, any of the Guaranteed Obligations.


(c)In the event that the Parent REIT shall at any time pay any amount on account
of the Guaranteed Obligations or take any other action in performance of its
obligations hereunder, the Parent REIT shall not exercise any subrogation or
other rights hereunder or under the Notes and the Parent REIT hereby waives all
rights it may have to exercise any such subrogation or other rights, and all
other remedies that it may have against the Company, in respect of any payment
made hereunder unless and until the Guaranteed Obligations shall have been paid
in full in Dollars. If





--------------------------------------------------------------------------------




any amount shall be paid to the Parent REIT on account of any such subrogation
rights or other remedy, notwithstanding the waiver thereof, such amount shall be
received in trust for the benefit of the holders of the Notes and shall
forthwith be paid to such holders to be credited and applied upon the Guaranteed
Obligations, whether matured or unmatured, in accordance with the terms hereof.
The Parent REIT agrees that its obligations under this Section 13 shall be
automatically reinstated if and to the extent that for any reason any payment
(including payment in full) by or on behalf of the Company is rescinded or must
be otherwise restored by any holder of a Note, whether as a result of any
proceedings in bankruptcy or reorganization or otherwise, all as though such
amount had not been paid.


(d)If an event permitting the acceleration of the maturity of the principal
amount of the Notes shall at any time have occurred and be continuing and such
acceleration (and the effect thereof on the Guaranteed Obligations) shall at
such time be prevented by reason of the pendency against the Company or any
other Person of a case or proceeding under a bankruptcy or insolvency law, the
Parent REIT agrees that, for purposes of the guarantee in this Section 13 and
the Parent REIT’s obligations under this Agreement, the maturity of the
principal amount of the Notes, as applicable, shall be deemed to have been
accelerated (with a corresponding effect on the Guaranteed Obligations) with the
same effect as if the holders of the Notes had accelerated the same in
accordance with the terms of this Agreement, and the Parent REIT shall forthwith
pay such principal amount, any interest thereon, any Make-Whole Amount and any
other amounts guaranteed hereunder without further notice or demand.


(e)The guarantee in this Section 13 is a continuing guarantee and shall apply to
the Guaranteed Obligations whenever arising. Each default in the payment or
performance of any of the Guaranteed Obligations shall give rise to a separate
claim and cause of action hereunder, and separate claims or suits may be made
and brought, as the case may be, hereunder as each such default occurs.


Section 13.3. Marshalling and Accounts. (a) None of the holders of the Notes
shall be under any obligation (i) to marshal any assets in favor of the Parent
REIT or in payment of any or all of the liabilities of the Company under or in
respect of the Notes and this Agreement or the obligation of the Parent REIT
hereunder or (ii) to pursue any other remedy that the Parent REIT may or may not
be able to pursue itself and that may lessen the Parent REIT’s burden or any
right to which the Parent REIT hereby expressly waives.

(b)Until all amounts which may be or become payable by the Company under or in
connection with the Notes have been irrevocably paid in full in Dollars while an
Event of Default is continuing, any moneys received from the Parent REIT under
this Agreement may be held in an interest-bearing bank account.


(c)This guarantee is in addition to and is not in any way prejudiced by any
other guarantee (including, without limitation, any Subsidiary Guaranty) now or
subsequently held by a holder of a Note.


Section 13.4. General Limitation on Guarantee Obligations. In any action or
proceeding involving any state or provincial corporate law, or any foreign,
state, provincial or federal bankruptcy, insolvency, reorganization or other law
affecting the rights of creditors generally, if the obligations





--------------------------------------------------------------------------------




of the Parent REIT under Section 13.1 would otherwise be held or determined to
be void, invalid or unenforceable, or subordinated to the claims of any other
creditors, on account of the amount of its liability under Section 13.1, then,
notwithstanding any other provision hereof to the contrary, the amount of such
liability shall, without any further action by the Parent REIT, any holder or
any other Person, be automatically limited and reduced to the highest amount
that is valid and enforceable and not subordinated to the claims of other
creditors as determined in such action or proceeding.


SECTION 14.    REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES.


Section 14.1. Registration of Notes. The Company shall keep at its principal
executive office a register for the registration and registration of transfers
of Notes. The name and address of each holder of one or more Notes, each
transfer thereof and the name and address of each transferee of one or more
Notes shall be registered in such register. If any holder of one or more Notes
is a nominee, then (a) the name and address of the beneficial owner of such Note
or Notes shall also be registered in such register as an owner and holder
thereof and (b) at any such beneficial owner’s option, either such beneficial
owner or its nominee may execute any amendment, waiver or consent pursuant to
this Agreement. Prior to due presentment for registration of transfer, the
Person(s) in whose name any Note(s) shall be registered shall be deemed and
treated as the owner and holder thereof for all purposes hereof, and the Company
shall not be affected by any notice or knowledge to the contrary. The Company
shall give to any holder of a Note that is an Institutional Investor promptly
upon request therefor, a complete and correct copy of the names and addresses of
all registered holders of Notes.


Section 14.2. Transfer and Exchange of Notes. Upon surrender of any Note to the
Company at the address and to the attention of the designated officer (all as
specified in Section 19(iii)), for registration of transfer or exchange (and in
the case of a surrender for registration of transfer accompanied by a written
instrument of transfer duly executed by the registered holder of such Note or
such holder’s attorney duly authorized in writing and accompanied by the
relevant name, address and other information for notices of each transferee of
such Note or part thereof), within ten Business Days thereafter, the Company
shall execute and deliver, at the Company’s expense (except as provided below),
one or more new Notes (as requested by the holder thereof) of the same Series in
exchange therefor, in an aggregate principal amount equal to the unpaid
principal amount of the surrendered Note. Each such new Note shall be payable to
such Person as

such holder may request and shall be substantially in the form of Schedule 1(a)
or 1(b), as applicable. Each such new Note shall be dated and bear interest from
the date to which interest shall have been paid on the surrendered Note or dated
the date of the surrendered Note if no interest shall have been paid thereon.
The Company may require payment of a sum sufficient to cover any stamp tax or
governmental charge imposed in respect of any such transfer of Notes. Notes
shall not be transferred in denominations of less than $100,000, provided that
if necessary to enable the registration of transfer by a holder of its entire
holding of Notes, one Note may be in a denomination of less than $100,000. Any
transferee, by its acceptance of a Note registered in its name (or the name of
its nominee), shall be deemed to have made the representation set forth in
Section 6.2.


Section 14.3. Replacement of Notes. Upon receipt by the Company at the address
and to the attention of the designated officer (all as specified in Section
19(iii)) of evidence reasonably satisfactory to it of the ownership of and the
loss, theft, destruction or mutilation of any Note (which





--------------------------------------------------------------------------------




evidence shall be, in the case of an Institutional Investor, notice from such
Institutional Investor of such ownership and such loss, theft, destruction or
mutilation), and


(a)    in the case of loss, theft or destruction, of indemnity reasonably
satisfactory to it (provided that if the holder of such Note is, or is a nominee
for, an original Purchaser or another holder of a Note with a minimum net worth
of at least $30,000,000 or a Qualified Institutional Buyer, such Person’s own
unsecured agreement of indemnity shall be deemed to be satisfactory), or


(b)
in the case of mutilation, upon surrender and cancellation thereof,



within ten Business Days thereafter, the Company at its own expense shall
execute and deliver, in lieu thereof, a new Note of the same Series, dated and
bearing interest from the date to which interest shall have been paid on such
lost, stolen, destroyed or mutilated Note or dated the date of such lost,
stolen, destroyed or mutilated Note if no interest shall have been paid thereon.


SECTION 15.    PAYMENTS ON NOTES.


Section 15.1. Place of Payment. Subject to Section 15.2, payments of principal,
Make-Whole Amount, if any, and interest becoming due and payable on the Notes
shall be made in New York, New York at the principal office of U.S. Bank, N.A.
in such jurisdiction. The Company may at any time, by notice to each holder of a
Note, change the place of payment of the Notes so long as such place of payment
shall be either the principal office of the Company in such jurisdiction or the
principal office of a bank or trust company in such jurisdiction.


Section 15.2. Home Office Payment. So long as any Purchaser or its nominee shall
be the holder of any Note, and notwithstanding anything contained in Section
15.1 or in such Note to the contrary, the Company will pay all sums becoming due
on such Note for principal, Make-Whole Amount, if any, interest and all other
amounts becoming due hereunder by the method and at the address specified for
such purpose below such Purchaser’s name in Schedule B, or by such other method
or at such other address as such Purchaser shall have from time to time
specified to the Company in writing for such purpose, without the presentation
or surrender of

such Note or the making of any notation thereon, except that upon written
request of the Company made concurrently with or reasonably promptly after
payment or prepayment in full of any Note, such Purchaser shall surrender such
Note for cancellation, reasonably promptly after any such request, to the
Company at its principal executive office or at the place of payment most
recently designated by the Company pursuant to Section 15.1. Prior to any sale
or other disposition of any Note held by a Purchaser or its nominee, such
Purchaser will, at its election, either endorse thereon the amount of principal
paid thereon and the last date to which interest has been paid thereon or
surrender such Note to the Company in exchange for a new Note or Notes pursuant
to Section
14.2.    The Company will afford the benefits of this Section 15.2 to any
Institutional Investor that is the direct or indirect transferee of any Note
purchased by a Purchaser under this Agreement and that has made the same
agreement relating to such Note as the Purchasers have made in this Section
15.2.







--------------------------------------------------------------------------------




SECTION 16.    EXPENSES, ETC.


Section 16.1. Transaction Expenses. Whether or not the transactions contemplated
hereby are consummated, the Company will pay all costs and expenses (including
reasonable attorneys’ fees of a special counsel and, if reasonably required by
the Required Holders, local or other counsel) incurred by the Purchasers and
each other holder of a Note in connection with such transactions and in
connection with any amendments, waivers or consents under or in respect of this
Agreement, any Subsidiary Guaranty or the Notes (whether or not such amendment,
waiver or consent becomes effective) within 15 Business Days after the Company’s
receipt of an invoice therefor, including, without limitation: (a) the costs and
expenses incurred in enforcing or defending (or determining whether or how to
enforce or defend) any rights under this Agreement, any Subsidiary Guaranty or
the Notes or in responding to any subpoena or other legal process or informal
investigative demand issued in connection with this Agreement, any Subsidiary
Guaranty or the Notes, or by reason of being a holder of any Note, (b) the costs
and expenses, including financial advisors’ fees, incurred in connection with
the insolvency or bankruptcy of the Company or any Subsidiary or in connection
with any work-out or restructuring of the transactions contemplated hereby and
by the Notes and any Subsidiary Guaranty and (c) the costs and expenses incurred
in connection with the initial filing of this Agreement and all related
documents and financial information with the SVO provided, that such costs and
expenses under this clause (c) shall not exceed $3,500 for each Series. The
Company will pay, and will save each Purchaser and each other holder of a Note
harmless from, (i) all claims in respect of any fees, costs or expenses, if any,
of brokers and finders (other than those, if any, retained by a Purchaser or
other holder in connection with its purchase of the Notes) and (ii) any and all
wire transfer fees that any bank deducts from any payment under such Note to
such holder or otherwise charges to a holder of a Note with respect to a payment
under such Note.


Section 16.2. Survival. The obligations of the Company under this Section 16
will survive the payment or transfer of any Note, the enforcement, amendment or
waiver of any provision of this Agreement, any Subsidiary Guaranty or the Notes,
and the termination of this Agreement.


SECTION 17.    SURVIVAL OF REPRESENTATIONS AND WARRANTIES;



ENTIRE AGREEMENT.


All representations and warranties contained herein shall survive the execution
and delivery of this Agreement and the Notes, the purchase or transfer by any
Purchaser of any Note or portion thereof or interest therein and the payment of
any Note, and may be relied upon by any subsequent holder of a Note, regardless
of any investigation made at any time by or on behalf of such Purchaser or any
other holder of a Note. All statements contained in any certificate or other
instrument delivered by or on behalf of the Company pursuant to this Agreement
shall be deemed representations and warranties of the Company under this
Agreement. Subject to the preceding sentence, this Agreement, the Notes and any
Subsidiary Guaranties embody the entire agreement and understanding between each
Purchaser and the Company and supersede all prior agreements and understandings
relating to the subject matter hereof.


SECTION 18.    AMENDMENT AND WAIVER.





--------------------------------------------------------------------------------






Section 18.1. Requirements. This Agreement and the Notes may be amended, and the
observance of any term hereof or of the Notes may be waived (either
retroactively or prospectively), only with the written consent of the Company
and the Required Holders, except that:


(a)    no amendment or waiver of any of Sections 1, 2, 3, 4, 5, 6 or 22 hereof,
or any defined term (as it is used therein), will be effective as to any
Purchaser unless consented to by such Purchaser in writing; and


(b)    no amendment or waiver may, without the written consent of each Purchaser
and the holder of each Note at the time outstanding, (i) subject to Section 12
relating to acceleration or rescission, change the amount or time of any
prepayment or payment of principal of, or reduce the rate or change the time of
payment or method of computation of (x) interest on the Notes or
(y)the Make-Whole Amount, (ii) change the percentage of the principal amount of
the Notes the holders of which are required to consent to any amendment or
waiver, or the principal amount of the Notes that the Purchasers are to purchase
pursuant to Section 2 upon the satisfaction of the conditions to Closing that
appear in Section 4, or (iii) amend any of Sections 8 (except as set forth in
the second sentence of Section 8.2) 11(a), 11(b), 12, 18 or 21.


Section 18.2. Solicitation of Holders of Notes. (a) Solicitation. The Company
will provide each Purchaser and holder of a Note with sufficient information,
sufficiently far in advance of the date a decision is required, to enable such
Purchaser and such holder to make an informed and considered decision with
respect to any proposed amendment, waiver or consent in respect of any of the
provisions hereof or of the Notes or any Subsidiary Guaranty. The Company will
deliver executed or true and correct copies of each amendment, waiver or consent
effected pursuant to this Section 18 or any Subsidiary Guaranty to each
Purchaser and holder of a Note promptly following the date on which it is
executed and delivered by, or receives the consent or approval of, the requisite
Purchasers or holders of Notes.


(b)    Payment. The Company will not directly or indirectly pay or cause to be
paid any remuneration, whether by way of supplemental or additional interest,
fee or otherwise, or grant

any security or provide other credit support, to any Purchaser or holder of a
Note as consideration for or as an inducement to the entering into by such
Purchaser or holder of any waiver or amendment of any of the terms and
provisions hereof or of any Subsidiary Guaranty or any Note unless such
remuneration is concurrently paid, or security is concurrently granted or other
credit support concurrently provided, on the same terms, ratably to each
Purchaser and each holder of a Note even if such Purchaser or holder did not
consent to such waiver or amendment.


(c)    Consent in Contemplation of Transfer. Any consent given pursuant to this
Section 18 or any Subsidiary Guaranty by a holder of a Note that has transferred
or has agreed to transfer its Note to the Company, any Subsidiary or any
Affiliate of the Company in connection with such consent shall be void and of no
force or effect except solely as to such holder, and any amendments effected or
waivers granted or to be effected or granted that would not have been or would
not be so effected or granted but for such consent (and the consents of all
other holders of Notes that were acquired under the same or similar conditions)
shall be void and of no force or effect except solely as to such holder.





--------------------------------------------------------------------------------






Section 18.3. Binding Effect, Etc. Any amendment or waiver consented to as
provided in this Section 18 or any Subsidiary Guaranty applies equally to all
Purchasers and holders of Notes and is binding upon them and upon each future
holder of any Note and upon the Company without regard to whether such Note has
been marked to indicate such amendment or waiver. No such amendment or waiver
will extend to or affect any obligation, covenant, agreement, Default or Event
of Default not expressly amended or waived or impair any right consequent
thereon. No course of dealing between the Company and any Purchaser or holder of
a Note and no delay in exercising any rights hereunder or under any Note or
Subsidiary Guaranty shall operate as a waiver of any rights of any Purchaser or
holder of such Note.


Section 18.4. Notes Held by Company, Etc. Solely for the purpose of determining
whether the holders of the requisite percentage of the aggregate principal
amount of Notes then outstanding approved or consented to any amendment, waiver
or consent to be given under this Agreement, any Subsidiary Guaranty or the
Notes, or have directed the taking of any action provided herein or in any
Subsidiary Guaranty or the Notes to be taken upon the direction of the holders
of a specified percentage of the aggregate principal amount of Notes then
outstanding, Notes directly or indirectly owned by the Company or any of its
Affiliates shall be deemed not to be outstanding.


SECTION 19.    NOTICES.


Except to the extent otherwise provided in Section 7.4, all notices and
communications provided for hereunder shall be in writing and sent (a) by
telecopy if the sender on the same day sends a confirming copy of such notice by
an internationally recognized overnight delivery service (charges prepaid), or
(b) by registered or certified mail with return receipt requested (postage
prepaid), or (c) by an internationally recognized overnight delivery service
(with charges prepaid). Any such notice must be sent:


(i)
if to any Purchaser or its nominee, to such Purchaser or nominee at the


address specified for such communications in Schedule B, or at such other
address as such Purchaser or nominee shall have specified to the Company in
writing,


(ii)    if to any other holder of any Note, to such holder at such address as
such other holder shall have specified to the Company in writing, or


(iii)    if to the Parent REIT or the Company, to the Company at its address set
forth at the beginning hereof to the attention of Finance Department, or at such
other address as the Company shall have specified to the holder of each Note in
writing.


Notices under this Section 19 will be deemed given only when actually received.


SECTION 20.    REPRODUCTION OF DOCUMENTS.


This Agreement and all documents relating thereto, including, without
limitation, (a) consents, waivers and modifications that may hereafter be
executed, (b) documents received by any





--------------------------------------------------------------------------------




Purchaser at the Closing (except the Notes themselves), and (c) financial
statements, certificates and other information previously or hereafter furnished
to any Purchaser, may be reproduced by such Purchaser by any photographic,
photostatic, electronic, digital, or other similar process and such Purchaser
may destroy any original document so reproduced. The Company agrees and
stipulates that, to the extent permitted by applicable law, any such
reproduction shall be admissible in evidence as the original itself in any
judicial or administrative proceeding (whether or not the original is in
existence and whether or not such reproduction was made by such Purchaser in the
regular course of business) and any enlargement, facsimile or further
reproduction of such reproduction shall likewise be admissible in evidence. This
Section 20 shall not prohibit the Company or any other holder of Notes from
contesting any such reproduction to the same extent that it could contest the
original, or from introducing evidence to demonstrate the inaccuracy of any such
reproduction.


SECTION 21.    CONFIDENTIAL INFORMATION.


For the purposes of this Section 21, “Confidential Information” means
information delivered to any Purchaser by or on behalf of the Parent REIT, the
Company or any Subsidiary in connection with the transactions contemplated by or
otherwise pursuant to this Agreement that is proprietary in nature and that was
clearly marked or labeled or otherwise adequately identified when received by
such Purchaser as being confidential information of the Parent REIT, the Company
or such Subsidiary, provided that such term does not include information that
(a) was publicly known or otherwise known to such Purchaser prior to the time of
such disclosure, (b) subsequently becomes publicly known through no act or
omission by such Purchaser or any Person acting on such Purchaser’s behalf, (c)
otherwise becomes known to such Purchaser other than through disclosure by the
Company or any Subsidiary or (d) constitutes financial statements delivered to
such Purchaser under Section 7.1 that are otherwise publicly available. Each
Purchaser will maintain the confidentiality of such Confidential Information in
accordance with procedures adopted by such Purchaser in good faith to protect
confidential information of third parties delivered to such Purchaser, provided
that such Purchaser may deliver or disclose

Confidential Information to (i) its directors, officers, employees, agents,
attorneys, trustees and affiliates (to the extent such disclosure reasonably
relates to the administration of the investment represented by its Notes), (ii)
its auditors, financial advisors and other professional advisors who agree to
hold confidential the Confidential Information substantially in accordance with
this Section 21, (iii) any other holder of any Note, (iv) any Institutional
Investor to which it sells or offers to sell such Note or any part thereof or
any participation therein (if such Person has agreed in writing prior to its
receipt of such Confidential Information to be bound by this Section 21), (v)
any Person from which it offers to purchase any Security of the Company (if such
Person has agreed in writing prior to its receipt of such Confidential
Information to be bound by this Section 21, (vi) any federal or state regulatory
authority having jurisdiction over such Purchaser, (vii) the NAIC or the SVO or,
in each case, any similar organization, or any nationally recognized rating
agency that requires access to information about such Purchaser’s investment
portfolio, or (viii) any other Person to which such delivery or disclosure may
be necessary or appropriate (w) to effect compliance with any law, rule,
regulation or order applicable to such Purchaser, (x) in response to any
subpoena or other legal process, (y) in connection with any litigation to which
such Purchaser is a party or (z) if an Event of Default has occurred and is
continuing, to the extent such Purchaser may reasonably determine such delivery
and disclosure to be necessary or appropriate in the enforcement or for the





--------------------------------------------------------------------------------




protection of the rights and remedies under such Purchaser’s Notes, this
Agreement or any Subsidiary Guaranty. Each holder of a Note, by its acceptance
of a Note, will be deemed to have agreed to be bound by and to be entitled to
the benefits of this Section 21 as though it were a party to this Agreement. On
reasonable request by the Company in connection with the delivery to any holder
of a Note of information required to be delivered to such holder under this
Agreement or requested by such holder (other than a holder that is a party to
this Agreement or its nominee), such holder will enter into an agreement with
the Company embodying this Section 21.


In the event that as a condition to receiving access to information relating to
the Parent REIT, the Company or its Subsidiaries in connection with the
transactions contemplated by or otherwise pursuant to this Agreement, any
Purchaser or holder of a Note is required to agree to a confidentiality
undertaking (whether through IntraLinks, another secure website, a secure
virtual workspace or otherwise) which is different from this Section 21, this
Section 21 shall not be amended thereby and, as between such Purchaser or such
holder and the Parent REIT and the Company, this Section 21 shall supersede any
such other confidentiality undertaking.


SECTION 22.    SUBSTITUTION OF PURCHASER.


Each Purchaser shall have the right to substitute any one of its Affiliates or
another Purchaser or any one of such other Purchaser’s Affiliates (a “Substitute
Purchaser”) as the purchaser of the Notes that it has agreed to purchase
hereunder, by written notice to the Company, which notice shall be signed by
both such Purchaser and such Substitute Purchaser, shall contain such Substitute
Purchaser’s agreement to be bound by this Agreement and shall contain a
confirmation by such Substitute Purchaser of the accuracy with respect to it of
the representations set forth in Section 6. Upon receipt of such notice, any
reference to such Purchaser in this Agreement (other than in this Section 22),
shall be deemed to refer to such Substitute Purchaser in lieu of such original
Purchaser. In the event that such Substitute Purchaser is so substituted as a
Purchaser hereunder and such Substitute Purchaser thereafter transfers to such
original Purchaser

all of the Notes then held by such Substitute Purchaser, upon receipt by the
Company of notice of such transfer, any reference to such Substitute Purchaser
as a “Purchaser” in this Agreement (other than in this Section 22), shall no
longer be deemed to refer to such Substitute Purchaser, but shall refer to such
original Purchaser, and such original Purchaser shall again have all the rights
of an original holder of the Notes under this Agreement.


SECTION 23.    MISCELLANEOUS.


Section 23.1. Successors and Assigns. All covenants and other agreements
contained in this Agreement by or on behalf of any of the parties hereto bind
and inure to the benefit of their respective successors and assigns (including,
without limitation, any subsequent holder of a Note) whether so expressed or
not.


Section 23.2. Accounting Terms.


(a)All accounting terms used herein which are not expressly defined in this
Agreement have the meanings respectively given to them in accordance with GAAP.
Except as otherwise





--------------------------------------------------------------------------------




specifically provided herein, (i) all computations made pursuant to this
Agreement shall be made in accordance with GAAP, and (ii) all financial
statements shall be prepared in accordance with GAAP. For purposes of
determining compliance with this Agreement (including, without limitation,
Section 9, Section 10 and the definition of “Indebtedness”), any election by the
Company to measure any financial liability using fair value (as permitted by
Financial Accounting Standards Board Accounting Standards Codification Topic No.
825-10-25
– Fair Value Option, International Accounting Standard 39 – Financial
Instruments: Recognition and Measurement or any similar accounting standard)
shall be disregarded and such determination shall be made as if such election
had not been made.


(b)Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Note
Document, and either the Company or the Required Holders shall so request, the
holders of Notes and the Company shall negotiate in good faith to amend such
ratio or requirement to preserve the original intent thereof in light of such
change in GAAP (subject to the approval of the Required Holders); provided that,
until so amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) the Company shall
provide to the holders of Notes financial statements and other documents
required under this Agreement or as reasonably requested hereunder setting forth
a reconciliation between calculations of such ratio or requirement made before
and after giving effect to such change in GAAP.


(c)Financial Covenant Calculation Conventions. Notwithstanding the above, the
parties hereto acknowledge and agree that, for purposes of all calculations made
under the financial covenants set forth in Section 10.6 (including without
limitation for purposes of the definitions of “Pro Forma Basis” set forth in
Schedule A, (i) after consummation of any Disposition or removal of an
Unencumbered Borrowing Base Property (A) income statement items (whether income
or expense) and capital expenditures attributable to the property disposed of or
removed shall, to the extent not otherwise excluded in such income statement
items for the Company Parties in accordance with GAAP or in accordance with any
defined terms set forth in

Schedule A, be excluded as of the first day of the applicable period and (B)
Indebtedness which is retired shall be excluded and deemed to have been retired
as of the first day of the applicable period and (ii) after consummation of any
acquisition (A) income statement items (whether positive or negative) and
capital expenditures attributable to the Person or property acquired shall, to
the extent not otherwise included in such income statement items for the Company
Parties in accordance with GAAP or in accordance with any defined terms set
forth in Schedule A be included to the extent relating to any period applicable
in such calculations, (B) to the extent not retired in connection with such
acquisition, Indebtedness of the Person or property acquired shall be deemed to
have been incurred as of the first day of the applicable period, (iii) in
connection with any incurrence of Indebtedness, any Indebtedness which is
retired in connection with such incurrence shall be excluded and deemed to have
been retired as of the first day of the applicable period and (iv) pro forma
adjustments may be included to the extent that such adjustments would give
effect to items that are (1) directly attributable to the relevant transaction,
(2) expected to have a continuing impact on the Company Parties and (3)
factually supportable (in the opinion of the Required Holders).







--------------------------------------------------------------------------------




Section 23.3. Severability. Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall (to the full extent permitted by law)
not invalidate or render unenforceable such provision in any other jurisdiction.


Section 23.4. Construction, Etc. Each covenant contained herein shall be
construed (absent express provision to the contrary) as being independent of
each other covenant contained herein, so that compliance with any one covenant
shall not (absent such an express contrary provision) be deemed to excuse
compliance with any other covenant. Where any provision herein refers to action
to be taken by any Person, or which such Person is prohibited from taking, such
provision shall be applicable whether such action is taken directly or
indirectly by such Person.


Section 23.5. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original but all of which together shall
constitute one instrument. Each counterpart may consist of a number of copies
hereof, each signed by less than all, but together signed by all, of the parties
hereto.


Section 23.6. Governing Law. This Agreement shall be construed and enforced in
accordance with, and the rights of the parties shall be governed by, the law of
the State of New York excluding choice-of-law principles of the law of such
State that would permit the application of the laws of a jurisdiction other than
such State.


Section 23.7. Jurisdiction and Process; Waiver of Jury Trial. (a) The Company
irrevocably submits to the non-exclusive jurisdiction of any New York State or
federal court sitting in the Borough of Manhattan, The City of New York, over
any suit, action or proceeding arising out of or relating to this Agreement or
the Notes. To the fullest extent permitted by applicable law, the Company
irrevocably waives and agrees not to assert, by way of motion, as a defense or
otherwise, any claim that it is not subject to the jurisdiction of any such
court, any objection that it may now or hereafter have to the laying of the
venue of any such suit, action or

proceeding brought in any such court and any claim that any such suit, action or
proceeding brought in any such court has been brought in an inconvenient forum.


(b)The Company consents to process being served by or on behalf of any holder of
Notes in any suit, action or proceeding of the nature referred to in Section
23.7(a) by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, return receipt requested,
to it at its address specified in Section 19 or at such other address of which
such holder shall then have been notified pursuant to said Section. The Company
agrees that such service upon receipt (i) shall be deemed in every respect
effective service of process upon it in any such suit, action or proceeding and
(ii) shall, to the fullest extent permitted by applicable law, be taken and held
to be valid personal service upon and personal delivery to it. Notices hereunder
shall be conclusively presumed received as evidenced by a delivery receipt
furnished by the United States Postal Service or any reputable commercial
delivery service.


(c)Nothing in this Section 23.7 shall affect the right of any holder of a Note
to serve process in any manner permitted by law, or limit any right that the
holders of any of the Notes





--------------------------------------------------------------------------------




may have to bring proceedings against the Company in the courts of any
appropriate jurisdiction or to enforce in any lawful manner a judgment obtained
in one jurisdiction in any other jurisdiction.


(d)THE PARTIES HERETO HEREBY WAIVE TRIAL BY JURY IN ANY ACTION BROUGHT ON OR
WITH RESPECT TO THIS AGREEMENT, THE NOTES OR ANY OTHER DOCUMENT EXECUTED IN
CONNECTION HEREWITH OR THEREWITH.


Section 23.8. Subordination.
    If the Company or any other Note Party is now or hereafter becomes indebted
to one or more Guarantors including with respect to any Permitted Intercompany
Mortgage (such indebtedness and all interest thereon and other obligations with
respect thereto being referred to as “Affiliated Debt”), then such Affiliated
Debt shall be subordinate in all respects to the full payment and performance of
the Obligations, and no Guarantor shall be entitled to enforce or receive
payment with respect to any Affiliated Debt until such time as the Obligations
have been irrevocably paid in full and the commitments relating thereto have
expired or been terminated; provided that, so long as no Event of Default has
occurred and is continuing, a Guarantor may receive payments with respect to any
Affiliated Debt including the payment in full of same. Each Guarantor agrees
that any Liens, mortgages, deeds of trust, security interests, judgment liens,
charges or other encumbrances upon the Company’s or any other Note Party’s
assets securing the payment of the Affiliated Debt shall be and remain
subordinate and inferior to any Liens, security interests, judgment liens,
charges or other encumbrances upon the Company’s or any other Note Party’s
assets securing the payment and performance of the Obligations. If an Event of
Default exists, then, without the prior written consent of the holders of the
Notes, no Guarantor shall exercise or enforce any creditor’s rights of any
nature against the Company or any other Note Party to collect the Affiliated
Debt (other than demand payment therefor) or enforce any such Liens, security
interests, judgment liens, charges or other encumbrances. In the event of the
receivership, bankruptcy, reorganization, arrangement, debtor’s relief or other
insolvency proceedings involving the Company or any applicable Note Party as a
debtor, the holders of the Notes have the

right and authority, either in their own name or as attorney-in-fact for any
applicable Guarantor, to file such proof of debt, claim, petition or other
documents and to take such other steps as are necessary to prove its rights
hereunder and receive directly from the receiver, trustee or other court
custodian, payments, distributions or other dividends which would otherwise be
payable upon the Affiliated Debt. Each Guarantor hereby assigns such payments,
distributions and dividends to the holders of the Notes, and irrevocably
appoints the each holder of the Notes as its true and lawful attorney-in-fact
(which appointment is coupled with an interest) with authority to make and file
in the name of such Guarantor any proof of debt, amendment of proof of debt,
claim, petition or other document in such proceedings and to receive payment of
any sums becoming distributable on account of the Affiliated Debt, and to
execute such other documents and to give acquittances therefor and to do and
perform all such other acts and things for and on behalf of such Guarantor as
may be reasonably necessary in the opinion of the holders of the Notes in order
to have the Affiliated Debt allowed in any such proceeding and to receive
payments, distributions or dividends of or on account of the Affiliated Debt.




*    *    *    *    *







--------------------------------------------------------------------------------









If you are in agreement with the foregoing, please sign the form of agreement on
a counterpart of this Agreement and return it to the Company, whereupon this
Agreement shall become a binding agreement between you and the Company.
Very truly yours, PEBBLEBROOK HOTEL, L.P.
a Delaware limited partnership


By: Pebblebrook Hotel Trust, a Maryland real estate investment trust, its
general partner




By
Name: Raymond D. Martz

Title: Executive Vice President Chief Financial Officer






PEBBLEBROOK HOTEL TRUST
a Maryland real estate investment trust,




By
Name: Raymond D. Martz

Title: Executive Vice President Chief Financial Officer







--------------------------------------------------------------------------------









This Agreement is hereby accepted and agreed to as of the date hereof.


[ADD PURCHASER SIGNATURE BLOCKS]







--------------------------------------------------------------------------------





DEFINED TERMS


As used herein, the following terms have the respective meanings set forth below
or set forth in the Section hereof following such term:


“Additional Surge Date” is defined in Section 10.6(a)(i)(B). “Additional Surge
Period” is defined in Section 10.6(a)(i)(B).


“Adjusted NOI” means, as of any date of calculation, the sum of Net Operating
Incomes for all Real Properties for the most recently-ended Calculation Period
(and, if specifically required, including adjustments for subsequent events or
conditions on a Pro Forma Basis).


“Adjusted Unrestricted Cash” means, on any date, an amount, not less than zero
($0), equal to the Company Party’s Unrestricted Cash less $10,000,000(a) with
respect to the calculation of the Consolidated Leverage Ratio, $10,000,000, and
(b) with respect to the calculation of the Unsecured Leverage Ratio,
$100,000,000.


“Affiliate” means, at any time, and with respect to any Person, any other Person
that at such time directly or indirectly through one or more intermediaries
Controls, or is Controlled by, or is under common Control with, the Person
specified. Unless the context otherwise clearly requires, any reference to an
“Affiliate” is a reference to an Affiliate of the Company.


“Affiliate Guaranties” means the Parent Guaranty and the Subsidiary Guaranty,
and
“Affiliate Guaranty” means any one of the Affiliate Guaranties.


“Affiliated Debt” has the meaning specified in Section 23.8.


“Agreement” means this Agreement, including all Schedules attached to this
Agreement, as it may be amended, restated, supplemented or otherwise modified
from time to time.
“Anti-Corruption Laws” is defined in Section 5.16(d)(1). “Anti-Money Laundering
Laws” is defined in Section 5.16(c).


“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.


“Bank of America Credit Facility” means the agreement referenced in clause (c)
of the definition of Material Credit Facility; provided that if the Bank of
America Credit Facility shall no


SCHEDULE A
(to Note Purchase Agreement)







--------------------------------------------------------------------------------





longer be in existence, then the discretion given under this Agreement to the
Bank of America Credit Facility shall instead be at the discretion of the
Required Holders.


“Bank of America Term Facility” means the facility evidenced by that certain
Credit Agreement, dated as of October 31, 2018, among the Company, the Parent
REIT, certain lenders party thereto, and Bank of America, as administrative
agent (as the same may be amended, restated, modified or supplemented from time
to time).


“Blocked Person” is defined in Section 5.16(a).


“Business Day” means (a) for the purposes of Section 8.6 only, any day other
than a Saturday, a Sunday or a day on which commercial banks in New York City
are required or authorized to be closed, and (b) for the purposes of any other
provision of this Agreement, any day other than a Saturday, a Sunday or a day on
which commercial banks in New York, New York are required or authorized to be
closed.


“Calculation Period” means, as of any date of determination commencing with the
delivery of the Required Financial Information for the fiscal quarter ending
June 30, 2017, the most recent four (4) fiscal quarter period for which the
Company has provided the Required Financial Information; provided that, for
calculations made on a Pro Forma Basis, the amounts calculated for the
applicable Calculation Period shall be adjusted as set forth in Section 23.2(c)
but shall otherwise relate to the applicable Calculation Period (as defined
above).


“Capitalization Rate” shall have the meaning ascribed to such term in the
Primary Credit Facilities from time to time, and, if for any reason no Primary
Credit Facility then exists or such term is no longer used therein, the
Capitalization Rate most recently in effect. Notwithstanding the foregoing, in
no event shall the “Capitalization Rate” at any time be less than (a) 6.75% in
the case of Real Properties in the central business districts of New York, New
York; San Diego, California; San Francisco, California; Washington, D.C.; and
Boston, Massachusetts; (b) 6.75% in the case of Los Angeles, California urban
Real Properties (including Real Properties located in Santa Monica, California)
and LaPlaya Beach Resort & Club; and (c) 7.50% in the case of all other Real
Properties.


“Capital One Facility” means the facility evidenced by that certain Credit
Agreement, dated as of the date hereof, among the Company, the Parent REIT,
certain lenders party thereto, and Capital One, National Association, as
administrative agent (as the same may be amended, restated, modified or
supplemented from time to time).


“Cash Equivalents” means any of the following types of Investments, to the
extent owned by any Company Party:


(a)    readily marketable obligations issued or directly and fully guaranteed or
insured by the United States or any agency or instrumentality thereof having
maturities of not more than 360 days from the date of acquisition thereof;
provided that the full faith and credit of the United States is pledged in
support thereof;







--------------------------------------------------------------------------------





(b)    time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i)(A) is a lender under the Bank of
America Term Facility or (B) is organized under the laws of the United States,
any state thereof or the District of Columbia or is the principal banking
subsidiary of a bank holding company organized under the laws of the United
States, any state thereof or the District of Columbia, and is a member of the
Federal Reserve System, (ii) issues (or the parent of which issues) commercial
paper rated as described in clause (c) of this definition and (iii) has combined
capital and surplus of at least $1,000,000,000, in each case with maturities of
not more than 180 days from the date of acquisition thereof;


(c)    commercial paper issued by any Person organized under the laws of any
state of the United States and rated at least “Prime-1” (or then equivalent
grade) by Moody’s or at least “A-1” (or then equivalent grade) by S&P, in each
case with maturities of not more than 180 days from the date of acquisition
thereof; and


(d)    Investments, classified in accordance with GAAP as current assets of any
Company Party, in money market investment programs registered under the
Investment Company Act of 1940, which are administered by financial institutions
that have the highest rating obtainable from either Moody’s or S&P, and the
portfolios of which are limited solely to Investments of the character, quality
and maturity described in clauses (a), (b) and (c) of this definition.


“Change in Control” means an event or series of events by which:


(a)any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan
of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire, whether such right is exercisable immediately or only
after the passage of time (such right, an “option right”)), directly or
indirectly, of twenty-five percent (25%) or more of the equity securities of the
Company or Parent REIT entitled to vote for members of the board of directors or
equivalent governing body of the Company or Parent REIT on a fully-diluted basis
(and taking into account all such securities that such person or group has the
right to acquire pursuant to any option right);


(b)during any period of twenty-four (24) consecutive months, a majority of the
members of the board of directors or other equivalent governing body of the
Company or Parent REIT cease to be composed of individuals (i) who were members
of that board or equivalent governing body on the first day of such period, (ii)
whose election or nomination to that board or equivalent governing body was
approved by individuals referred to in clause (i) above constituting at the time
of such election or nomination at least a majority of that board or equivalent
governing body or (iii) whose election or nomination to that board or other
equivalent governing body was approved by individuals referred to in clauses (i)
and (ii) above constituting at the time of such election or nomination at least
a majority of that board or equivalent governing body; or







--------------------------------------------------------------------------------





(c)the passage of thirty (30) days from the date upon which any Person or two
(2) or more Persons acting in concert shall have acquired by contract or
otherwise, or shall have entered into a contract or arrangement that, upon
consummation thereof, will result in its or their acquisition of the power to
exercise, directly or indirectly, a controlling influence over the management or
policies of the Company or Parent REIT, or control over the equity securities of
the Company or Parent REIT entitled to vote for members of the board of
directors or equivalent governing body of the Company or Parent REIT on a
fully-diluted basis (and taking into account all such securities that such
Person or group has the right to acquire pursuant to any option right)
representing twenty-five percent (25%) or more of the combined voting power of
such securities.


“CISADA” means the Comprehensive Iran Sanctions, Accountability and Divestment
Act.


“Closing” is defined in Section 3.


“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time.


“Collateral” is defined in Section 9.10.


“Collateral Agent” means Truist Bank, a North Carolina banking corporation.


“Collateral Agency Agreement” means that certain Collateral Agency Agreement
dated as of the Second Amendment Effective Date among the Collateral Agent and
the holders of Notes.


“Collateral Documents” means, collectively, the Collateral Agency Agreement, the
Pledge Agreement, the Intercreditor Agreement and all other agreements,
instruments and documents executed in connection with this Agreement that are
intended to create, perfect or evidence Liens to secure the Obligations,
including all other security agreements, pledge agreements, deeds of trust,
pledges, powers of attorney, consents, assignments, notices, financing
statements and all other written matter whether heretofore, now, or hereafter
executed by the Company or any of its Subsidiaries and delivered to the
Collateral Agent to create, perfect or evidence Liens to secure the Obligations.


“Collateral Period” means any period after the Second Amendment Effective Date
commencing on the occurrence of a Collateral Trigger Date and ending on the
Collateral Release Date.


“Collateral Release” is defined in Section 9.10.


“Collateral Release Certificate” is defined in Section 9.10.


“Collateral Release Date” means any date after the expiration of the Waiver
Period on which (a) no Default or Event of Default is continuing, (b) the
Company delivers a Collateral Release Certificate as required by Section 9.10,
and (c) the Consolidated Leverage Ratio is either (i) less than or equal to 6.75
to 1.00 as of the last day of any two (2) consecutive fiscal quarters, or





--------------------------------------------------------------------------------





(ii)less than or equal to 6.25 to 1.00 as of the last day of any fiscal quarter,
in each case as reflected on the most recently delivered Compliance Certificate
delivered pursuant to Section 7.2(a).


“Collateral Trigger Date” means any date during the Waiver Period, on which (a)
the Liquidity of the Consolidated Parties does not exceed $300,000,000 (the
“Limited Collateral Trigger Event”), (b) the Liquidity of the Consolidated
Parties does not exceed $250,000,000, or (c) the “Total Revolving Credit
Outstandings” under the Bank of America Credit Facility (as defined therein)
exceed $400,000,000 at any time on or after the fourth (4th) Business Day
following the Second Amendment Effective Date.


“Company” means Pebblebrook Hotel, L.P., a Delaware limited partnership or any
successor that becomes such in the manner prescribed in Section 10.2.


“Company Parties” means, without duplication, the Parent REIT and its
consolidated Subsidiaries (including the Company), and “Company Party” means any
one of the Company Parties.


“Confidential Information” is defined in Section 21.


“Consolidated Adjusted EBITDA” means, for any period, EBITDA less an annual
replacement reserve equal to four percent (4.0%) of gross property revenues
(excluding revenues with respect to third party space or retail leases).


“Consolidated Fixed Charge Coverage Ratio” means, as of any date of
determination, the ratio of (a) Consolidated Adjusted EBITDA for the Calculation
Period ending on such date to
(b) Consolidated Fixed Charges for such period.


“Consolidated Fixed Charges” means, for any period, the sum of (a) Consolidated
Interest Charges for such period, plus (b) current scheduled principal payments
on Consolidated Funded Indebtedness for such period (including, for purposes
hereof, current scheduled reductions in commitments, but excluding any payment
of principal under the Material Credit Facilities or under this Agreement and
any “balloon” payment or final payment at maturity that is significantly larger
than the scheduled payments that preceded it), plus (c) dividends and
distributions paid in cash on preferred stock by the Company Parties on a
consolidated basis and all Unconsolidated Affiliates, if any, for such period,
in each case, determined in accordance with GAAP; provided that, to the extent
the calculations under clauses (a), (b) and (c) above include amounts allocable
to Unconsolidated Affiliates, such calculations shall be without duplication and
shall only include such amounts to the extent attributable to any Unconsolidated
Affiliate Interests (or, if greater, amounts that are attributable to
Consolidated Funded Indebtedness that is recourse to a Company Party).


“Consolidated Funded Indebtedness” means, as of any date of determination,
without duplication, the sum of (a) the outstanding principal amount of all
obligations of the Company Parties on a consolidated basis, whether current or
long-term, for borrowed money (including all





--------------------------------------------------------------------------------




obligations hereunder and under the Notes and, without duplication, Affiliate
Guaranties) and all obligations of the Company Parties on a consolidated basis
evidenced by bonds, debentures, notes,

loan agreements or other similar instruments, (b) all purchase money
Indebtedness of the Company Parties on a consolidated basis, (c) all obligations
of the Company Parties on a consolidated basis arising under letters of credit
(including standby and commercial), bankers’ acceptances, bank guaranties,
surety bonds and similar instruments, (d) all obligations of the Company Parties
on a consolidated basis in respect of forward purchase agreements or the
deferred purchase price of any property or services (other than trade accounts
payable in the ordinary course of business), (e) Attributable Indebtedness of
the Company Parties on a consolidated basis in respect of capital leases and
Synthetic Lease Obligations, (f) without duplication, all Guarantees of the
Company Parties on a consolidated basis with respect to outstanding Indebtedness
of the types specified in clauses (a) through (e) above of Persons other than
the Parent REIT or any Subsidiary, (g) without duplication, all Indebtedness of
the Company Parties on a consolidated basis of the types referred to in clauses
(a) through (f) above of any partnership or joint venture in which the Parent
REIT or a Subsidiary is a general partner or joint venturer, and (h) without
duplication, the aggregate amount of Unconsolidated Affiliate Funded
Indebtedness for all Unconsolidated Affiliates. Notwithstanding the foregoing,
Consolidated Funded Indebtedness shall exclude Excluded Capital Leases.


“Consolidated Interest Charges” means, for any period, the sum of (a) all
interest, premium payments, debt discount, fees, charges and related expenses of
the Company Parties on a consolidated basis and all Unconsolidated Affiliates,
in connection with borrowed money (including capitalized interest) or in
connection with the deferred purchase price of assets, in each case to the
extent treated as interest in accordance with GAAP, and (b) the portion of rent
expense of the Company Parties on a consolidated basis and all Unconsolidated
Affiliates with respect to such period under capital leases (other than Excluded
Capital Leases) that is treated as interest in accordance with GAAP; provided
that, to the extent the calculations under clauses (a) and (b) above include
amounts allocable to Unconsolidated Affiliates, such calculations shall be
without duplication and shall only include such amounts to the extent
attributable to any Unconsolidated Affiliate Interests (or, if greater, amounts
that are attributable to Consolidated Funded Indebtedness that is recourse to a
Company Party).


“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Funded Indebtedness less Adjusted Unrestricted Cash as of
such date to (b) EBITDA for the Calculation Period most recently ended.


“Consolidated Net Income” means, for any period, the sum of (a) the net income
of the Company Parties on a consolidated basis (excluding extraordinary gains,
extraordinary losses and gains and losses from the sale of assets) for such
period, calculated in accordance with GAAP, plus
(b) without duplication, an amount equal to the aggregate of net income
(excluding extraordinary gains and extraordinary losses) for such period,
calculated in accordance with GAAP, of each Unconsolidated Affiliate multiplied
by the respective Unconsolidated Affiliate Interest in each such entity.


“Consolidated Recourse Secured Indebtedness” means, as of any date of
determination, for the Company Parties on a consolidated basis and all
Unconsolidated Affiliates, all Secured Debt





--------------------------------------------------------------------------------




that is recourse to any Company Party or any Unconsolidated Affiliate (except to
the extent such recourse is limited to customary non-recourse carve-outs);
provided that, to the extent the

calculation of Secured Debt includes amounts allocable to Unconsolidated
Affiliates, such calculation shall be without duplication and shall only include
such amounts to the extent attributable to any Unconsolidated Affiliate
Interests (or, if greater, amounts that are attributable to Secured Debt that is
recourse to a Company Party).


“Consolidated Secured Debt” means, as of any date of determination, for the
Company Parties on a consolidated basis and all Unconsolidated Affiliates, all
Secured Debt; provided that, to the extent the calculation of Secured Debt
includes amounts allocable to Unconsolidated Affiliates, such calculation shall
be without duplication and shall only include such amounts to the extent
attributable to any Unconsolidated Affiliate Interests (or, if greater, amounts
that are attributable to Secured Debt that is recourse to a Company Party).


“Consolidated Tangible Net Worth” means, as of any date of determination, for
the Company Parties on a consolidated basis and all Unconsolidated Affiliates,
Shareholders’ Equity on that date, minus the amount of Intangible Assets, plus
the amount of accumulated depreciation; provided that there shall be excluded
from the calculation of “Consolidated Tangible Net Worth” any effects resulting
from the application of FASB ASC No. 715: Compensation – Retirement Benefits;
provided, further, that, to the extent the calculation of the foregoing amounts
includes amounts allocable to Unconsolidated Affiliates, such calculation shall
be without duplication and shall only include such amounts to the extent
attributable to any Unconsolidated Affiliate Interests.


“Consolidated Total Asset Value” means, without duplication, as of any date of
determination, for the Company Parties on a consolidated basis, the sum of: (a)
the Operating Property Value of all Real Properties (other than
Development/Redevelopment Properties); (b) the amount of all Unrestricted Cash;
(c) the book value of all Development/Redevelopment Properties, mortgage or real
estate-related loan assets and undeveloped or speculative land; (d) the contract
purchase price for all assets under contract for purchase (to the extent
included in Indebtedness); and (e) the Company’s applicable Unconsolidated
Affiliate Interests of the preceding items for its Unconsolidated Affiliates.


“Consolidated Unsecured Interest Coverage Ratio” means, as of any date of
determination, the ratio of (a) Net Operating Income from the Unencumbered
Borrowing Base Properties for the Calculation Period ending on such date to (b)
Unsecured Interest Charges for such period; provided that, there shall be
excluded from the calculation of Consolidated Unsecured Interest Coverage Ratio:
(a) any excess above forty percent (40%) of aggregate Net Operating Income from
the Unencumbered Borrowing Base Properties from any one Major MSA and (b) any
excess above thirty-three percent (33%) of aggregate Net Operating Income from
the Unencumbered Borrowing Base Properties from any one Other MSA.


“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.







--------------------------------------------------------------------------------




“Controlled Entity” means (i) any of the Subsidiaries of the Company and any of
their or the Company’s respective Controlled Affiliates and (ii) if the Company
has a parent company,

such parent company and its Controlled Affiliates.


“DC Hotel Trust” means DC Hotel Trust, a Maryland real estate investment trust.


“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.


“Default” means an event or condition the occurrence or existence of which
would, with the lapse of time or the giving of notice or both, become an Event
of Default.


“Default Rate” means that rate of interest that is the greater of (i) 2.00% per
annum above the rate of interest stated in clause (a) of the first paragraph of
the Notes or (ii) 2.00% over the rate of interest publicly announced by U.S.
Bank, N.A. in New York, New York as its “base” or “prime” rate.


“Development/Redevelopment Property” means Real Property with respect to which
development activities are being undertaken by the applicable owner thereof. A
Real Property shall cease to be a Development/Redevelopment Property on the last
day of the sixth (6th) full fiscal quarter after opening or reopening (or such
earlier date as elected by the Company by written notice to the holders of the
Notes).


“Disclosure Documents” is defined in Section 5.3.


“Disposition” or “Dispose” means the sale, transfer, license, lease (excluding
the lease of any Unencumbered Borrowing Base Property and personal property
assets related thereto to any TRS pursuant to a form of Lease approved in the
manner required under the Bank of America Credit Facility) or other disposition
of any property by any Person (including any sale and leaseback transaction) of
any property by any Person, including any sale, assignment, transfer or other
disposal, with or without recourse, of any notes or accounts receivable or any
rights and claims associated therewith. For the avoidance of doubt, leases of
personal or Real Property (other than sale and leaseback transactions) entered
into in the ordinary course of business shall not be deemed to be Dispositions.

--------------------------------------------------------------------------------



“Dividing Person” is defined in the definition of “Division.”


“Division” means the division of the assets, liabilities and/or obligations of a
Person (the “Dividing Person”) among two or more Persons (whether pursuant to a
“plan of division” or similar arrangement), which may or may not include the
Dividing Person and pursuant to which the Dividing Person may or may not
survive.







--------------------------------------------------------------------------------




“Dollar” and “$” mean lawful money of the United States.


“EBITDA” means, for any period, the sum of (a) an amount equal to Consolidated
Net

Income for such period plus (b) the following to the extent deducted in
calculating such Consolidated Net Income: (i) Consolidated Interest Charges for
such period, (ii) the provision for Federal, state, local and foreign income
taxes payable by the Company Parties and Unconsolidated Affiliates for such
period, (iii) depreciation and amortization expense of the Company Parties and
Unconsolidated Affiliates, (iv) other non-recurring expenses of the Company
Parties and Unconsolidated Affiliates reducing such Consolidated Net Income
which do not represent a cash item in such period or any future period, (v)
without duplication of any of the foregoing, amounts deducted from net income as
a result of fees or expenses incurred in connection with acquisitions permitted
under this Agreement, that can no longer be capitalized due to FAS 141R Changes
and charges relating to the under-accrual of earn outs due to the FAS 141R
Changes, (vi) all non-cash items with respect to straight-lining of rents
materially decreasing Consolidated Net Income for such period, and (vii) all
other non-cash items decreasing Consolidated Net Income (including non-cash
expenses or losses with respect to Excluded Capital Leases), minus (c) the
following to the extent included in calculating such Consolidated Net Income:
(i) Federal, state, local and foreign income tax credits of the Company Parties
and Unconsolidated Affiliates for such period,
(ii) all non-cash items with respect to straight-lining of rents materially
increasing Consolidated Net Income for such period, and (iii) all other non-cash
items increasing Consolidated Net Income for such period (including non-cash
revenues or gains with respect to Excluded Capital Leases); provided that, to
the extent the calculations under clauses (a), (b) and (c) above include amounts
allocable to Unconsolidated Affiliates, such calculations shall be without
duplication and shall only include such amounts to the extent attributable to
any Unconsolidated Affiliate Interests. “EDGAR” means the SEC’s Electronic Data
Gathering, Analysis and Retrieval System or any successor SEC electronic filing
system for such purposes


“Eligible Ground Lease” means a ground or similar building lease with respect to
an Unencumbered Borrowing Base Property executed by the Company or a Subsidiary
of the Company, as lessee, (a) that has a remaining lease term (including
extension or renewal rights) of at least thirty-five (35) years, calculated as
of the date such property becomes an Unencumbered Borrowing Base Property, (b)
that is in full force and effect, (c) that may be transferred and/or assigned
without the consent of the lessor (or as to which (i) such lease may be
transferred and/or assigned with the consent of the lessor and (ii) such consent
shall not be unreasonably withheld or delayed or is subject to certain customary
and reasonable requirements), and (d) pursuant to which
(i)no default or terminating event exists thereunder, and (ii) no event has
occurred which but for the passage of time, or notice, or both would constitute
a default or terminating event thereunder.


“Environmental Laws” means any and all federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including but not limited to
those related to Hazardous Materials.


“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights





--------------------------------------------------------------------------------




for the purchase or acquisition from such Person of shares of capital stock of
(or other ownership or profit interests in) such Person, all of the securities
convertible into or exchangeable for shares of capital stock of (or other
ownership or profit interests in) such Person or warrants, rights or

options for the purchase or acquisition from such Person of such shares (or such
other interests), and all of the other ownership or profit interests in such
Person (including partnership, member or trust interests therein), whether
voting or nonvoting, and whether or not such shares, warrants, options, rights
or other interests are outstanding on any date of determination.


“Equity Issuance” means the issuance or sale by any Person of any of its Equity
Interests or any capital contribution to such Person by any holder of its Equity
Interests.


“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder from
time to time in effect.


“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is treated as a single employer together with the Company under section 414 of
the Code. “Event of Default” is defined in Section 11.


“Excluded Capital Lease” means any long-term ground lease or building lease that
is treated as a capital lease in accordance with GAAP.


“Excluded Net Proceeds” means (a) Net Cash Proceeds from the issuance of any
common Equity Interests of the Parent REIT after the Second Amendment Effective
Date in an aggregate amount of up to $300,000,000 to be used to acquire one or
more Unencumbered Borrowing Base Properties, (b) Net Cash Proceeds of
Dispositions after the Second Amendment Effective Date in the aggregate amount
of up to $200,000,000 that the Company has designated in writing as being held
for reinvestment in one or more new Unencumbered Borrowing Base Properties and
(c) Net Cash Proceeds from Permitted Preferred Issuances which are
contemporaneously (or not later than thirty (30) days after the issuance
thereof) being used to redeem existing preferred Equity Interests of the Parent
REIT.


“Excluded Swap Obligations” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act
(determined after giving effect to any “keepwell, support or other agreement”
for the benefit of such Guarantor and any and all Guaranties of such Guarantor’s
Swap Obligations by other Note Parties) at the time the Guaranty of such
Guarantor, or a grant by such Guarantor of a security interest, becomes
effective with respect to such Swap Obligation. If a Swap Obligation arises
under a master agreement governing more than one swap, then such exclusion shall
apply only to the portion of such Swap Obligation that is attributable to swaps
for which such Guaranty or security interest is or becomes excluded in
accordance with the first sentence of this definition.







--------------------------------------------------------------------------------




“Execution Date” is defined in Section 3.


“FAS 141R Changes” means those changes made to a buyer’s accounting practices by
the

Financial Accounting Standards Board’s Statement of Financial Accounting
Standard No. 141R, Business Combinations, which is effective for annual
reporting periods that begin in calendar year 2009.


“FFO Distribution Allowance” means, for any fiscal year of the Company Parties,
an amount equal to ninety-five percent (95%) of Funds From Operations for such
fiscal year.


“Financial Covenant” mean any covenant that relates to one or more numerical
measures of the financial condition or results of operations (consolidated or
otherwise) of the Company Parties (however expressed and whether stated as a
ratio, as a fixed threshold, as an event of default, or otherwise, including,
without limitation, financial covenants of the type included in Section 7.11 of
the Primary Credit Facilities) (or any thereof shall be amended, restated or
otherwise modified) and such financial covenant would be more beneficial,
directly or indirectly, to the holders of the Notes than the financial covenants
in Sections 10.6 of this Agreement as of the Execution Date.
“Form 10-K” is defined in Section 7.1(b). “Form 10-Q” is defined in Section
7.1(a).
“Funds From Operations” means, with respect to the immediately prior fiscal
quarter period, Consolidated Net Income, plus depreciation and amortization and
after adjustments for unconsolidated partnerships and joint ventures as
hereafter provided; provided that, to the extent such calculations include
amounts allocable to Unconsolidated Affiliates, such calculations shall be
without duplication and shall only include such amounts to the extent
attributable to any Unconsolidated Affiliate Interests. Without limiting the
foregoing, notwithstanding contrary treatment under GAAP, for purposes hereof,
(a) “Funds From Operations” shall include, and be adjusted to take into account,
(i) the Parent REIT’s interests in unconsolidated partnerships and joint
ventures, on the same basis as consolidated partnerships and subsidiaries, as
provided in the “white paper” issued in April 2002 by the National Association
of Real Estate Investment Trusts, as may be amended from time to time, and (ii)
amounts deducted from net income as a result of pre-funded fees or expenses
incurred in connection with acquisitions permitted under the Note Documents that
can no longer be capitalized due to FAS 141R Changes and charges relating to the
under-accrual of earn outs due to the FAS 141R Changes, and (b) net income (or
loss) of the Company Parties on a consolidated basis shall not include gains
(or, if applicable, losses) resulting from or in connection with (i)
restructuring of indebtedness, (ii) sales of property, (iii) sales or
redemptions of preferred stock, (iv) non-cash asset impairment charges or (v)
other non-cash items including items with respect to Excluded Capital Leases.


“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States of America.


“Glass Houses” means Glass Houses, a Maryland real estate investment trust.



“Governmental Authority” means





--------------------------------------------------------------------------------






(a)
the government of



(i)    the United States of America or any state or other political subdivision
thereof, or


(ii)    any other jurisdiction in which any Company Party conducts all or any
part of its business, or which asserts jurisdiction over any properties of any
Company Party, or


(b)    any entity exercising executive, legislative, judicial, regulatory or
administrative functions of, or pertaining to, any such government.


“Governmental Official” means any governmental official or employee, employee of
any government-owned or government-controlled entity, political party, any
official of a political party, candidate for political office, official of any
public international organization or anyone else acting in an official capacity.


“Guarantors” means, collectively, (a) the Parent REIT and (b) each of the
Subsidiary Guarantors.


“Guaranty” means, with respect to any Person, any obligation (except the
endorsement in the ordinary course of business of negotiable instruments for
deposit or collection) of such Person guaranteeing or in effect guaranteeing any
indebtedness, dividend or other obligation of any other Person in any manner,
whether directly or indirectly, including (without limitation) obligations
incurred through an agreement, contingent or otherwise, by such Person:


(a)to purchase such indebtedness or obligation or any property constituting
security therefor;


(b)to advance or supply funds (i) for the purchase or payment of such
indebtedness or obligation, or (ii) to maintain any working capital or other
balance sheet condition or any income statement condition of any other Person or
otherwise to advance or make available funds for the purchase or payment of such
indebtedness or obligation;


(c)to lease properties or to purchase properties or services primarily for the
purpose of assuring the owner of such indebtedness or obligation of the ability
of any other Person to make payment of the indebtedness or obligation; or


(d)otherwise to assure the owner of such indebtedness or obligation against loss
in respect thereof.


In any computation of the indebtedness or other liabilities of the obligor under
any Guaranty, the indebtedness or other obligations that are the subject of such
Guaranty shall be assumed to be direct obligations of such obligor.







--------------------------------------------------------------------------------





“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Laws.


“holder” means, with respect to any Note, the Person in whose name such Note is
registered in the register maintained by the Company pursuant to Section 14.1,
provided, however, that if such Person is a nominee, then for the purposes of
Sections 7, 12, 18.2 and 19 and any related definitions in this Schedule A,
“holder” shall mean the beneficial owner of such Note whose name and address
appears in such register.


“Immaterial Subsidiary” means any Subsidiary whose assets constitute less than
one percent (1%) of Consolidated Total Asset Value; provided that if at any time
the aggregate Consolidated Total Asset Value of the “Immaterial Subsidiaries”
exceeds ten percent (10%) of all Consolidated Total Asset Value, then the
Company shall designate certain “Immaterial Subsidiaries” as Guarantors such
that the aggregate Consolidated Total Asset Value of the “Immaterial
Subsidiaries” which are not Guarantors does not exceed ten percent (10%) of all
Consolidated Total Asset Value.


“Incorporated Covenant” is defined in Section 9.9(b). “Increased Interest Rate”
is defined in Section 10.6(a)(ii).
“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:


(a)all obligations of such Person for borrowed money and all obligations of such
Person evidenced by bonds, debentures, notes, loan agreements or other similar
instruments;


(b)all direct or contingent obligations of such Person arising under letters of
credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;


(c)
net obligations of such Person under any Swap Contract;



(d)all obligations of such Person to pay the deferred purchase price of property
or services (other than trade accounts payable incurred in the ordinary course
of business and, in each case, not overdue by more than ninety (90) days after
such trade account payable was created, except to the extent that any such trade
payables are being disputed in good faith);


(e)indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness





--------------------------------------------------------------------------------





shall have been assumed by such Person or is limited in recourse;


(f)capital leases (other than Excluded Capital Leases) and Synthetic Lease
Obligations;


(g)all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person, valued, in the case of a redeemable preferred interest, at the
greater of its voluntary or involuntary liquidation preference plus accrued and
unpaid dividends; and


(h)
all Guarantees of such Person in respect of any of the foregoing.



For all purposes hereof, the Indebtedness of any Person shall include, without
duplication, the Indebtedness of any partnership or joint venture in which such
Person is a general partner or a joint venturer. The amount of any net
obligation under any Swap Contract on any date shall be deemed to be the Swap
Termination Value thereof as of such date. The amount of any capital lease
(other than an Excluded Capital Lease) or Synthetic Lease Obligation as of any
date shall be deemed to be the amount of Attributable Indebtedness in respect
thereof as of such date.


“Information Memorandum” is defined in Section 5.3. “INHAM Exemption” is defined
in Section 6.2(e).
“Initial Compliance Date” means (a) if the Waiver Period ends on the date
occurring under clause (a) of the definition of Waiver Period, June 30, 2021 or
(b) if the Waiver Period ends on the date occurring under clause (b) of the
definition of Waiver Period, the last day of the applicable fiscal quarter set
forth in the Compliance Certificate delivered pursuant to such clause (b).


“Institutional Investor” means (a) any Purchaser of a Note, (b) any holder of a
Note holding (together with one or more of its affiliates) more than 5% of the
aggregate principal amount of the Notes then outstanding, (c) any bank, trust
company, savings and loan association or other financial institution, any
pension plan, any investment company, any insurance company, any broker or
dealer, or any other similar financial institution or entity, regardless of
legal form, and (d) any Related Fund of any holder of any Note.


“Intangible Assets” means assets that are considered to be intangible assets
under GAAP, including customer lists, goodwill, computer software, copyrights,
trade names, trademarks, patents, franchises, licenses, unamortized deferred
charges, unamortized debt discount and capitalized research and development
costs.


“Intercreditor Agreement” means that certain Intercreditor Agreement, dated as
of the Second Amendment Effective Date, by and among the Company, the Parent
REIT, certain grantors and guarantors party thereto, Bank of America, N.A., U.S.
Bank National Association, Capital One, National Association, the Collateral
Agent, and each additional pari passu collateral agent from time to time party
thereto.





--------------------------------------------------------------------------------





“Intermediate REIT” means (a) DC Hotel TrustGlass Houses and (b) any Subsidiary
of the Company that is formed as a real estate investment trust under its
jurisdiction of formation, which Subsidiary does not own any assets (other than
any Equity Interests in any Subsidiary that owns any Real Property assets);
provided that such Subsidiary (i) shall not incur or guarantee any other
Indebtedness and (ii) may receive Restricted Payments paid in cash from its
Subsidiaries so long as such Restricted Payments are immediately distributed
upon receipt to the Company.


“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
guarantees Indebtedness of such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit. For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.


“Leverage Surge Date” is defined in Section 10.6(a)(i)(A). “Leverage Surge
Period” is defined in Section 10.6(a)(i)(A).
“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).


“Limited Collateral Trigger Event” has the meaning specified in the definition
of Collateral Trigger Date.


“Liquidity” means, as of any date of determination, the sum of (a) cash and Cash
Equivalents not subject to any Liens, Negative Pledges or other restrictions
plus (b) undrawn availability under the Bank of America Credit Facility or under
any other credit facilities of the Consolidated Parties (to the extent available
to be drawn at the date of determination in accordance with the Bank of America
Credit Facility or the other applicable credit facility).


“Liquidity Compliance Certificate” means a certificate substantially in the form
of
Exhibit A or in such other form as may be agreed by the Company and the Required
Holders.


“Major MSA” means the metropolitan statistical area of any of the following: (a)
New York City, New York; (b) Chicago, Illinois; (c) Washington, DC; (d) Los
Angeles, California (excluding Santa Monica, California); (e) Boston,
Massachusetts; (f) San Diego, California; and
(g)
San Francisco, California.








--------------------------------------------------------------------------------





“Material Acquisition” means the acquisition by any ConsolidatedCompany Party,
in a single transaction or in a series of related transactions, of one or more
Real Properties or Persons owning Real Properties in which the total investment
with respect to such acquisition is equal to or greater than ten percent (10%)
of Consolidated Total Asset Value at such time.


“Make-Whole Amount” is defined in Section 8.6.


“Material” means material in relation to the business, operations, affairs,
financial condition, assets, properties, or prospects of the Company Parties
taken as a whole.


“Material Adverse Effect” means a material adverse effect on (a) the operations,
business, properties, liabilities (actual or contingent) or condition (financial
or otherwise) of the Company Parties taken as a whole, (b) the ability of the
Parent REIT and the Company to perform its obligations under this Agreement and
the Notes, respectively (c) the ability of any Guarantor to perform its
obligations under its Affiliate Guaranty, or (d) the validity or enforceability
of this Agreement, the Notes or any Affiliate Guaranty.


“Material Credit Facility” means, as to the Company Parties:


    (a) that certain Credit Agreement dated as of June 10, 2015 among the
Company, the Parent REIT, certain guarantors party thereto, PNC Bank, National
Association as Administrative Agent and the other lenders party thereto,
including any renewals, extensions, amendments, supplements, restatements,
replacements or refinancing thereof


    (b) that certain Credit Agreement dated as of April 13, 2015 among the
Company, the Parent REIT, certain guarantors party thereto, U.S. Bank National
Association as Administrative Agent and the other lenders party thereto,
including any renewals, extensions, amendments, supplements, restatements,
replacements or refinancing thereof;


(c) that certain Third Amended and Restated Credit Agreement dated as of October
16, 2014 among the Company, the Parent REIT, certain guarantors party thereto,
Bank of America, N.A. as Administrative Agent, Swing Line Lender and L/C Issuer
and the other lenders party thereto, including the First Amendment dated as of
April 13, 2015 and any other renewals, extensions, amendments, supplements,
restatements, replacements or refinancing thereof


(a)
the Bank of America Credit Facility;



(b)
the Bank of America Term Facility;



(c)
the US Bank Facility;



(d)
The US Bank Lessee Line of Credit;




(e)
the Capital One Facility; and








--------------------------------------------------------------------------------




(df) any other agreement(s) creating or evidencing indebtedness for borrowed
money entered into on or after the date of the execution and delivery of this
Agreement by the Company or any Subsidiary, or in respect of which the Company
or any Subsidiary is an obligor or otherwise provides a guarantee or other
credit support (“Credit Facility”), in a principal amount outstanding or
available for borrowing equal to or greater than
$25,000,000 (or the equivalent of such amount in the relevant currency of
payment, determined as of the date of the closing of such facility based on the
exchange rate of such other currency) but excluding Secured Non-Recourse Debt;
and if no Credit Facility or Credit Facilities equal or exceed such amounts,
then the largest Credit Facility shall be deemed to be a Material Credit
Facility.


“Material Lease” shall mean as to any Unencumbered Borrowing Base Property (a)
any Lease of such Unencumbered Borrowing Base Property (and any personal
property assets related thereto) between the applicable Company Party that owns
such Unencumbered Borrowing Base Property and any TRS, (b) any Lease which,
individually or when aggregated with all other Leases at such Unencumbered
Borrowing Base Property with the same tenant or any of its Affiliates, accounts
for ten percent (10%) or more of such Unencumbered Borrowing Base Property’s
revenue, or (c) any Lease which contains any option, offer, right of first
refusal or other similar entitlement to acquire all or any portion of the
Property.


“Maturity Date” is defined in the first paragraph of each Note. “More Favorable
Covenant” is defined in Section 9.9(a). “Most Favored Lender Notice” is defined
in Section 9.9.
“Multiemployer Plan” means any Plan that is a “multiemployer plan” (as such term
is defined in section 4001(a)(3) of ERISA).


“NAIC” means the National Association of Insurance Commissioners or any
successor thereto.


“Negative Pledge” means a provision of any agreement (other than this Agreement
or any other Note Document or any document relating to a Material Credit
Facility) that prohibits the creation of any Lien on any assets of a Person;
provided, however, that neither (a) an agreement that establishes a maximum
ratio of unsecured debt to unencumbered assets, or of secured debt to total
assets, or that otherwise conditions a Person’s ability to encumber its assets
upon the maintenance of one or more specified ratios that limit such Person’s
ability to encumber its assets but that do not generally prohibit the
encumbrance of its assets, or the encumbrance of specific assets nor (b) any
requirement for the grant in favor of the holders of any Unsecured Indebtedness
of an equal and ratable Lien in connection with a pledge of any property or
asset to secure the Obligations, shall constitute a “Negative Pledge” for
purposes of this Agreement.



“Net Cash Proceeds” means:







--------------------------------------------------------------------------------




(a)with respect to any Disposition by any Company Party, the excess, if any, of
(i) the sum of cash and Cash Equivalents received in connection with such
transaction (including any cash or Cash Equivalents received by way of deferred
payment pursuant to, or by monetization of, a note receivable or otherwise, but
only as and when so received) over (ii) the sum of (A) the principal amount of
any Indebtedness that is secured by the applicable asset and that is required to
be repaid in connection with such transaction, including any accrued interest,
repayment fees or charges due in connection with such repayment (other than
Indebtedness under the Notes), (B) the reasonable and customary out-of-pocket
expenses incurred by such Company Party in connection with such transaction and
(C) income taxes reasonably estimated to be actually payable within two (2)
years of the date of the relevant transaction as a result of any gain recognized
in connection therewith; provided that, if the amount of any estimated taxes
pursuant to subclause (C) exceeds the amount of taxes actually required to be
paid in cash in respect of such Disposition, the aggregate amount of such excess
shall constitute Net Cash Proceeds;


(b)with respect to the sale or issuance of any Equity Interest by any Company
Party, the excess of (i) the sum of the cash and Cash Equivalents received in
connection with such transaction over (ii) the underwriting discounts and
commissions, and other reasonable and customary out-of-pocket expenses, incurred
by such Company Party in connection therewith; and


(c)with respect to the incurrence or issuance of any Indebtedness by any Company
Party, the excess of (i) the sum of the cash and Cash Equivalents received in
connection with such transaction over (ii) the sum of (A) the principal amount
of any Indebtedness that is refinanced, replaced and/or repaid with the proceeds
of such Indebtedness, including any accrued interest, repayment fees or charges
due in connection with such refinancing, replacement and/or repayment (other
than Indebtedness under the Notes) and (B) the reasonable and customary
out-of-pocket expenses incurred by such Company Party in connection therewith.


“Net Operating Income” means, with respect to any Real Property and for the most
recently ended Calculation Period, an amount equal to (a) the aggregate gross
revenues from the operations of such Real Property during the applicable
Calculation Period, minus (b) the sum of (i) all expenses and other proper
charges incurred in connection with the operation of such Real Property during
such period pro-rated as appropriate (including real estate taxes, but excluding
any management fees, debt service charges, income taxes, depreciation,
amortization and other non-cash expenses), and (ii) actual management fees paid
during such period and (iii) an annual replacement reserve equal to four percent
(4.0%) of the aggregate revenues from the operations of such Real Property
(excluding revenues with respect to third party space or retail leases).


“Net Proceeds” means, with respect to any Equity Issuance by any Company Party,
the amount of cash received by such Company Party in connection with any such
transaction after deducting therefrom the aggregate, without duplication, of the
following amounts to the extent properly attributable to such transaction and
such amounts are usual, customary, and reasonable:

(a)brokerage commissions; (b) attorneys’ fees; (c) finder’s fees; (d) financial
advisory fees; (e) accounting fees; (f) underwriting fees; (g) investment
banking fees; and (h) other commissions,





--------------------------------------------------------------------------------




costs, fees, expenses and disbursements related to such Equity Issuance, in each
case to the extent paid or payable by such Company Party.


“New Property” means each Real Property acquired by the Company Parties on a
consolidated basis and all Unconsolidated Affiliates (as the case may be) from
the date of acquisition for a period of six (6) full fiscal quarters after the
acquisition thereof; provided, however, that, upon the Seasoned Date for any New
Property (or any earlier date selected by Company), such New Property shall be
converted to a Seasoned Property and shall cease to be a New Property.


“Non-Guarantor Subsidiary” means any Subsidiary (whether direct or indirect) of
the Company, other than any Subsidiary which owns an Unencumbered Borrowing Base
Property, which (a) is a TRS; (b) is an Intermediate REIT; (c) is (i) formed for
or converted to the specific purpose of holding title to Real Property assets
which are collateral for Indebtedness owing or to be owed by such Subsidiary,
provided that such Indebtedness must be incurred or assumed within ninety (90)
days (or such longer period as permitted under the Bank of America Credit
Facility) of such formation or conversion or such Subsidiary shall cease to
qualify as a Non-Guarantor Subsidiary, and (ii) expressly prohibited in writing
from guaranteeing Indebtedness of any other person or entity pursuant to (A) a
provision in any document, instrument or agreement evidencing such Indebtedness
of such Subsidiary or (B) a provision of such Subsidiary’s Organization
Documents, in each case, which provision was included in such Organization
Document or such other document, instrument or agreement at the request of the
applicable third party creditor and as an express condition to the extension or
assumption of such Indebtedness; provided that a Subsidiary meeting the
requirements set forth in this clause (c) shall only remain a “Non-Guarantor
Subsidiary” for so long as (1) each of the foregoing requirements set forth in
this clause (c) are satisfied, (2) such Subsidiary does not guarantee any other
Indebtedness and (3) the Indebtedness with respect to which the restrictions
noted in clause (c) (ii) are imposed remains outstanding provided further that
in no event shall any party to a Permitted Intercompany Mortgage encumbering an
Unencumbered Borrowing Base Property be a Non-Guarantor Subsidiary; (d)(i)
becomes a Subsidiary following the date of Closing, (ii) is not a Wholly Owned
Subsidiary of the Company, and (iii) with respect to which the Company and its
Affiliates, as applicable, do not have sufficient voting power to cause such
Subsidiary to become a Guarantor hereunder; or (e) is an Immaterial Subsidiary.


“Note Document” means the Note Purchase Agreement, the Notes, the Affiliate
Guaranties, the Intercreditor Agreement, each Collateral Document and any other
agreement entered into in connection with any of the above.


“Note Parties” means, collectively, the Company and Guarantors, and “Note Party”
means any one of the Note Parties.


“Notes” is defined in Section 1.


“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and

duties of, any Note Party arising under any Note Document or otherwise with
respect to any Note, whether direct or indirect (including those acquired by
assumption), absolute or contingent, due or to become due, now existing or
hereafter arising and including interest and fees that accrue after





--------------------------------------------------------------------------------




the commencement by or against any Note Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding; provided that the “Obligations” with respect to a Guarantor
shall exclude any Excluded Swap Obligations of such Guarantor.


“OFAC” is defined in Section 5.16(a).


“OFAC Listed Person” is defined in Section 5.16(a).


“OFAC Sanctions Program” means any economic or trade sanction that OFAC is
responsible for administering and enforcing. A list of OFAC Sanctions Programs
may be found at
http://www.treasury.gov/resource-center/sanctions/Programs/Pages/Programs.aspx.




“Officer’s Certificate” means a certificate of a Senior Financial Officer or of
any other officer of the Company whose responsibilities extend to the subject
matter of such certificate.


“Operating Property Value” means, at any date of determination, (a) for each
Seasoned Property, (i) the Adjusted NOI for such Real Property divided by (ii)
the applicable Capitalization Rate, and (b) for each New Property, the GAAP book
value for such New Property (until the Seasoned Date or such earlier date as
elected by the Company by written notice to the holders of the Notes).


“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture, trust or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.


“Other MSA” means any metropolitan statistical area other than a Major MSA. For
the avoidance of doubt, Santa Monica, California shall constitute an Other MSA.


“Parent Guaranty” means the guaranty by the Parent REIT set forth in Section 13
of this Agreement as amended, restated or modified from time to time.


“Parent REIT” means Pebblebrook Hotel Trust, a Maryland real estate investment
trust and any successor entity.


“Pari Passu Obligations” is defined in the Intercreditor Agreement.



“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA or any successor thereto.







--------------------------------------------------------------------------------




“Pebblebrook Hotel Lessee” means Pebblebrook Hotel Lessee, Inc., a Delaware
corporation, and its permitted successors.


“Permitted Intercompany Mortgage” means a loan by a Note Party to another Note
Party secured by a Lien in Real Property so long as such loan is subordinated to
the Obligations pursuant to Section 23.8 or otherwise on terms acceptable to the
holders of the Notes.


“Permitted Liens” has the meaning specifiedis defined in Section 10.5.


“Permitted Preferred Issuances” means the issuance after the Second Amendment
Effective Date by the Parent REIT of preferred Equity Interests that (a) are not
subject to mandatory redemption or are otherwise not treated as Indebtedness
pursuant to GAAP and (b) to the extent used to purchase or redeem existing
preferred Equity Interests, have a yield to maturity yield (including any
voluntary or involuntary liquidation preference and any accrued and unpaid
dividends) not greater than any preferred Equity Interest purchased or redeemed
with the proceeds thereof.


“Person” means an individual, partnership, corporation, limited liability
company, association, trust, unincorporated organization, business entity or
Governmental Authority.


“Plan” means any “employee benefit plan” (as such term is defined in Section
3(3) of ERISA) established by the Company or, with respect to any such plan that
is subject to Section 412 of the Code or Title IV of ERISA, any ERISA Affiliate


“Pledge Agreement” means any pledge or security agreement entered into, after
the Second Amendment Effective Date between the Company, certain Subsidiaries of
the Company party thereto, and the Collateral Agent, for the benefit of the
holders of the Notes, substantially in the form of Exhibit B.


“Preferred Stock” means any class of capital stock of a Person that is preferred
over any other class of capital stock (or similar equity interests) of such
Person as to the payment of dividends or the payment of any amount upon
liquidation or dissolution of such Person.


“Primary Credit Facilities” means the agreements referenced in clauses (a), (b)
and (c) of the definition of Material Credit Facility, and “Primary Credit
Facility” means any one of the Agreements.


“property” or “properties” means, unless otherwise specifically limited, real or
personal property of any kind, tangible or intangible, choate or inchoate.


“Proposed Prepayment Date” is defined in Section 8.7(b).



“Pro Forma Basis” means, for purposes of calculating (utilizing the principles
set forth in Section 23.2) compliance with each of the financial covenants set
forth in Section 10.6 in respect of a proposed transaction, that such
transaction shall be deemed to have occurred as of the first day of the four (4)
fiscal-quarter period ending as of the most recent fiscal quarter end preceding
the





--------------------------------------------------------------------------------




date of such transaction with respect to which the holders of Notes has received
the Required Financial Information. As used herein, “transaction” shall mean (a)
any borrowing, (b) any incurrence or assumption of Indebtedness, (c) any removal
of an Unencumbered Borrowing Base Property from qualification as such pursuant
to Section 10.7(a) or Section 10.7(b) or any other Disposition as referred to in
Section 10.7, or (d) any acquisition of any Person (whether by merger or
otherwise) or other property. In connection with any calculation relating to the
financial covenants set forth in Section 10.6 upon giving effect to a
transaction on a Pro Forma Basis:


(i)    for purposes of any such calculation in respect of any Disposition as
referred to in Section 10.7(a), (A) income statement items (whether positive or
negative) attributable to the Person or property disposed of shall be excluded,
(B) any Indebtedness which is retired in connection with such transaction shall
be excluded and deemed to have been retired as of the first day of the
applicable period, and (C) pro forma adjustments shall be included to the extent
that such adjustments would give effect to events that are (1) directly
attributable to such transaction, (2) expected to have a continuing impact on
the Company Parties and (3) factually supportable (in the reasonable judgment of
the Required Holders); and


(ii)    for purposes of any such calculation in respect of any acquisition of
any Person (whether by merger or otherwise) or other property, (A) income
statement items (whether positive or negative) and capital expenditures
attributable to the Person or property acquired shall be deemed to be included
as of the first day of the applicable period, and (B) pro forma adjustments
(with the calculated amounts annualized to the extent the period from the date
of such acquisition through the most-recently ended fiscal quarter is not at
least twelve (12) months or four (4) fiscal quarters, in the case of any
applicable period that is based on twelve months or four (4) fiscal quarters)
shall be included to the extent that such adjustments would give effect to
events that are (1) directly attributable to such transaction, (2) expected to
have a continuing impact on the Company Parties and (3) factually supportable
(in the reasonable judgment of the Required Holders).


“PTE” is defined in Section 6.2(a).


“Purchaser” or “Purchasers” means each of the purchasers that has executed and
delivered this Agreement to the Company and such Purchaser’s successors and
assigns (so long as any such assignment complies with Section 14.2), provided,
however, that any Purchaser of a Note that ceases to be the registered holder or
a beneficial owner (through a nominee) of such Note as the result of a transfer
thereof pursuant to Section 14.2 shall cease to be included within the meaning
of “Purchaser” of such Note for the purposes of this Agreement upon such
transfer.


“QPAM Exemption” is defined in Section 6.2(d).


“Qualified Institutional Buyer” means any Person who is a “qualified
institutional

buyer” within the meaning of such term as set forth in Rule 144A(a)(1) under the
Securities Act.


“Rating Agency” means any nationally recognized statistical rating organization
recognized by the NAIC.







--------------------------------------------------------------------------------




“Real Properties” means, at any time, a collective reference to each of the
facilities and real properties owned or leased by the Company or any other
Subsidiary or in which any such Person has an interest at such time; and “Real
Property” means any one of such Real Properties.


“Related Fund” means, with respect to any holder of any Note, any fund or entity
that (i) invests in Securities or bank loans, and (ii) is advised or managed by
such holder, the same investment advisor as such holder or by an affiliate of
such holder or such investment advisor.


“Required Financial Information” means, with respect to each fiscal period or
quarter of the Company, (a) the financial statements required to be delivered
pursuant to Section 7.1 for such fiscal period or quarter of the Parent REIT,
and (b) the compliance certificate required by Section
7.2
to be delivered with the financial statements described in clause (a) above.



“Required Holders” means at any time (a) prior to the Closing, the Purchasers,
(b) on or after the Closing the holders of more than 50% in principal amount of
the Notes (without regard to Series) at the time outstanding (exclusive of Notes
then owned by the Company or any of its Affiliates).


“Responsible Officer” means any Senior Financial Officer and any other officer
of the Company with responsibility for the administration of the relevant
portion of this Agreement.


“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of the Parent REIT or any Subsidiary or any Unconsolidated Affiliate,
or any payment (whether in cash, securities or other property), including any
sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancellation or termination of any such capital stock
or other Equity Interest, or on account of any return of capital to the Parent
REIT’s shareholders, partners or members (or the equivalent Person thereof);
provided that, to the extent the calculation of the amount of any dividend or
other distribution for purposes of this definition of “Restricted Payment”
includes amounts allocable to Unconsolidated Affiliates, such calculation shall
be without duplication and shall only include such amounts to the extent
attributable to any Unconsolidated Affiliate Interests.


“Seasoned Date” means the first day on which an acquired Real Property has been
owned for six (6) full fiscal quarters following the date of acquisition of such
Real Property.


“Seasoned Property” means (a) each Real Property (other than a New Property)
owned by the Company Parties on a consolidated basis and all Unconsolidated
Affiliates (as the case may be) and (b) upon the occurrence of the Seasoned Date
of any New Property, such Real Property.


“SEC” means the Securities and Exchange Commission of the United States or any

successor thereto.


“Second Amendment Effective Date” means the date of effectiveness of the Second
Amendment to this Agreement among the Company and the holders of Notes.







--------------------------------------------------------------------------------




“Secured Debt” means, for any given calculation date, without duplication, the
total aggregate principal amount of any Indebtedness of the Company Parties on a
consolidated basis that is secured in any manner by any lien (other than
Permitted Liens of the type described in Sections 10.5(a), (b), (c), (d), (e),
(g), (h) and (j); provided that (a) Indebtedness in respect of obligations under
any capitalized lease shall not be deemed to be “Secured Debt” and (b) Secured
Debt shall exclude Excluded Capital Leases and any Indebtedness in respect of
the Pari Passu Obligations which is secured by Common Collateral pursuant to and
as defined in the Intercreditor Agreement as a result of a Collateral Trigger
Event.


“Securities” or “Security” shall have the meaning specified in section 2(1) of
the Securities Act.


“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.


“Senior Financial Officer” means the chief financial officer, principal
accounting officer, treasurer or comptroller of the Company.


“Senior Indebtedness” means all Indebtedness of the Company or any Guarantor, as
applicable, which is not expressed to be subordinate or junior in rank to any
other Indebtedness of the Company or such Guarantor, as applicable .


“Series” means any one of the Series of Notes issued hereunder.
“Series A Notes” is defined in Section 1. “Series B Notes” is defined in Section
1. “Source” is defined in Section 6.2.
“State Sanctions List” means a list that is adopted by any state Governmental
Authority within the United States of America pertaining to Persons that engage
in investment or other commercial activities in Iran or any other country that
is a target of economic sanctions imposed under U.S. Economic Sanctions.


“Subsidiary” means a corporation, partnership, joint venture, limited liability
company or other business entity of which a majority of the shares of securities
or other interests having ordinary voting power for the election of directors or
other governing body (other than securities or interests having such power only
by reason of the happening of a contingency) are at the time beneficially owned,
or the management of which is otherwise controlled, directly, or indirectly
through one or more intermediaries, or both, by such Person. Unless otherwise
specified, all

references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Parent REIT.


“Subsidiary Guarantor” means each Subsidiary that has executed and delivered a
Subsidiary Guaranty.





--------------------------------------------------------------------------------




“Subsidiary Guaranty” is defined in Section 2.2. “Substitute Purchaser” is
defined in Section 22.
“SVO” means the Securities Valuation Office of the NAIC or any successor to such
Office.


“Swap Contract” means (a) any and all interest rate swap transactions, basis
swap transactions, basis swaps, credit derivative transactions, forward rate
transactions, commodity swaps, commodity options, forward commodity contracts,
equity or equity index swaps or options, bond or bond price or bond index swaps
or options or forward foreign exchange transactions, cap transactions, floor
transactions, currency options, spot contracts or any other similar transactions
or any of the foregoing (including, without limitation, any options to enter
into any of the foregoing), and (b) any and all transactions of any kind, and
the related confirmations, which are subject to the terms and conditions of, or
governed by, any form of master agreement published by the International Swaps
and Derivatives Association, Inc. or any International Foreign Exchange Master
Agreement.


“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amounts(s) determined as the
mark-to-market values(s) for such Swap Contracts, as determined based upon one
or more mid-market or other readily available quotations provided by any
recognized dealer in such Swap Contracts.


“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).


“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.


“TRS” means each of (a) Pebblebrook Hotel Lessee and (b) each other taxable REIT
subsidiary that is a Wholly Owned Subsidiary of Pebblebrook Hotel Lessee.



“USA PATRIOT Act” means United States Public Law 107-56, Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA PATRIOT ACT) Act of 2001, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.


“UCC” means the Uniform Commercial Code as in effect in any applicable
jurisdiction.







--------------------------------------------------------------------------------




“Unconsolidated Affiliate” means any corporation, partnership, association,
joint venture or other entity in each case which is not a Company Party and in
which a Company Party owns, directly or indirectly, any Equity Interest.


“Unconsolidated Affiliate Funded Indebtedness” means, as of any date of
determination for any Unconsolidated Affiliate, the product of (a) the sum of
(i) the outstanding principal amount of all obligations of such Unconsolidated
Affiliate, whether current or long-term, for borrowed money and all obligations
of such Unconsolidated Affiliate evidenced by bonds, debentures, notes, loan
agreements or other similar instruments, (ii) all purchase money Indebtedness of
such Unconsolidated Affiliate, (iii) all obligations of such Unconsolidated
Affiliate arising under letters of credit (including standby and commercial),
bankers’ acceptances, bank guaranties, surety bonds and similar instruments,
(iv) all obligations of such Unconsolidated Affiliate in respect of forward
purchase agreements or the deferred purchase price of any property or services
(other than trade accounts payable in the ordinary course of business), (v)
Attributable Indebtedness of such Unconsolidated Affiliate in respect of capital
leases and Synthetic Lease Obligations, (vi) without duplication, all Guarantees
of such Unconsolidated Affiliate with respect to outstanding Indebtedness of the
types specified in clauses (i) through (v) above of Persons other than such
Unconsolidated Affiliate, and (vii) all Indebtedness of such Unconsolidated
Affiliate of the types referred to in clauses (i) through (vi) above of any
partnership or joint venture (other than a joint venture that is itself a
corporation or limited liability company) in which such Unconsolidated Affiliate
is a general partner or joint venturer, multiplied by (b) the respective
Unconsolidated Affiliate Interest of each Company Party in such Unconsolidated
Affiliate.


“Unconsolidated Affiliate Interest” means the percentage of the Equity Interests
owned by a Company Party in an Unconsolidated Affiliate accounted for pursuant
to the equity method of accounting under GAAP.


“Unencumbered Asset Value” means, without duplication, as of any date of
determination, the Operating Property Value of all Unencumbered Borrowing Base
Properties for the Note Parties on a consolidated basis (other than
Development/Redevelopment Properties).


“Unencumbered Borrowing Base Properties” means, as of any date, a collective
reference to each Real Property listed in the most recent compliance certificate
delivered by the Company hereunder that meets the following criteria:


(i)    such Real Property is, or is expected to be, a “luxury”, “upper upscale”,
or “upscale” full or select service hotel located in the United States;


(ii)
such Real Property is wholly-owned, directly or indirectly, by the Company


or a Subsidiary Guarantor in fee simple or ground leased pursuant to an Eligible
Ground Lease (and such Real Property, whether owned in fee simple by the Company
or a Subsidiary Guarantor of the Company or ground leased pursuant to an
Eligible Ground Lease, is leased to the applicable TRS);


(iii)    if such Real Property is owned or ground leased pursuant to an Eligible
Ground Lease by a Subsidiary of the Company, then (A) such Subsidiary is a
Guarantor





--------------------------------------------------------------------------------




(unless such Subsidiary has been released as, or is not required to be, a
Guarantor pursuant to the terms of Section 9.8(c) provided that if any such
Subsidiary is released, the Real Property shall no longer be considered
Unencumbered Borrowing Base Property, (B) the Company directly or indirectly
owns at least ninety percent (90%) of the issued and outstanding Equity
Interests of such Subsidiary, and (C) such Subsidiary is controlled exclusively
by the Company and/or one or more Wholly Owned Subsidiaries of the Company
(including control over operating activities of such Subsidiary and the ability
of such Subsidiary to dispose of, grant Liens in, or otherwise encumber assets,
incur, repay and prepay Indebtedness, provide Guarantees and make Restricted
Payments, in each case without any requirement for the consent of any other
Person);


(iv)    such Real Property is free of any Liens (other than Permitted Liens of
the type described in Sections 10.5(a), (b), (d), (e), (g), (h) and (j)) or
Negative Pledges;


(v)
such Real Property is free of all material title defects;



(vi)    if such Real Property is subject to an Eligible Ground Lease, then there
is no default by the lessee under the Eligible Ground Lease and such Eligible
Ground Lease is in full force and effect;


(vii)
such Real Property is free of all material structural defects;



(viii)    such Real Property complies in all material respects with all
applicable Environmental Laws and is not subject to any material Environmental
Liabilities;


(ix)    neither all nor any material portion of such Real Property is subject to
any proceeding for the condemnation, seizure or appropriation thereof, nor the
subject of negotiations for sale in lieu thereof;


(x)    such Real Property has not otherwise been removed as an “Unencumbered
Borrowing Base Property” pursuant to the provisions of this Agreement; and


(xi)    the Company has executed and delivered to the holders of Notes all
documents and taken all actions reasonably required by the Required Holders to
confirm the rights created or intended to be created under the Note Documents
and the holders of Notes have received all other evidence and information that
it may reasonably require;


provided that, if any Real Property does not meet all of the foregoing criteria,
then, upon the request of the Company, such Real Property may be included as an
“Unencumbered Borrowing

Base Property” with the written consent of the Required Holders.


“Unencumbered Borrowing Base Value” means the Consolidated Total Asset Value of
the Unencumbered Borrowing Base Properties.


“Unencumbered Leverage Ratio” means, as of any date, the then current
Unencumbered Asset Value divided by the then current Unsecured Indebtedness.





--------------------------------------------------------------------------------






“Unrestricted Cash” means as of any date of determination, all cash of the
Company on such date that (a) does not appear (or would not be required to
appear) as “restricted” on a balance sheet of the Company, (b) is not subject to
a Lien in favor of any Person other than Liens granted to the holders of Notes
and statutory Liens in favor of any depositary bank where such cash is
maintained, (c) does not consist of or constitute “deposits” or sums legally
held by the Company in trust for another Person, (d) is not subject to any
contractual restriction or obligation regarding the payment thereof for a
particular purpose (including insurance proceeds that are required to be used in
connection with the repair, restoration or replacement of any property of the
Company), and (e) is otherwise generally available for use by the Company.


“Unsecured Indebtedness” means, with respect to any Person, all Consolidated
Funded Indebtedness which is not Secured Debt.


“Unsecured Interest Charges” means, as of any date of determination,
Consolidated Interest Charges on the Unsecured Indebtedness for the most
recently ended Calculation Period.


“Unsecured Leverage Increase Period” is defined in Section 10.6(h).


“US Bank Facility” means the facility evidenced by that certain Amended and
Restated Credit Agreement, dated as of the date hereof, among the Company, the
Parent REIT, certain lenders party thereto, and U.S. Bank National Association,
as administrative agent (as the same may be amended, restated, modified or
supplemented from time to time).


“US Bank Lessee Line of Credit” means the facility evidenced by that certain
Third Amended and Restated Revolving Credit Note, dated as of the First
Amendment Effective Date, among Pebblebrook Hotel Lessee, as maker, and U.S.
Bank National Association, as payee (as the same may be amended, restated,
modified or supplemented from time to time).


“U.S. Economic Sanctions” is defined in Section 5.16(a).


“Waiver Period” means the period commencing on the Second Amendment Effective
Date and ending on the earlier to occur of (a) the date the Company is required
to deliver a duly completed Compliance Certificate for the fiscal quarter ending
June 30, 2021 pursuant to Section 7.2(a) (or, if earlier, the date on which the
Company delivers such Compliance Certificate pursuant to Section 7.2(a)
evidencing, to the Required Holders’ reasonable satisfaction, the Company’s
compliance with the financial covenants contained in Section 10.6 as of June 30,
2021) and (b) the date the Company delivers a Compliance Certificate in
accordance with Section 7.2(a) with respect to any fiscal quarter ending after
the Second Amendment Effective Date but prior to June

30, 2021 evidencing, to the Required Holders’ reasonable satisfaction, the
Company’s compliance with the financial covenants contained in Section 10.6 as
of the last day of such fiscal quarter, together with a written notice to the
Purchaser and each holder of the Notes irrevocably electing to terminate the
Waiver Period concurrently with such delivery.







--------------------------------------------------------------------------------




“Wholly-Owned Subsidiary” means, at any time, any Subsidiary all of the equity
interests (except directors’ qualifying shares) with voting power owned by any
one or more of the Company and the Company’s other Wholly-Owned Subsidiaries at
such time.

DISCLOSURE MATERIALS




Quarterly Financial and Operating Supplement for the Quarters Ended: 12-31-14
3-31-15


6-30-15







--------------------------------------------------------------------------------





ORGANIZATION AND OWNERSHIP OF SHARES OF CONSOLIDATED SUBSIDIARIES; AFFILIATES


Subsidiaries:
 
 
 












# of
# and percentage of outstanding ownership interests by Parent












Guarantor












Borrowing




Subsidiary




Jurisdiction
ownership interests of each class outstanding
REIT,
Company and Subsidiaries
under Credit Agreement [yes/no]
Base Properties owned by such LoanCompany Party
Pebblebrook Hotel Lessee, Inc.








Pebblebrook
DE












DE
1000 shares of common stock








71,855,070
98% by Pebblebrook Hotel, L.P., 1% by DC Hotel Trust and 1% by Portland Hotel
Trust 99.67%
No












No
None












None
Hotel, L.P.












DC Hotel














MD
common units and 236,351
LTIP units






1000
limited partnership interest and
.1% general partnership interest by Pebblebrook Hotel Trust 100% of














No














None
Trust




Portland






MD
common shares of beneficial interest
1000
common shares by Pebblebrook Hotel, L.P.
100% of






Yes






None






--------------------------------------------------------------------------------




Hotel Trust




Tar Heel






DE
common shares of beneficial
interest N/A
common shares by Pebblebrook
Hotel, L.P. 100% by






Yes






DoubleTree by
Owner LLC


Tar Heel




DE




N/A
Pebblebrook Hotel, L.P.
100% by




No
Hilton Bethesda


None
Lessee LLC




Gator




DE




N/A
Pebblebrook Hotel Lessee, Inc.
100% by




Yes




Grand Hotel
Owner LLC
 
 
Pebblebrook
Hotel, L.P.
 
Minneapolis



Subsidiary    Jurisdiction

# of ownership interests of each class outstanding

# and percentage of outstanding ownership interests by Parent REIT,
Company and Subsidiaries










Guarantor under Credit Agreement [yes/no]










Borrowing Base Properties owned by such LoanCompany Party





Gator Lessee LLC
DE
N/A
100% by Pebblebrook
Hotel Lessee,
No
None
 
 
 
Inc.
 
 
Orangemen
DE
N/A
100% by
Yes
InterContinental






--------------------------------------------------------------------------------




Owner LLC
 
 
Pebblebrook
 
Buckhead
 
 
 
Hotel, L.P.
 
 
Orangemen
DE
N/A
100% by
No
None
Lessee LLC
 
 
Pebblebrook
 
 
 
 
 
Hotel Lessee,
 
 
 
 
 
Inc.
 
 
Jayhawk
DE
N/A
100% by DC
No
None
Owner LLC
 
 
Hotel Trust
 
 
Jayhawk
DE
N/A
100% by
No
None
Lessee LLC
 
 
Pebblebrook
 
 
 
 
 
Hotel Lessee,
 
 
 
 
 
Inc.
 
 
Huskies
DE
N/A
100% by
Yes
Sir Francis
Owner LLC
 
 
Pebblebrook
 
Drake
 
 
 
Hotel, L.P.
 
 
Huskies
DE
N/A
100% by
No
None
Lessee LLC
 
 
Pebblebrook
 
 
 
 
 
Hotel Lessee,
 
 
 
 
 
Inc.
 
 
Terrapins
DE
N/A
100% by
Yes
Skamania Lodge
Owner LLC
 
 
Pebblebrook
 
 
 
 
 
Hotel, L.P.
 
 
Terrapins
DE
N/A
100% by
No
None
Lessee LLC
 
 
Pebblebrook
 
 
 
 
 
Hotel Lessee,
 
 
 
 
 
Inc.
 
 
Blue Devils Owner LLC
DE
N/A
100% by Pebblebrook
Hotel, L.P.
Yes
Le Méridien Delfina
Blue Devils
DE
N/A
100% by
No
None
Lessee LLC
 
 
Pebblebrook
 
 
 
 
 
Hotel Lessee,
 
 
 
 
 
Inc.
 
 
Spartans
DE
N/A
100% by
No
None
Owner LLC
 
 
Pebblebrook
 
 
 
 
 
Hotel, L.P.
 
 








--------------------------------------------------------------------------------























Subsidiary    Jurisdiction










# of ownership interests of each class outstanding

# and percentage of outstanding ownership interests by Parent REIT,
Company and Subsidiaries










Guarantor under Credit Agreement [yes/no]










Borrowing Base Properties owned by such LoanCompany Party





Spartans Lessee LLC
DE
N/A
100% by Pebblebrook
Hotel Lessee,
No
None
 
 
 
Inc.
 
 
Wildcats
DE
N/A
100% by
No
None
Owner LLC
 
 
Pebblebrook
 
 
 
 
 
Hotel, L.P.
 
 
Wildcats
DE
N/A
100% by
No
None






--------------------------------------------------------------------------------




Lessee LLC
 
 
Pebblebrook
 
 
 
 
 
Hotel Lessee,
 
 
 
 
 
Inc.
 
 
Bruins
DE
N/A
100% by
No
None
Owner LLC
 
 
Pebblebrook
 
 
 
 
 
Hotel, L.P.
 
 
Bruins
DE
N/A
100% by
No
None
Lessee LLC
 
 
Pebblebrook
 
 
 
 
 
Hotel Lessee,
 
 
 
 
 
Inc.
 
 
Razorbacks
DE
N/A
100% by
Yes
W Boston
Owner LLC
 
 
Pebblebrook
 
 
 
 
 
Hotel, L.P.
 
 
Razorbacks
DE
N/A
100% by
No
None
Lessee LLC
 
 
Pebblebrook
 
 
 
 
 
Hotel Lessee,
 
 
 
 
 
Inc.
 
 
Running
DE
N/A
100% by
Yes
Hotel Monaco
Rebels
 
 
Pebblebrook
 
Seattle
Owner LLC
 
 
Hotel, L.P.
 
 
Running
DE
N/A
100% by
No
None
Rebels
 
 
Pebblebrook
 
 
Lessee LLC
 
 
Hotel Lessee,
 
 
 
 
 
Inc.
 
 
Wolverines
DE
N/A
100% by
Yes
Mondrian Los
Owner LLC
 
 
Pebblebrook
 
Angeles
 
 
 
Hotel, L.P.
 
 
Wolverines
DE
N/A
100% by
No
None
Lessee LLC
 
 
Pebblebrook
 
 
 
 
 
Hotel Lessee,
 
 
 
 
 
Inc.
 
 
Hoosiers
DE
N/A
100% by
Yes
Viceroy Miami
Owner LLC
 
 
Pebblebrook
 
 
 
 
 
Hotel, L.P.
 
 








--------------------------------------------------------------------------------























Subsidiary    Jurisdiction










# of ownership interests of each class outstanding

# and percentage of outstanding ownership interests by Parent REIT,
Company and Subsidiaries










Guarantor under Credit Agreement [yes/no]










Borrowing Base Properties owned by such LoanCompany Party





Hoosiers Lessee LLC
DE
N/A
100% by Pebblebrook
Hotel Lessee,
No
None
 
 
 
Inc.
 
 
Cardinals
DE
N/A
100% by
No
None
Owner LLC
 
 
Pebblebrook
 
 
 
 
 
Hotel, L.P.
 
 
Cardinals
DE
N/A
100% by
No
None






--------------------------------------------------------------------------------




Lessee LLC
 
 
Pebblebrook
 
 
 
 
 
Hotel Lessee,
 
 
 
 
 
Inc.
 
 
Hoyas
DE
N/A
100% by
Yes
Hotel Zetta
Owner LLC
 
 
Pebblebrook
 
 
 
 
 
Hotel, L.P.
 
 
Hoyas
DE
N/A
100% by
No
None
Lessee LLC
 
 
Pebblebrook
 
 
 
 
 
Hotel Lessee,
 
 
 
 
 
Inc.
 
 
Wolfpack
DE
N/A
100% by
Yes
Hotel Vintage
Owner LLC
 
 
Pebblebrook
 
Seattle
 
 
 
Hotel, L.P.
 
 
Wolfpack
DE
N/A
100% by
No
None
Lessee LLC
 
 
Pebblebrook
 
 
 
 
 
Hotel Lessee,
 
 
 
 
 
Inc.
 
 
Golden
DE
N/A
100% by
Yes
Hotel Vintage
Eagles
 
 
Pebblebrook
 
Portland
Owner LLC
 
 
Hotel, L.P.
 
 
Golden
DE
N/A
100% by
No
None
Eagles
 
 
Pebblebrook
 
 
Lessee LLC
 
 
Hotel Lessee,
 
 
 
 
 
Inc.
 
 
Miners
DE
N/A
100% by
No
None
Owner LLC
 
 
Pebblebrook
 
 
 
 
 
Hotel, L.P.
 
 
Miners
DE
N/A
99% by
Yes
W Los Angeles
Hotel
 
 
Pebblebrook
 
– West Beverly
Owner LP
 
 
Hotel L.P.;
 
Hills
 
 
 
1% by Miners
 
 
 
 
 
Owner LLC
 
 
Miners
DE
N/A
100% by
No
None
Lessee LLC
 
 
Pebblebrook
 
 
 
 
 
Hotel Lessee,
 
 
 
 
 
Inc.
 
 








--------------------------------------------------------------------------------























Subsidiary    Jurisdiction










# of ownership interests of each class outstanding

# and percentage of outstanding ownership interests by Parent REIT,
Company and Subsidiaries










Guarantor under Credit Agreement [yes/no]










Borrowing Base Properties owned by such LoanCompany Party





Ramblers
Owner LLC
DE
N/A
100% by
Pebblebrook
No
None
 
 
 
Hotel, L.P.
 
 
Ramblers
DE
N/A
99% by
No
None
Hotel
 
 
Pebblebrook
 
 
Owner LP
 
 
Hotel L.P.;
 
 
 
 
 
1% by
 
 
 
 
 
Ramblers
 
 
 
 
 
Owner LLC
 
 






--------------------------------------------------------------------------------




Ramblers
DE
N/A
100% by
No
None
Lessee LLC
 
 
Pebblebrook
 
 
 
 
 
Hotel Lessee,
 
 
 
 
 
Inc.
 
 
Bearcats
DE
N/A
100% by
No
None
Owner LLC
 
 
Pebblebrook
 
 
 
 
 
Hotel, L.P.
 
 
Bearcats
DE
N/A
99% by
No
None
Hotel
 
 
Pebblebrook
 
 
Owner LP
 
 
Hotel L.P.;
 
 
 
 
 
1% by
 
 
 
 
 
Bearcats
 
 
 
 
 
Owner LLC
 
 
Bearcats
DE
N/A
100% by
No
None
Lessee LLC
 
 
Pebblebrook
 
 
 
 
 
Hotel Lessee,
 
 
 
 
 
Inc.
 
 
Buckeyes
DE
N/A
100% by
No
None
Owner LLC
 
 
Pebblebrook
 
 
 
 
 
Hotel, L.P.
 
 
Buckeyes
DE
N/A
99% by
Yes
The Redbury
Hotel
 
 
Pebblebrook
 
Los Angeles
Owner LP
 
 
Hotel L.P.;
 
 
 
 
 
1% by
 
 
 
 
 
Buckeyes
 
 
 
 
 
Owner LLC
 
 
Buckeyes
DE
N/A
100% by
No
None
Lessee LLC
 
 
Pebblebrook
 
 
 
 
 
Hotel Lessee,
 
 
 
 
 
Inc.
 
 
Golden
DE
N/A
100% by
No
None
Bears
 
 
Pebblebrook
 
 
Owner LLC
 
 
Hotel, L.P.
 
 








--------------------------------------------------------------------------------























Subsidiary    Jurisdiction










# of ownership interests of each class outstanding

# and percentage of outstanding ownership interests by Parent REIT,
Company and Subsidiaries










Guarantor under Credit Agreement [yes/no]










Borrowing Base Properties owned by such LoanCompany Party





Golden Bears
Lessee LLC
DE
N/A
100% by Pebblebrook
Hotel Lessee,
No
None
 
 
 
Inc.
 
 
Dons Owner
DE
N/A
100% by
No
None
LLC
 
 
Pebblebrook
 
 
 
 
 
Hotel, L.P.
 
 
Dons Hotel
DE
N/A
99% by
Yes
Hotel Zephyr






--------------------------------------------------------------------------------




Owner LP
 
 
Pebblebrook
 
Fisherman’s
 
 
 
Hotel L.P.;
 
Wharf
 
 
 
1% by Dons
 
 
 
 
 
Owner LLC
 
 
Dons Lessee
DE
N/A
100% by
No
None
LLC
 
 
Pebblebrook
 
 
 
 
 
Hotel Lessee,
 
 
 
 
 
Inc.
 
 
Crusaders
DE
N/A
100% by
No
None
Owner LLC
 
 
Pebblebrook
 
 
 
 
 
Hotel, L.P.
 
 
Crusaders
DE
N/A
99% by
Yes
The Prescott
Hotel
 
 
Pebblebrook
 
Hotel
Owner LP
 
 
Hotel L.P.;
 
 
 
 
 
1% by
 
 
 
 
 
Crusaders
 
 
 
 
 
Owner LLC
 
 
Crusaders
DE
N/A
100% by
No
None
Lessee LLC
 
 
Pebblebrook
 
 
 
 
 
Hotel Lessee,
 
 
 
 
 
Inc.
 
 
Beavers
DE
N/A
100% by
Yes
The Nines
Hotel
 
 
Pebblebrook
 
Portland
Owner LP
 
 
Hotel L.P.
 
 
Beavers
DE
N/A
100% by
No
None
Lessee LLC
 
 
Pebblebrook
 
 
 
 
 
Hotel Lessee,
 
 
 
 
 
Inc.
 
 
Flatts
DE
N/A
100% by
Yes
Union Station
Owner LLC
 
 
Pebblebrook
 
Hotel Nashville
 
 
 
Hotel, L.P
 
 
Flatts
DE
N/A
100% by
No
None
Lessee LLC
 
 
Pebblebrook
 
 
 
 
 
Hotel Lessee,
 
 
 
 
 
Inc.
 
 








--------------------------------------------------------------------------------























Subsidiary    Jurisdiction










# of ownership interests of each class outstanding

# and percentage of outstanding ownership interests by Parent REIT,
Company and Subsidiaries










Guarantor under Credit Agreement [yes/no]










Borrowing Base Properties owned by such LoanCompany Party





Menudo
DE
N/A
100% by
Yes
Westin
Owner LLC
 
 
Pebblebrook
 
Colonnade Coral
 
 
 
Hotel, L.P
 
Gables
Menudo
DE
N/A
100% by
No
None
Lessee LLC
 
 
Pebblebrook
 
 
 
 
 
Hotel Lessee,
 
 
 
 
 
Inc.
 
 






--------------------------------------------------------------------------------




NKOTB
DE
N/A
100% by
Yes
Revere Hotel
Owner LLC
 
 
Pebblebrook
 
Boston Common
 
 
 
Hotel, L.P
 
 
NKOTB
DE
N/A
100% by
No
None
Lessee LLC
 
 
Pebblebrook
 
 
 
 
 
Hotel Lessee,
 
 
 
 
 
Inc.
 
 
RHCP
DE
N/A
100% by
No
None
Owner LLC
 
 
Pebblebrook
 
 
 
 
 
Hotel, L.P.
 
 
RHCP Hotel
DE
N/A
99% by
Yes
Hotel Palomar
Owner LP
 
 
Pebblebrook
 
Los Angeles
 
 
 
Hotel L.P.;
 
Beverly Hills
 
 
 
1% by RHCP
 
 
 
 
 
Owner LLC
 
 
RHCP
DE
N/A
100% by
No
None
Lessee LLC
 
 
Pebblebrook
 
 
 
 
 
Hotel Lessee,
 
 
 
 
 
Inc.
 
 
PJ Owner
DE
N/A
100% by
Yes
None
LLC
 
 
Pebblebrook
 
 
 
 
 
Hotel, L.P.
 
 
PJ Lessee
DE
N/A
100% by
No
None
LLC
 
 
Pebblebrook
 
 
 
 
 
Hotel Lessee,
 
 
 
 
 
Inc.
 
 
Hazel
DE
N/A
100% by
Yes
LaPlaya Beach
Owner LLC
 
 
Pebblebrook
 
& Golf Resort
 
 
 
Hotel, L.P.
 
 
Hazel
DE
N/A
100% by
No
None
Lessee LLC
 
 
Pebblebrook
 
 
 
 
 
Hotel Lessee,
 
 
 
 
 
Inc.
 
 
Creedence
DE
N/A
100% by
No
None
Owner LLC
 
 
Pebblebrook
 
 
 
 
 
Hotel, L.P.
 
 








--------------------------------------------------------------------------------























Subsidiary    Jurisdiction










# of ownership interests of each class outstanding

# and percentage of outstanding ownership interests by Parent REIT,
Company and Subsidiaries










Guarantor under Credit Agreement [yes/no]










Borrowing Base Properties owned by such LoanCompany Party










--------------------------------------------------------------------------------




Creedence
Hotel
DE
N/A
99% by
Pebblebrook
Yes
The Tuscan
Fisherman’s
Owner LP
 
 
Hotel L.P.;
 
Wharf
 
 
 
1% by
 
 
 
 
 
Creedence
 
 
 
 
 
Owner LLC
 
 
Creedence
DE
N/A
100% by
No
None
Lessee LLC
 
 
Pebblebrook
 
 
 
 
 
Hotel Lessee,
 
 
 
 
 
Inc.
 
 








--------------------------------------------------------------------------------





Other Equity Investments:


1.
Pebblebrook Hotel, L.P. owns the common shares of DC Hotel Trust and there are
125 preferred shareholders holding 100% of the preferred shares of DC Hotel
Trust



2.
Pebblebrook Hotel, L.P. owns the common shares of Portland Hotel Trust and there
are 125 preferred shareholders holding 100% of the preferred shares of Portland
Hotel Trust



3.
Tar Heel Borrower



4.
LLC owns 100% of the membership interests of Tar Heel Owner LLC



5.
4. Terrapins Owner LLC owns 100% of the membership interests in Skamania Lodge
Furnishings LLC



6.
5. Spartans Owner LLC owns a 11% membership interests of South 17th Street
OwnerCo Mezzanine, L.P.



7.
6. Spartans Owner LLC owns 0.1% general partnership interests of South 17th
Street OwnerCo, L.P.



8.
7. South 17th Street OwnerCo Mezzanine, L.P. owns 99.9% of the limited
partnership interests of South 17th Street OwnerCo, L.P.



9.
8. Pebblebrook Hotel, L.P. owns 89% of the membership interests of South 17th
Street OwnerCo Mezzanine, L.P.



10.
9. Spartans Lessee LLC owns 100% of the membership interests of South 17th
Street LeaseCo Mezzanine LLC



11.
10. South 17th Street LeaseCo Mezzanine LLC owns 100% of the membership
interests of South 17th Street LeaseCo, LP



12.
11. Wolverines Lessee LLC owns 50% of the membership interests in Sunset
Restaurant LLC



13.
12. Mondrian Pledgor LLC owns 50% of the membership interests in Sunset
Restaurant LLC



14.
13. Wolverines Lessee LLC owns 100% of the membership interests in Mondrian
Pledgor LLC



15.
14. Sunset Restaurant LLC Owns 0.01% of the membership interests in 8440 LLC



16.
15. Mondrian Pledgor LLC owns 99.99% of the membership interests in 8440 LLC



17.
16. Cardinals Owner LLC owns 49% of the membership interests in DP Fee Holding
Co LLC



18.
17. Cardinals Lessee LLC owns 49% of the membership interests in DP Lease
Holding LLC








--------------------------------------------------------------------------------





FINANCIAL STATEMENTS


FORM 10Q as of 9/30/15 FORM 10K as of 12/31/14
(Both are available on the Company’s website and at
http://www.sec.gov/edgar.shtml)







--------------------------------------------------------------------------------





EXISTING INDEBTEDNESS








Property
Loan Amount
Interest Rate
Expiration Date
Embassy Suites San Diego*


$64.79


6.28
%
June 2016
Hotel Modera*


$23.32


5.26
%
July 2016
Hotel Monaco Washington DC*


$43.97


4.36
%
February 2017
Argonaut San Francisco*


$44.29


4.25
%
March 2017
Sofitel Philadelphia*


$47.29


3.90
%
March 2017
Palomar San Francisco*


$26.55


5.94
%
September 2017
Manhattan Collection (5 of 6)1*


$200.90


3.67
%
January 2018
Dumont NYC*


$24.50


3.14
%
May 2018
Westin Gaslamp Quarter*


$77.67


3.69
%
January 2020
Facility Term Loan


$300.00


LIBOR + 150-225 bps


January 2020
Credit Facility
Up to $300.00


LIBOR + 150-230 bps


January 2020
5-Year Term Loan


$125.00


LIBOR + 145-220 bps


January 2021
7-Year Term Loan


$100.00


LIBOR + 170-255 bps


April 2022

























*Secured debt.







--------------------------------------------------------------------------------



1
Represents Pebblebrook’s 49% pro rata interest of the existing indebtedness
associated with the Manhattan Collection portfolio.



SCHEDULE 5.15







--------------------------------------------------------------------------------





FORM OF SERIES A NOTE PEBBLEBROOK HOTEL, L.P.
4.70% SENIOR NOTE, SERIES A, DUE DECEMBER 1, 2023


No. AR-[     ]    [Date]
$[     ]    PPN 70509@ AA5


FOR VALUE RECEIVED, the undersigned, PEBBLEBROOK HOTEL, L.P. (herein called the
“Company”), a corporation organized and existing under the laws of the State of
Delaware, hereby promises to pay to [     ], or registered assigns, the
principal sum of [     ] DOLLARS (or so much thereof as shall not have been
prepaid) on December 1, 2023 (the “Maturity Date”), with interest (computed on
the basis of a 360-day year of twelve 30-day months) (a) on the unpaid balance
hereof at the rate of 4.70% per annum from the date hereof, payable
semiannually, on the 1st day of June and December in each year, commencing with
the June or December next succeeding the date hereof, and on the Maturity Date,
until the principal hereof shall have become due and payable, and (b) to the
extent permitted by law, (x) on any overdue payment of interest and (y) during
the continuance of an Event of Default due to a payment default, on such unpaid
balance and on any overdue payment of any Make-Whole Amount, at a rate per annum
from time to time equal to the greater of (i) 6.70% or (ii) 2.00% over the rate
of interest publicly announced by U.S. Bank, N.A. from time to time in New York,
New York as its “base” or “prime” rate, payable semiannually as aforesaid (or,
at the option of the registered holder hereof, on demand).


Notwithstanding the foregoing, this Note is subject to the Increased Interest
Rate in accordance with the terms of the Note Purchase Agreement.


Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at U.S.
Bank, N.A. or at such other place as the Company shall have designated by
written notice to the holder of this Note as provided in the Note Purchase
Agreement referred to below.


This Note is one of a series of Senior Notes (herein called the “Notes”) issued
pursuant to the Note Purchase Agreement, dated November 12, 2015 (as from time
to time amended, the “Note Purchase Agreement”), between the Company and the
respective Purchasers named therein and is entitled to the benefits thereof.
Each holder of this Note will be deemed, by its acceptance hereof, to have (i)
agreed to the confidentiality provisions set forth in Section 20 of the Note
Purchase Agreement and (ii) made the representation set forth in Section 6.2 of
the Note Purchase Agreement. Unless otherwise indicated, capitalized terms used
in this Note shall have the respective meanings ascribed to such terms in the
Note Purchase Agreement.


This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer accompanied by a
written instrument of transfer duly executed, by the registered holder hereof or
such holder’s attorney duly authorized in writing,


SCHEDULE 1(a)





--------------------------------------------------------------------------------







a new Note for a like principal amount will be issued to, and registered in the
name of, the transferee. Prior to due presentment for registration of transfer,
the Company may treat the person in whose name this Note is registered as the
owner hereof for the purpose of receiving payment and for all other purposes,
and the Company will not be affected by any notice to the contrary.


This Note is subject to optional prepayment, in whole or from time to time in
part, at the times and on the terms specified in the Note Purchase Agreement,
but not otherwise.


If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make-Whole Amount) and with the effect provided in the
Note Purchase Agreement.


This Note shall be construed and enforced in accordance with, and the rights of
the Company and the holder of this Note shall be governed by, the law of the
State of the State of New York, excluding choice-of-law principles of the law of
such State that would permit the application of the laws of a jurisdiction other
than such State.


PEBBLEBROOK HOTEL, L.P.




By
[Title]








--------------------------------------------------------------------------------





FORM OF SERIES B NOTE PEBBLEBROOK HOTEL, L.P.
4.93
% SENIOR NOTE, SERIES B, DUE DECEMBER 1, 2025



No. BR-[     ]    [Date]
$[     ]    PPN 70509@ AB3


FOR VALUE RECEIVED, the undersigned, PEBBLEBROOK HOTEL, L.P. (herein called the
“Company”), a corporation organized and existing under the laws of the State of
Delaware, hereby promises to pay to [     ], or registered assigns, the
principal sum of [     ] DOLLARS (or so much thereof as shall not have been
prepaid) on December 1, 2025 (the “Maturity Date”), with interest (computed on
the basis of a 360-day year of twelve 30-day months) (a) on the unpaid balance
hereof at the rate of 4.93% per annum from the date hereof, payable
semiannually, on the 1st day of June and December in each year, commencing with
the June or December next succeeding the date hereof, and on the Maturity Date,
until the principal hereof shall have become due and payable, and (b) to the
extent permitted by law, (x) on any overdue payment of interest and (y) during
the continuance of an Event of Default, on such unpaid balance and on any
overdue payment of any Make-Whole Amount, at a rate per annum from time to time
equal to the greater of (i) 6.93% or (ii) 2.00% over the rate of interest
publicly announced by U.S. Bank, N.A. from time to time in New York, New York as
its “base” or “prime” rate, payable semiannually as aforesaid (or, at the option
of the registered holder hereof, on demand).


Notwithstanding the foregoing, this Note is subject to the Increased Interest
Rate in accordance with the terms of the Note Purchase Agreement.


Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at U.S.
Bank, N.A. or at such other place as the Company shall have designated by
written notice to the holder of this Note as provided in the Note Purchase
Agreement referred to below.


This Note is one of a series of Senior Notes (herein called the “Notes”) issued
pursuant to the Note Purchase Agreement, dated November 12, 2015 (as from time
to time amended, the “Note Purchase Agreement”), between the Company and the
respective Purchasers named therein and is entitled to the benefits thereof.
Each holder of this Note will be deemed, by its acceptance hereof, to have (i)
agreed to the confidentiality provisions set forth in Section 20 of the Note
Purchase Agreement and (ii) made the representation set forth in Section 6.2 of
the Note Purchase Agreement. Unless otherwise indicated, capitalized terms used
in this Note shall have the respective meanings ascribed to such terms in the
Note Purchase Agreement.


This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer accompanied by a
written instrument of transfer duly executed, by the registered holder hereof or
such holder’s attorney duly authorized in writing,


SCHEDULE 1(b)







--------------------------------------------------------------------------------





a new Note for a like principal amount will be issued to, and registered in the
name of, the transferee. Prior to due presentment for registration of transfer,
the Company may treat the person in whose name this Note is registered as the
owner hereof for the purpose of receiving payment and for all other purposes,
and the Company will not be affected by any notice to the contrary.


This Note is subject to optional prepayment, in whole or from time to time in
part, at the times and on the terms specified in the Note Purchase Agreement,
but not otherwise.


If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make-Whole Amount) and with the effect provided in the
Note Purchase Agreement.


This Note shall be construed and enforced in accordance with, and the rights of
the Company and the holder of this Note shall be governed by, the law of the
State of the State of New York, excluding choice-of-law principles of the law of
such State that would permit the application of the laws of a jurisdiction other
than such State.


PEBBLEBROOK HOTEL, L.P.




By
[Title]








--------------------------------------------------------------------------------





FORM OF OPINION OF SPECIAL COUNSEL TO THE COMPANY


MATTERS TO BE COVERED IN
OPINION OF SPECIAL COUNSEL TO THE COMPANY


a.
(1) Each of the Company and its Subsidiaries being duly incorporated, validly
existing and in good standing and having requisite corporate power and authority
to issue and sell the Notes and to execute and deliver the documents.



b.
(2) Each of the Company and its Subsidiaries being duly qualified and in good
standing as a foreign corporation in appropriate jurisdictions.



c.
(3) Due authorization and execution of the documents and such documents being
legal, valid, binding and enforceable.



d.
(4) No conflicts with charter documents, laws or other agreements.



e.
(5) All consents required to issue and sell the Notes and to execute and deliver
the documents having been obtained.



f.
(6) No litigation questioning validity of documents.



g.
(7) The Notes not requiring registration under the Securities Act of 1933, as
amended; no need to qualify an indenture under the Trust Indenture Act of 1939,
as amended.



h.
(8) No violation of Regulations T, U or X of the Federal Reserve Board.



i.
(9) Company not an “investment company”, or a company “controlled” by an
“investment company”, under the Investment Company Act of 1940, as amended.























SCHEDULE 4.4(a)







--------------------------------------------------------------------------------





FORM OF OPINION OF SPECIAL COUNSEL TO THE PURCHASERS


[To Be Provided on a Case by Case Basis]


































































































SCHEDULE 4.4(b)







--------------------------------------------------------------------------------





PEBBLEBROOK HOTEL, L.P.
[Address]


INFORMATION RELATING TO PURCHASERS






NAME AND ADDRESS OF PURCHASER

PRINCIPAL AMOUNT AND SERIES OF NOTES TO BE PURCHASED





[NAME OF PURCHASER]    SERIES     $     


(1)
All payments by wire transfer of immediately available funds to:





with sufficient information to identify the source and application of such
funds.


(2)
All notices of payments and written confirmations of such wire transfers:



(3)
E-mail address for Electronic

Delivery:


(4)
All other communications:



(5)
U.S. Tax Identification Number:































SCHEDULE B







--------------------------------------------------------------------------------





EXHIBIT A
LIQUIDITY COMPLIANCE CERTIFICATE




FORM OF LIQUIDITY COMPLIANCE CERTIFICATE


    Check for distribution to PUBLIC and Private side Lenders2
Liquidity Statement Date:    ,    


To:    The Noteholders (as defined below)


Ladies and Gentlemen:


Reference is made to that certain Note Purchase Agreement dated as of November
12, 2015, as amended by that certain First Amendment dated as of October 13,
2017 and that certain Second Amendment dated as of June 30, 2020 (as amended,
restated, extended, supplemented or otherwise modified in writing from time to
time, the “Agreement;” the terms defined therein being used herein as therein
defined), among PEBBLEBROOK HOTEL, L.P., a Delaware limited partnership (the
“Borrower”), PEBBLEBROOK HOTEL TRUST, a Maryland real estate investment trust
(the “Parent REIT”), the other Guarantors from time to time party thereto, and
the holders of Notes issued pursuant to the Agreement (the “Noteholders”).


The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the    
    of the Parent REIT, and that, as such, he/she is authorized to execute and
deliver this Certificate to the Noteholders on the behalf of the Parent REIT and
not in his/her individual capacity, and that:


1. The undersigned has reviewed and is familiar with the terms of the Agreement
and has made, or has caused to be made under his/her supervision, a review in
reasonable detail of the transactions and condition (financial or otherwise) of
the Consolidated Parties during the month ended as of the above date, and based
on such review:


[select one:]


[to the knowledge of the undersigned, during such month no Default or Event of
Default has occurred and is continuing.]


--or--


[to the knowledge of the undersigned, during such month the following is a list
of each Default or Event of Default and its nature and status:


    ]







--------------------------------------------------------------------------------



2
If this is not checked, this certificate will only be posted to Private side
Lenders.








--------------------------------------------------------------------------------





3.    The calculations and information set forth on Schedule 1 attached hereto
are true and accurate in all material respects on and as of the date of this
Certificate.







--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned has executed this Liquidity Compliance
Certificate as of
    , 20    .


PEBBLEBROOK    HOTEL    TRUST,
a Maryland Real Estate Investment Trust




By:
Name:

Title:



































































































--------------------------------------------------------------------------------










Signature Page to Liquidity Compliance Certificate







--------------------------------------------------------------------------------





For the month ended    (“Statement Date”)




SCHEDULE 1
to the Liquidity Compliance Certificate ($ in 000’s)


I.
Section 10.6(i): Minimum Liquidity



A.
Liquidity:



1.
Cash:3    $    



2.
Cash Equivalents:4    $    



3.
Undrawn availability under the Bank of America Credit Facility and any other
credit facilities of the

Consolidated Parties5    $    


4.
Liquidity (Line I.A.1 plus Line I.A.2 plus Line I.A.3):    $    



B.
Minimum required Liquidity:    $150,000,00 0



C.
[Excess][Deficiency] for covenant compliance (Line I.A.4

minus I.B):    $    































--------------------------------------------------------------------------------



3Not subject to any Liens, Negative Pledges or other restrictions. 4 Not subject
to any Liens, Negative Pledges or other restrictions.
5 To the extent available to be drawn at the date of determination in accordance
with the applicable credit agreement.


EXHIBIT A
(to Note Purchase Agreement)







--------------------------------------------------------------------------------





EXECUTION VERSION


EXHIBIT B PLEDGE AGREEMENT


PLEDGE AGREEMENT


THIS PLEDGE AGREEMENT, dated as of [     ] (as the same may be amended,
restated, supplemented or otherwise modified from time to time, the “Pledge
Agreement”), is entered into by and among the parties signatory hereto as a
“Pledgor” (the “Initial Pledgors”), and certain other Subsidiaries of the
Company from time to time party hereto pursuant to a supplement in the form of
Exhibit A (the Initial Pledgors and each such other Subsidiary are individually
referred to herein as a “Pledgor” and collectively as the “Pledgors”), and
Truist Bank, as collateral agent (in such capacity, the “Collateral Agent”) for
the benefit of the Noteholders (as defined herein below).


RECITALS:
WHEREAS, Pebblebrook Hotel, L.P., a Delaware limited partnership (the
“Company”), Pebblebrook Hotel Trust, a Maryland real estate investment trust
(the “Parent REIT”), the other Guarantors from time to time party thereto, each
holder of Notes from time to time party thereto (the “Noteholders”), have
entered into that certain Note Purchase and Guarantee Agreement, dated as of
November 12, 2015, as amended by that certain First Amendment to Note Purchase
Agreement (the “First Amendment”) dated as of October 13, 2017 and that certain
Second Amendment to Note Purchase Agreement (the “Second Amendment”) dated as of
June 29, 2020 (as amended by the First Amendment and the Second Amendment and as
may be further amended, restated, supplemented or otherwise modified from time
to time, the “Note Purchase Agreement” and the agreements, documents and
instruments executed and/or delivered pursuant thereto or in connection
therewith, including, without limitation, any guaranty delivered in connection
therewith, the “Note Documents”), which Note Purchase Agreement provides,
subject to the terms and conditions thereof, for extensions of credit and other
financial accommodations to be made by the Lenders to or for the benefit of the
Company;


WHEREAS, the Pledgors wish to secure their obligations to the Noteholders
pursuant to the terms of this Pledge Agreement as and to the extent required by
the Note Purchase Agreement;


WHEREAS, each of the Pledgors is willing to pledge its capital stock, membership
interests or partnership interests in certain of its Subsidiaries to the
Collateral Agent, for the benefit of the Noteholders, as security for the
Obligations pursuant to the terms of this Pledge Agreement;


WHEREAS, Schedule I hereto sets forth certain of the Pledgors’ Subsidiaries (the
“Initial Pledged Subsidiaries”);


WHEREAS, additional Subsidiaries of the Company may become Pledgors under this
Pledge Agreement by executing and delivering to the Collateral Agent a
supplement to this Pledge Agreement substantially in the form of Exhibit A
hereto (each such supplement, a “Pledge Supplement”) setting forth certain
Subsidiaries of such Pledgor (the “Supplemental Pledged Subsidiaries”); and


WHEREAS, each Pledgor may from time to time execute and deliver to the
Collateral Agent an amendment to this Pledge Agreement substantially in the form
of Exhibit B hereto (each such amendment, a “Pledge Amendment”) setting forth
additional Subsidiaries of such Pledgor (the “Additional Pledged Subsidiaries”)
(the Initial Pledged Subsidiaries, the Additional Pledged Subsidiaries and the
Supplemental Pledged Subsidiaries collectively referred to herein as the
“Pledged Subsidiaries”);





NOW, THEREFORE, for and in consideration of the foregoing and of any financial
accommodations or extensions of credit (including, without limitation, any loan
or advance by renewal,





--------------------------------------------------------------------------------




refinancing or extension of the agreements described hereinabove or otherwise)
heretofore, now or hereafter made to or for the benefit of any Pledgor pursuant
to any Note Document, and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the Pledgors and the
Collateral Agent hereby agree as follows:
SECTION 1. DEFINITIONS. UNLESS OTHERWISE DEFINED HEREIN, TERMS DEFINED IN THE
NOTE PURCHASE AGREEMENT ARE USED HEREIN AS THEREIN DEFINED (AND, WITH RESPECT TO
SUCH TERMS, THE SINGULAR SHALL INCLUDE THE PLURAL AND VICE VERSA AND ANY GENDER
SHALL INCLUDE ANY OTHER GENDER AS THE CONTEXT MAY REQUIRE), AND THE FOLLOWING
TERM SHALL HAVE THE FOLLOWING MEANING:


“UCC” shall mean the Uniform Commercial Code as the same may, from time to time,
be in effect in the State of New York, as amended or supplemented from time to
time; provided, however, in the event that, by reason of mandatory provisions of
law, any or all of the attachment, perfection or priority of the Collateral
Agent’s and the Noteholders’ security interest in any Pledged Collateral is
governed by the Uniform Commercial Code as in effect in a jurisdiction other
than the State of New York, the term “UCC” shall mean the Uniform Commercial
Code as in effect in such other jurisdiction for purposes of the provisions
hereof relating to such attachment, perfection or priority and for purposes of
definitions related to such provisions. Any and all terms used in this Pledge
Agreement which are defined in the UCC shall be construed and defined in
accordance with the meaning and definition ascribed to such terms under the UCC,
unless otherwise defined herein.


SECTION 2. PLEDGE. EACH PLEDGOR HEREBY PLEDGES TO THE COLLATERAL AGENT, FOR THE
BENEFIT OF THE COLLATERAL AGENT AND THE NOTEHOLDERS, AND GRANTS TO THE
COLLATERAL AGENT, FOR THE BENEFIT OF THE COLLATERAL AGENT AND THE NOTEHOLDERS, A
SECURITY INTEREST IN, THE COLLATERAL DESCRIBED IN SUBSECTIONS (A) THROUGH (E)
BELOW (COLLECTIVELY, THE “PLEDGED COLLATERAL”):


(a)(i) All of the capital stock, now or at any time or times hereafter, owned
directly by such Pledgor, in the Pledged Subsidiaries listed on Schedule I which
are corporations (such shares being identified on Schedule I attached hereto or
on any Schedule I attached to any applicable Pledge Supplement or Pledge
Amendment), the certificates representing the shares of such capital stock and
all options and warrants or other rights for the purchase of shares of the stock
of such Pledged Subsidiaries now or hereafter held in the name of such Pledgor
(all of said capital stock, options and warrants or other rights and all capital
stock held in the name of such Pledgor as a result of the exercise of such
options or warrants or other rights being hereinafter collectively referred to
as the “Pledged Stock”), herewith, or from time to time, delivered to the
Collateral Agent accompanied by stock powers in the form of Exhibit C attached
hereto and made a part hereof (the “Powers”) duly executed in blank, and all
distributions, dividends, cash, instruments, investment property, general
intangibles and other property from time to time received, receivable or
otherwise distributed in respect of, or in exchange for, any or all of the
Pledged Stock;



(ii) All additional shares of capital stock of the Pledged Subsidiaries
described in Section 2(a)(i) above from time to time acquired by such Pledgor in
any manner, and the certificates, which shall be delivered to the Collateral
Agent accompanied by Powers duly





--------------------------------------------------------------------------------




executed in blank, representing such additional shares (any such additional
shares shall constitute part of the Pledged Stock, and such Pledgor shall or the
Collateral Agent may, at the request of the Required Secured Parties (as defined
in the Collateral Agency Agreement), amend Schedule I hereto or any Schedule I
to any applicable Pledge Supplement or Pledge Amendment to reflect such
additional shares), and all options, warrants, distributions, dividends, cash,
instruments, investment property, general intangibles and other rights and
options from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of such shares;


(b)(i) All of the membership interests, now or at any time or times hereafter,
owned directly by such Pledgor, in the Pledged Subsidiaries listed on Schedule I
which are limited liability companies, and any certificates representing such
membership interests in the Pledged Subsidiaries (such membership interests
being identified on Schedule I attached hereto or on any Schedule I attached to
any applicable Pledge Supplement or Pledge Amendment), all of the right, title
and interest of such Pledgor in, to and under its respective percentage
interest, shares or units as a member and all investment property in respect of
such membership interests, including, without limitation, such Pledgor’s
interest in (or allocation of) the profits, losses, income, gains, deductions,
credits or similar items of such Pledged Subsidiaries, all of such Pledgor’s
rights, if any, to participate in the management of such Pledged Subsidiaries,
all rights, privileges, authority and powers of such Pledgor as owner or holder
of its membership interests in such Pledged Subsidiaries, including, but not
limited to, all contract rights related thereto, all rights, privileges,
authority and powers relating to the economic interests of such Pledgor as owner
or holder of its membership interests in such Pledged Subsidiaries, including,
without limitation, all contract rights related thereto and the right to receive
distributions of such Pledged Subsidiary’s cash, other property, assets, and all
options and warrants or other rights for the purchase of membership interests,
whether now existing or hereafter arising, whether arising under the terms of
the certificates of formation, the limited liability company agreements or any
of the other organizational documents (such documents hereinafter collectively
referred to as the “Operating Agreements”) of such Pledged Subsidiaries, or at
law or in equity, or otherwise and any and all of the proceeds thereof (all of
said membership interests, certificates, and warrants being hereinafter
collectively referred to as the “Pledged Membership Interests”) herewith
delivered, if applicable, to the Collateral Agent indorsed in blank or
accompanied by appropriate instruments of transfer duly executed in blank, and
all distributions, dividends, cash, instruments, investment property, general
intangibles and other property from time to time received, receivable or
otherwise distributed in respect of, or in exchange for, any or all of the
Pledged Membership Interests;


(ii) Any additional membership interests in the Pledged Subsidiaries described
in Section 2(b)(i) above from time to time acquired by such Pledgor in any
manner, and any certificates, which, if applicable, shall be delivered to the
Collateral Agent indorsed in blank or accompanied by appropriate instruments of
transfer duly executed in

blank, representing such additional membership interests or any additional
percentage interests, shares, units, options or warrants of membership interests
in Pledged Subsidiaries (any such additional interests shall constitute part of
the Pledged Membership Interests, and





--------------------------------------------------------------------------------




such Pledgor shall or the Collateral Agent may, at the request of the Required
Secured Parties (as defined in the Collateral Agency Agreement), Schedule I
hereto or any Schedule I to any applicable Pledge Supplement or Pledge Amendment
from time to time to reflect such additional interests), and all options,
warrants, distributions, dividends, cash, instruments, investment property,
general intangibles and other rights and options from time to time received,
receivable or otherwise distributed in respect of or in exchange for any or all
of such interests, and such Pledgor shall promptly thereafter deliver to the
Collateral Agent a certificate duly executed by the Pledgor describing such
percentage interests, certificates, units, options or warrants and certifying
that the same have been duly pledged hereunder;


(c)(i) All of the partnership interests, now or at any time or times hereafter,
owned directly by such Pledgor, in and to the Pledged Subsidiaries listed on
Schedule I which are partnerships (such partnership interests being identified
on Schedule I attached hereto or on Schedule I to any applicable Pledge
Supplement or Pledge Amendment), the property (and interests in property) that
is owned by such Pledged Subsidiaries, all of such Pledgor’s rights, if any, to
participate in the management of such Pledged Subsidiaries, all rights,
privileges, authority and powers of such Pledgor as owner or holder of its
partnership interests in such Pledged Subsidiaries, including, but not limited
to, all contract rights related thereto, all rights, privileges, authority and
powers relating to the economic interests of such Pledgor as owner or holder of
its partnership interests in such Pledged Subsidiaries, including, without
limitation, all contract rights related thereto, all options and warrants or
other rights of such Pledgor for the purchase of any partnership interests in
such Pledged Subsidiaries, all documents and certificates representing or
evidencing such Pledgor’s partnership interests in such Pledged Subsidiaries,
all of such Pledgor’s interest in and to the profits and losses of such Pledged
Subsidiaries and such Pledgor’s right as a partner of such Pledged Subsidiaries
to receive distributions of such Pledged Subsidiaries’ assets, upon complete or
partial liquidation or otherwise, all of such Pledgor’s right, title and
interest to receive payments of principal and interest on any loans and/or other
extensions of credit made by such Pledgor or its Affiliates to such Pledged
Subsidiaries, all distributions, dividends, cash, instruments, investment
property, general intangibles and other property from time to time received,
receivable or otherwise distributed in respect of, or in exchange for, such
Pledgor’s partnership interests in such Pledged Subsidiaries, and any other
right, title, interest, privilege, authority and power of such Pledgor in or
relating to such Pledged Subsidiaries, all whether now existing or hereafter
arising, and whether arising under any partnership agreements of such Pledged
Subsidiaries (as the same may be amended, modified or restated from time to
time, the “Partnership Agreements”) or otherwise, or at law or in equity and all
books and records of the Pledgor pertaining to any of the foregoing (all of the
foregoing being referred to collectively as the “Pledged Partnership
Interests”);


(ii)     Any additional partnership interests in the Pledged Subsidiaries

described in Section 2(c)(i) above from time to time acquired by such Pledgor in
any manner (any such additional interests shall constitute part of the Pledged
Partnership Interests, and such Pledgor shall or the Collateral Agent may, at
the request of the Required Secured Parties (as defined in the Collateral Agency
Agreement), amend Schedule I hereto or any Schedule I to any applicable Pledge
Supplement or Pledge Amendment from time to time to reflect





--------------------------------------------------------------------------------




such additional interests), and all options, warrants, distributions, dividends,
cash, instruments, investment property, general intangibles and other rights and
options from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of such interests, and such Pledgor
shall promptly thereafter deliver to the Collateral Agent a certificate duly
executed by such Pledgor describing such percentage interests, options or
warrants and certifying that the same have been duly pledged hereunder;


(d)
The property and interests in property described in Section 4 below;



and above.


(e)
All proceeds of the collateral described in subsections (a) through (d)



SECTION 3. SECURITY    FOR    OBLIGATIONS;    DELIVERY    OF



PLEDGED COLLATERAL. THE PLEDGED COLLATERAL SECURES THE PROMPT PAYMENT,
PERFORMANCE AND OBSERVANCE OF THE OBLIGATIONS. TO THE EXTENT THAT ANY PLEDGED
COLLATERAL IS NOW OR HEREAFTER BECOMES EVIDENCED BY CERTIFICATES OR INSTRUMENTS,
ALL SUCH CERTIFICATES AND INSTRUMENTS SHALL PROMPTLY BE PHYSICALLY DELIVERED TO
AND HELD BY OR ON BEHALF OF THE COLLATERAL AGENT, PURSUANT HERETO, TOGETHER WITH
APPROPRIATE SIGNED POWERS AND OTHER ENDORSEMENTS IN FORM ACCEPTABLE TO THE
COLLATERAL AGENT.


SECTION 4. PLEDGED COLLATERAL ADJUSTMENTS.    IF, DURING THE TERM OF THIS PLEDGE
AGREEMENT:


(a)    Any stock dividend, reclassification, readjustment or other change is
declared or made in the capital structure of any of the Pledged Subsidiaries, or
any option included within the Pledged Collateral is exercised, or both, or


(b)    Any subscription warrants or any other rights or options shall be issued
in connection with the Pledged Collateral,


then all new, substituted and additional membership or partnership interests,
certificates, shares, warrants, rights, options, investment property or other
securities, issued by reason of any of the foregoing, shall, if applicable, be
immediately delivered to and held by the Collateral Agent under the terms of
this Pledge Agreement and shall constitute Pledged Collateral hereunder;
provided, however, that nothing contained in this Section 4 shall be deemed to
permit any distribution or stock dividend, issuance of additional membership or
partnership interests or stock, warrants, rights or options, reclassification,
readjustment or other change in the capital structure of any Pledged Subsidiary
which is not expressly permitted by the Note Documents.





--------------------------------------------------------------------------------





SECTION 5. SUBSEQUENT CHANGES AFFECTING PLEDGED COLLATERAL. EACH PLEDGOR
REPRESENTS AND WARRANTS THAT IT HAS MADE ITS OWN ARRANGEMENTS FOR KEEPING ITSELF
INFORMED OF CHANGES OR POTENTIAL CHANGES AFFECTING THE PLEDGED COLLATERAL
(INCLUDING, BUT NOT LIMITED TO, RIGHTS TO CONVERT, RIGHTS TO SUBSCRIBE, PAYMENT
OF DIVIDENDS, CASH DISTRIBUTIONS OR OTHER DISTRIBUTIONS, REORGANIZATIONS OR
OTHER EXCHANGES, TENDER OFFERS AND VOTING RIGHTS), AND EACH PLEDGOR AGREES THAT
NEITHER THE COLLATERAL AGENT NOR ANY OF THE NOTEHOLDERS SHALL HAVE ANY
OBLIGATION TO INFORM THE PLEDGORS OF ANY SUCH CHANGES OR POTENTIAL CHANGES OR TO
TAKE ANY ACTION OR OMIT TO TAKE ANY ACTION WITH RESPECT THERETO. SUBJECT IN ALL
RESPECTS TO THE PROVISIONS OF THE INTERCREDITOR AGREEMENT, THE COLLATERAL AGENT
MAY, AFTER THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT,
FOLLOWING NOT LESS THAN TEN (10) DAYS PRIOR WRITTEN NOTICE FROM THE COLLATERAL
AGENT TO THE PLEDGORS, AND AT ITS OPTION, TRANSFER OR REGISTER THE PLEDGED
COLLATERAL OR ANY PART THEREOF INTO ITS OR ITS NOMINEE’S NAME WITH OR WITHOUT
ANY INDICATION THAT SUCH PLEDGED COLLATERAL IS SUBJECT TO THE SECURITY INTEREST
HEREUNDER. IN ADDITION, SUBJECT IN ALL RESPECTS TO THE PROVISIONS OF THE
INTERCREDITOR AGREEMENT, THE COLLATERAL AGENT MAY, AFTER THE OCCURRENCE AND
DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, EXCHANGE CERTIFICATES OR
INSTRUMENTS REPRESENTING OR EVIDENCING PLEDGED STOCK, PLEDGED MEMBERSHIP
INTERESTS OR PLEDGED PARTNERSHIP INTERESTS FOR CERTIFICATES OR INSTRUMENTS OF
SMALLER OR LARGER DENOMINATIONS.


SECTION 6. REPRESENTATIONS AND WARRANTIES. EACH PLEDGOR REPRESENTS AND WARRANTS
AS FOLLOWS:


(a)Each Pledgor is the sole legal and beneficial owner of the percentage of the
issued and outstanding common stock, membership interests or partnership
interests, as applicable, of the Pledged Subsidiaries, set forth opposite the
name of such Pledged Subsidiary on Schedule I hereto;


(b)As of the date hereof, all of the Pledged Collateral is uncertificated, or,
if certificated, Schedule I sets forth a complete and accurate list of all the
Pledged Collateral and any certificates of which have been delivered to the
Collateral Agent;


(c)Each Pledgor (i) is a corporation, limited liability company or other entity,
duly organized or formed, validly existing and in good standing under the
jurisdiction of its incorporation or formation as described on Schedule II
hereto, (ii) is duly organized and validly existing solely under the laws of its
jurisdiction of organization, as set forth on Schedule II hereto, (iii) has the
power and authority to own, lease and operate its properties and to carry on its
business as now being and hereafter proposed to be conducted and is duly
qualified and is in good standing as a domestic or foreign corporation,
partnership or other legal entity, and authorized to





--------------------------------------------------------------------------------





do business, in each jurisdiction in which the character of its properties or
the nature of its business requires such qualification or authorization and
where the failure to be so qualified or authorized could reasonably be expected
to have, in each instance, a Material Adverse Effect, (iv) has its place of
business or chief executive office (if it has more than one place of business)
at the address set forth on Schedule II hereto, (v) has the right, power and
authority and has taken all necessary corporate, limited liability company or
partnership action required to authorize it, to execute, deliver and perform
this Pledge Agreement in accordance with its terms and to consummate the
transactions contemplated hereby and (vi) has ensured that the grant of a
security interest in the Pledged Collateral under this Pledge Agreement is
enforceable and recognized in the jurisdiction of organization of each
applicable Pledged Subsidiary. Neither any Pledgor nor any Subsidiary thereof is
an Affected Financial Institution;


(d)The exact legal name of each Pledgor as it appears in the Pledgors’
organizational documents, as amended, as filed with the Pledgors’ jurisdiction
of organization is set forth on Schedule II hereto, and none of the Pledgors has
conducted business during the last five years under any name other than its
exact legal name as set forth on Schedule II, except for any prior names as
described on Schedule II hereto;


(e)No financing statement naming any Pledgor as debtor and describing or
purporting to cover all or any portion of the Pledged Collateral, which has not
lapsed or been terminated, has been filed in any jurisdiction except for
financing statements naming the Collateral Agent on behalf of the Noteholders as
secured party and financing statements filed with respect to security interests
that secure Pari Passu Obligations (as defined in the Intercreditor Agreement
and used herein as therein defined);


(f)There are no restrictions upon (i) the pledge or transfer of any of the
Pledged Collateral, or (ii) the voting rights associated with any of the Pledged
Collateral, in each case except for restrictions contained herein or in any
other Pari Passu Security Document (as defined in the Intercreditor Agreement
and used herein as therein defined);


(g)Each Pledgor has the right to pledge and grant a security interest in such
Pledged Collateral;


(h)Each Pledgor owns the Pledged Collateral free and clear of any pledge,
mortgage, hypothecation, lien, charge, encumbrance or any security interest
therein, except for Permitted Liens, statutory Liens, the pledge and security
interest granted to the Collateral Agent hereunder and the pledge and security
interests that secure Pari Passu Obligations;


(i)The pledge of the Pledged Collateral does not violate (i) the articles or
certificates of incorporation, by-laws, operating agreements, partnership
agreements, declaration of trusts or other organization documents, as
applicable, of the Pledged Subsidiaries, or any indenture, mortgage, loan,
credit agreement or note





--------------------------------------------------------------------------------





purchase agreement to which any Pledgor or any of the Pledged Subsidiaries is a
party or by which any of their respective properties or assets may be bound or
(ii) any restriction on such transfer or encumbrance of such Pledged Collateral;


(j)No authorization, approval, or other action by, and no notice to or filing
with, any governmental authority or regulatory body is required either (i) for
the pledge of the Pledged Collateral pursuant to this Pledge Agreement or for
the execution, delivery or performance of this Pledge Agreement by the Pledgors
(except for the filing of financing statements contemplated pursuant to Section
7(f) hereof) or (ii) for the exercise by the Collateral Agent of the voting or
other rights provided for in this Pledge Agreement or the remedies in respect of
the Pledged Collateral pursuant to this Pledge Agreement (except as may be
required in connection with such disposition by laws affecting the offering and
sale of securities generally);


(k)Upon delivery of each of the certificates representing the Pledged
Collateral, or, as applicable, the filing of financing statements pursuant to
Section 7(f) hereof, or upon execution of a control agreement, the pledge of the
Pledged Collateral pursuant to this Pledge Agreement will create a valid and
perfected security interest in the Pledged Collateral, in favor of the
Collateral Agent for the benefit of the Collateral Agent and the Noteholders,
securing the payment and performance of the Obligations;


(l)Except as otherwise required with respect to Liens granted to secure Pari
Passu Obligations, no Pledgor has (i) registered the Pledged Collateral in the
name of any other Person, (ii) consented to any agreement by any of the Pledged
Subsidiaries in which any such Pledged Subsidiary agrees to act on the
instructions of any other Person, (iii) delivered the Pledged Collateral to any
other Person, or (iv) otherwise granted “control” (as such term is used in
Section 8-106 of the UCC and used herein as therein defined) of the Pledged
Collateral to any other Person;


(m)The Powers are duly executed and give the Collateral Agent the authority they
purport to confer; and


(n)No Pledgor has any obligation to make further capital contributions or make
any other payments to the Pledged Subsidiaries with respect to its interest
therein.


SECTION 7. COVENANTS.    SUBJECT IN ALL RESPECTS TO THE PROVISIONS OF THE
INTERCREDITOR AGREEMENT:


(a)Except to the extent permitted by the terms of the Note Documents, each
Pledgor agrees that it will (i) not change its name or its current legal
structure, and will not, in one transaction or a series of related transactions,
merge into or consolidate with any other entity, or sell all or substantially
all of its assets, (ii) maintain its due organization and good standing in its
jurisdiction of organization, (iii) not change its jurisdiction of organization,
and (iv) not change its mailing address, place of business or chief executive
office (if it has more than one place of

business), unless such Pledgor shall have given the Collateral Agent not less
than ten (10) Business Days prior written notice of such event or occurrence (or
such shorter





--------------------------------------------------------------------------------




period of time as the Collateral Agent shall in its discretion agree in writing)
and the Pledgor shall have taken for the benefit of the Collateral Agent, such
steps (with the cooperation of the Pledgors to the extent necessary or
advisable) as are necessary or advisable to properly maintain the validity,
perfection and priority of the Collateral Agent’s security interest in such
Pledged Collateral;


(b)Except as otherwise required with respect to Liens granted to secure Pari
Passu Obligations, no Pledgor will (i) register the Pledged Collateral in the
name of any Person other than the Collateral Agent, (ii) consent to any
agreement between any Pledged Subsidiary and any Person other than the
Collateral Agent in which such Pledged Subsidiary agrees to act on the
instructions of any such Person, (iii) deliver the Pledged Collateral or any
related Power or endorsement to any Person other than the Collateral Agent or
(iv) otherwise grant “control” (as such term is used in Section 8-106 of the
UCC) of the Pledged Collateral to any Person other than the Collateral Agent;


(c)Each Pledgor will, at its expense, promptly execute, authorize, acknowledge
and deliver all such instruments, certificates or other documents, and take all
such additional actions as the Collateral Agent from time to time may reasonably
request in order to ensure to the Collateral Agent the benefits of the security
interest in and to the Pledged Collateral intended to be created by this Pledge
Agreement, including, without limitation, (i) the authorization and filing of
any necessary UCC financing statements, (ii) the delivery to the Collateral
Agent of any certificates that may from time to time evidence the Pledged
Collateral, (iii) the execution in blank and delivery of any necessary Powers or
other endorsements, and (iv) taking such action as required in the jurisdiction
of organization of the applicable Pledged Subsidiary in order to ensure the
enforceability and recognition of such security interest in such jurisdiction of
organization, and will cooperate with the Collateral Agent, at such Pledgor’s
expense, in obtaining all necessary approvals and consents, and making all
necessary filings under federal, state, local or foreign law in connection with
such security interests;


(d)Each Pledgor has and will defend the title to the Pledged Collateral and the
security interests of the Collateral Agent in the Pledged Collateral against the
claim of any Person and will maintain and preserve such security interests;


(e)Subject to the terms of Section 9.10(f) of the Note Purchase Agreement, each
Pledgor will, upon obtaining ownership of any additional Pledged Collateral
promptly and in any event within ten (10) Business Days (or such longer period
of time as the Noteholders shall in their discretion agree in writing) deliver
to the Collateral Agent a Pledge Amendment, duly executed by such Pledgor, in
substantially the form of Exhibit B hereto (a “Pledge Amendment”) in respect of
any such additional Pledged Collateral, pursuant to which the Pledgor shall
confirm its grant of a security interest in such additional Pledged Collateral
pursuant to Section 2 hereof to the Collateral Agent, such grant being deemed
effective as of the date

hereof, regardless of whether such Pledge Amendment is ever executed pursuant to
this paragraph. Each Pledgor shall attach each Pledge Amendment to this Pledge





--------------------------------------------------------------------------------




Agreement and to unilaterally amend Schedule I hereto pursuant to the terms of
Section 2 hereof, and agrees that all Pledged Collateral listed on any Pledge
Amendment delivered to the Authorized Collateral Agent (as defined in the
Intercreditor Agreement and used herein as therein defined), or amended Schedule
I, shall for all purposes hereunder be considered Pledged Collateral (it being
understood and agreed that the failure by any Pledgor to prepare or execute any
such Pledge Amendment shall not prevent the creation or attachment of the
Collateral Agent’s lien and security interest in any such shares which creation
and attachment shall automatically, and be deemed to, occur pursuant to Section
2 hereof);


(f)Each Pledgor hereby irrevocably authorizes (but does not obligate) the
Collateral Agent at any time and from time to time to file in any filing office
in any UCC jurisdiction that the Collateral Agent may reasonably deem necessary
to perfect the security interest granted hereby, any financing statements or
amendments thereto that (i) describe the Pledged Collateral and (ii) contain any
other information required by Article 9 of the UCC for the sufficiency or filing
office acceptance of any financing statement or amendment (it being understood
that the Pledgors shall file any financing statements or amendments thereto
required in connection with the security interests pursuant hereto). Each
Pledgor also ratifies its authorization for the Collateral Agent to have filed
any financing statements or amendments thereto if filed prior to the date
hereof;


(g)Each Pledgor will (i) deliver to the Collateral Agent immediately upon
execution of this Pledge Agreement, the originals of all certificates or other
instruments constituting Pledged Collateral and (ii) hold in trust for the
Collateral Agent upon receipt and immediately thereafter deliver to the
Collateral Agent any certificates or other instruments constituting Pledged
Collateral;


(h)Each Pledgor will permit the Collateral Agent from time to time to cause the
appropriate issuers (and, if held with a securities intermediary, such
securities intermediary) of uncertificated securities or other types of
investment property not represented by certificates which are Pledged Collateral
to mark their books and records with the numbers and face amounts of all such
uncertificated securities or other types of investment property not represented
by certificates and all rollovers and replacements therefor to reflect the
pledge of such Pledged Collateral granted pursuant to this Pledge Agreement.
Each Pledgor will take any actions necessary to cause (i) the issuers of
uncertificated securities which are Pledged Collateral and (ii) any securities
intermediary which is the holder of any investment property, to cause the
Collateral Agent to have and retain control (for purposes of the UCC) over such
securities or other investment property. Without limiting the foregoing, each
Pledgor will, with respect to investment property which is Pledged Collateral
held with a securities intermediary, cause such securities intermediary to enter
into a control agreement with the Collateral Agent in form and substance
reasonably satisfactory to the Collateral Agent;

(i)Except as otherwise permitted by the terms of the Note Documents, each
Pledgor will not (i) permit or suffer any issuer of privately held corporate
securities or other ownership interests in a corporation, partnership, joint
venture or limited





--------------------------------------------------------------------------------




liability company constituting Pledged Collateral over which it has voting
control to dissolve, liquidate, retire any of its capital stock or other
instruments or securities evidencing ownership, reduce its capital or merge or
consolidate with any other entity, or (ii) vote any of the instruments,
securities or other investment property in favor of any of the foregoing;


(j)Each Pledgor will permit any registerable Pledged Collateral to be registered
in the name of the Collateral Agent or its nominee at any time after the
occurrence and continuance of an Event of Default, but subject in all cases to
the provisions of Section 10 below;


(k)Each Pledgor agrees that it will not (i) except as otherwise permitted by the
Note Documents, sell or otherwise dispose of, or grant any option with respect
to, any of the Pledged Collateral without the prior written consent of the
Collateral Agent, or (ii) create or permit to exist any Lien upon or with
respect to any of the Pledged Collateral, except for Permitted Liens, the
security interest under this Pledge Agreement and other security interests that
secure Pari Passu Obligations;


(l)Each Pledgor agrees to execute and deliver to each Pledged Subsidiary that is
a limited liability company or limited partnership a control acknowledgment
(“Control Acknowledgment”) substantially in the form of Exhibit D hereto. Each
Pledgor shall cause such Pledged Subsidiary to acknowledge in writing its
receipt and acceptance thereof. Such Control Acknowledgment shall instruct such
Pledged Subsidiary to follow instructions from the Collateral Agent without the
Pledgors’ further consent; and


(m)No Pledgor will permit any Pledged Subsidiary to agree that its membership
interests are securities governed by Article 8 unless the Pledgor takes such
actions as may be required or reasonably requested by the Collateral Agent to
grant the Collateral Agent control of such securities.


SECTION 8. VOTING RIGHTS.


(a)During the term of this Pledge Agreement, and except as provided in this
Section 8 below, each Pledgor shall have (i) the right to vote the Pledged
Stock, Pledged Membership Interests or Pledged Partnership Interests on all
governing questions in a manner not inconsistent with the terms of this Pledge
Agreement or any Note Documents and (ii) the right to be a member or a partner
of all the Pledged Subsidiaries which are limited liability companies or
partnerships, respectively.


(b)
Subject in all respects to the provisions of the Intercreditor Agreement:



(i)    After the occurrence and during the continuance of an Event of Default,
the Collateral Agent or the Collateral Agent’s nominee may, at the

Collateral Agent’s or such nominee’s option and following not less than ten (10)
days prior written notice from the Collateral Agent to the Pledgors, (A)
exercise all voting powers pertaining to the Pledged Collateral, including the
right to





--------------------------------------------------------------------------------




take action by shareholder consent and (B) become a member or partner of each
and all of the Pledged Subsidiaries which are limited liability companies or
partnerships, respectively, and as such (x) exercise, or direct the applicable
Pledgor as to the exercise of all voting, consent, managerial, election and
other membership rights to the applicable Pledged Collateral and (y) exercise,
or direct any Pledgor as to the exercise of any and all rights of conversion,
exchange, subscription or any other rights, privileges or options pertaining to
the applicable Pledged Collateral, as if the Collateral Agent were the absolute
owner thereof, all without liability except to account for property actually
received by it, but the Collateral Agent shall have no duty to exercise any of
the aforesaid rights, privileges or options and shall not be responsible for any
failure so to do or delay in so doing. Such authorization shall constitute an
irrevocable voting proxy from such Pledgor to the Collateral Agent or, at the
Collateral Agent’s option, to the Collateral Agent’s nominee; and


(ii)    After an Event of Default is cured or waived, such Pledgor will have the
right to exercise the voting and rights, powers, privileges and options that it
would otherwise be entitled to exercise pursuant to the terms of the Pledge
Agreement prior to the occurrence of any such Event of Default.
SECTION 9. DIVIDENDS AND OTHER DISTRIBUTIONS.


(a)
So long as no Event of Default has occurred and is continuing:



(i)    Each Pledgor shall be entitled to receive and retain any and all
dividends, cash distributions and interest paid in respect of the Pledged
Collateral to the extent such distributions are not prohibited by the Note
Documents; and


(ii)    The Collateral Agent shall execute and deliver (or cause to be executed
and delivered) to each Pledgor all such proxies and other instruments as such
Pledgor may reasonably request for the purpose of enabling such Pledgor to
receive the dividends or interest payments which it is authorized to receive and
retain pursuant to clause (i) above.


(b)After the occurrence and during the continuance of an Event of Default:


(i)    Except as otherwise permitted pursuant to the terms of the Note Purchase
Agreement, all rights of the Pledgors to receive the dividends, distributions
and interest payments which it would otherwise be authorized to receive and
retain pursuant to Section 9(a)(i) hereof shall, cease, and all such rights
shall, subject in all respects to the provisions of the Intercreditor Agreement,
thereupon become vested in the Collateral Agent, for the benefit of the
Collateral Agent and the Noteholders, which shall thereupon have the sole right
to receive and

hold as Pledged Collateral such dividends, distributions and interest payments;
and


(ii)    All dividends, distributions and interest payments which are received by
any Pledgor contrary to the provisions of clause (i) of this Section 9(b),
subject





--------------------------------------------------------------------------------




in all respects to the provisions of the Intercreditor Agreement, shall be
received in trust for the Collateral Agent, for the benefit of the Collateral
Agent and the Noteholders, shall be segregated from other funds of such Pledgor
and shall be paid over immediately to the Collateral Agent as Pledged Collateral
in the same form as so received (with any necessary endorsements).


The Pledgors will reimburse the Collateral Agent and/or the Noteholders for all
expenses incurred by the Collateral Agent and/or the Noteholders, including,
without limitation, reasonable attorneys’ and accountants’ fees and expenses in
connection with the foregoing, all in accordance with Section 16 of the Note
Purchase Agreement.


SECTION 10. REMEDIES.    SUBJECT IN ALL RESPECTS TO THE PROVISIONS OF THE
INTERCREDITOR AGREEMENT:


(a)The Collateral Agent shall have, in addition to any other rights given under
this Pledge Agreement or by law, all of the rights and remedies with respect to
the Pledged Collateral of a secured party under the UCC. After the occurrence
and during the continuance of an Event of Default and subject to any notice
requirements expressly set forth herein, the Collateral Agent (personally or
through an agent) is hereby authorized and empowered to transfer and register in
its name or in the name of its nominee the whole or any part of the Pledged
Collateral, to exercise all voting rights with respect thereto, to collect and
receive all cash dividends or distributions and other distributions made
thereon, and to otherwise act with respect to the Pledged Collateral as though
the Collateral Agent were the outright owner thereof (in the case of a limited
liability company, the sole member and manager thereof and, in the case of a
partnership, a partner thereof), each Pledgor hereby irrevocably constituting
and appointing the Collateral Agent as the proxy and attorney in fact of such
Pledgor, with full power of substitution to do so; provided, however, that the
Collateral Agent shall have no duty to exercise any such right or to preserve
the same and shall not be liable for any failure to do so or for any delay in
doing so. In addition, after the occurrence and during the continuance of an
Event of Default and subject to any notice requirements expressly set forth
herein, the Collateral Agent shall have such powers of sale and other powers as
may be conferred by applicable law and regulatory requirements. With respect to
the Pledged Collateral or any part thereof which shall then be in or shall
thereafter come into the possession or custody of the Collateral Agent or which
the Collateral Agent shall otherwise have the ability to transfer under
applicable law, the Collateral Agent may, in its sole discretion, after the
occurrence and during the continuance of an Event of Default, following not less
than ten (10) days prior written notice from the Collateral Agent to the
Pledgors, sell or cause the same to be sold at any exchange, broker’s board or
at public or private sale, in one or more sales or lots, at such price as the
Collateral Agent may deem best, for cash or on credit or for future delivery,
without assumption of any credit risk, and the purchaser of any or all of the
Pledged Collateral so sold shall thereafter own the

same, absolutely free from any claim, encumbrance or right of any kind
whatsoever. The Collateral Agent and each of the Noteholders may, in its own
name, or in the name of a designee or nominee, buy the Pledged Collateral at any
public sale and, if permitted by applicable law, buy the Pledged Collateral at
any private sale. The Pledgors jointly





--------------------------------------------------------------------------------




and severally agree to pay to the Collateral Agent all reasonable out of pocket
expenses (including the fees, charges and disbursements of any counsel for the
Collateral Agent, any Lender or any L/C Issuer) of, or incidental to, the
enforcement of any of the provisions hereof in accordance with Section 16 of the
Note Purchase Agreement. The Collateral Agent agrees to distribute any proceeds
of the sale of the Pledged Collateral in accordance with Section 10(d) and the
Pledgors shall remain liable for any deficiency following the sale of the
Pledged Collateral.


(b)The Collateral Agent will give the applicable Pledgor reasonable notice of
the time and place of any public sale thereof, or of the time after which any
private sale or other intended disposition is to be made. Any sale of the
Pledged Collateral conducted in conformity with reasonable commercial practices
of Lenders, commercial finance companies, insurance companies or other financial
institutions disposing of property similar to the Pledged Collateral shall be
deemed to be commercially reasonable. Notwithstanding any provision to the
contrary contained herein, each Pledgor agrees that any requirements of
reasonable notice shall be met if such notice is received by such Pledgor as
provided in Section 22 below at least ten (10) days before the time of the sale
or disposition; provided, however, that the Collateral Agent may give any
shorter notice that is commercially reasonable under the circumstances. Any
other requirement of notice, demand or advertisement for sale is waived, to the
extent permitted by law, except as expressly set forth herein.


(c)In view of the fact that federal and state securities laws may impose certain
restrictions on the method by which a sale of the Pledged Collateral may be
effected after an Event of Default, each Pledgor agrees that after the
occurrence and during the continuation of an Event of Default, the Collateral
Agent may, from time to time, following not less than ten (10) days prior
written notice from the Collateral Agent to the Pledgors, attempt to sell all or
any part of the Pledged Collateral by means of a private placement restricting
the bidders and prospective purchasers to those who are qualified and will
represent and agree that they are purchasing for investment only and not for
distribution. In so doing, the Collateral Agent may solicit offers to buy the
Pledged Collateral, or any part of it, from a limited number of investors deemed
by the Collateral Agent, in its reasonable judgment, to be financially
responsible parties who might be interested in purchasing the Pledged
Collateral. If the Collateral Agent solicits such offers from not less than four
(4) such investors, then the acceptance by the Collateral Agent of the highest
offer obtained therefrom shall be deemed to be a commercially reasonable method
of disposing of such Pledged Collateral; provided, however, that this Section
does not impose a requirement that the Collateral Agent solicit offers from four
(4) or more investors in order for the sale to be commercially reasonable. Each
Pledgor acknowledges and agrees that any such private sale may result in prices
and other terms less favorable than if such sale were a public sale and,
notwithstanding such circumstances, agrees that any such private sale shall be
deemed to have been made in a commercially

reasonable manner. The Collateral Agent shall be under no obligation to delay a
sale of any of the Pledged Collateral for the period of time necessary to permit
the issuer thereof to register such securities for public sale under federal or
state securities laws, even if such issuer would agree to do so.





--------------------------------------------------------------------------------






(d)All proceeds of the sale of the Pledged Collateral received by the Collateral
Agent hereunder shall be applied by the Collateral Agent to payment of the
Obligations pursuant to the terms of the Note Purchase Agreement and the
Intercreditor Agreement.


SECTION 11. COLLATERAL AGENT APPOINTED ATTORNEY IN FACT. EACH PLEDGOR HEREBY
APPOINTS THE COLLATERAL AGENT ITS ATTORNEY IN FACT, COUPLED WITH AN INTEREST,
WITH FULL AUTHORITY, SUBJECT IN ALL RESPECTS TO THE PROVISIONS OF THE
INTERCREDITOR AGREEMENT AND THIS AGREEMENT, IN THE NAME OF SUCH PLEDGOR OR
OTHERWISE, FROM TIME TO TIME IN THE COLLATERAL AGENT’S SOLE DISCRETION FOLLOWING
THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, TO TAKE ANY
ACTION AND TO EXECUTE ANY INSTRUMENT WHICH THE COLLATERAL AGENT MAY DEEM
NECESSARY OR ADVISABLE TO ACCOMPLISH THE PURPOSES OF THIS PLEDGE AGREEMENT,
INCLUDING, WITHOUT LIMITATION, TO RECEIVE, ENDORSE AND COLLECT ALL INSTRUMENTS
MADE PAYABLE TO SUCH PLEDGOR REPRESENTING ANY DIVIDEND, DISTRIBUTION, INTEREST
PAYMENT OR OTHER DISTRIBUTION IN RESPECT OF THE PLEDGED COLLATERAL OR ANY PART
THEREOF AND TO GIVE FULL DISCHARGE FOR THE SAME AND TO ARRANGE FOR THE TRANSFER
OF ALL OR ANY PART OF THE PLEDGED COLLATERAL ON THE BOOKS OF THE PLEDGED
SUBSIDIARIES TO THE NAME OF THE COLLATERAL AGENT OR THE COLLATERAL AGENT’S
NOMINEE.


SECTION 12. WAIVERS.


(A) EACH PLEDGOR WAIVES PRESENTMENT AND DEMAND FOR PAYMENT OF ANY OF THE
OBLIGATIONS, PROTEST AND NOTICE OF DISHONOR OR DEFAULT WITH RESPECT TO ANY OF
THE OBLIGATIONS AND ALL OTHER NOTICES TO WHICH SUCH PLEDGOR MIGHT OTHERWISE BE
ENTITLED EXCEPT AS OTHERWISE EXPRESSLY PROVIDED HEREIN OR IN THE APPLICABLE NOTE
DOCUMENT.
(b)Each Pledgor understands and agrees that its obligations and liabilities
under this Pledge Agreement shall remain in full force and effect,
notwithstanding foreclosure of any property securing all or any part of the
Obligations by trustee sale or any other reason impairing the right of any
Pledgor, the Collateral Agent or any of the Noteholders to proceed against any
Pledged Subsidiary, any other guarantor or any Pledged Subsidiary or such
guarantor’s property. Each Pledgor agrees that all of its obligations under this
Pledge Agreement shall remain in full force and effect without defense, offset
or counterclaim of any kind, notwithstanding that such Pledgor’s rights against
any Pledged Subsidiary may be impaired, destroyed or

otherwise affected by reason of any action or inaction on the part of the
Collateral Agent or any Credit Party.


(c)Each Pledgor hereby expressly waives the benefits of any law in any
jurisdiction purporting to allow a guarantor or pledgor to revoke a continuing
guaranty





--------------------------------------------------------------------------------




or pledge with respect to any transactions occurring after the date of the
guaranty or pledge.


SECTION 13. TERM. THIS PLEDGE AGREEMENT SHALL REMAIN IN FULL FORCE AND EFFECT
WITH RESPECT TO EACH PLEDGOR UNTIL THE EARLIEST OF (A) THE TERMINATION OF THE
NOTE PURCHASE AGREEMENT AND THE REPAYMENT IN FULL IN CASH OF ALL OBLIGATIONS
ARISING IN RESPECT THEREOF (OTHER THAN CONTINGENT INDEMNIFICATION OBLIGATIONS),
(B) SOLELY WITH RESPECT TO SUCH PLEDGOR (BUT NOT ANY OTHER PLEDGOR) AND THE
PLEDGED COLLATERAL OF SUCH PLEDGOR, THE RELEASE OR TERMINATION OF THE
OBLIGATIONS OF SUCH PLEDGOR AND ITS PLEDGED COLLATERAL HEREUNDER IN ACCORDANCE
WITH THE TERMS OF THE NOTE PURCHASE AGREEMENT, AT WHICH POINT THIS PLEDGE
AGREEMENT SHALL (SOLELY WITH RESPECT TO SUCH PLEDGOR, IN THE CASE OF CLAUSE
(B)), AUTOMATICALLY TERMINATE AND HAVE NO FURTHER FORCE AND EFFECT (OTHER THAN
ANY PROVISIONS OF THIS PLEDGE AGREEMENT THAT EXPRESSLY SURVIVE THE TERMINATION
HEREOF) (C) UPON THE OCCURRENCE OF A COLLATERAL RELEASE DATE IN ACCORDANCE WITH
THE TERMS AND CONDITIONS OF SECTION 9.10 OF THE NOTE PURCHASE AGREEMENT, OR (D)
AS OTHERWISE SPECIFIED IN SECTION 9.10 OF THE NOTE PURCHASE AGREEMENT, INCLUDING
IF ALL OF THE LIENS GRANTED HEREUNDER ON THE PLEDGED COLLATERAL ARE RELEASED.
THE COLLATERAL AGENT AGREES TO EXECUTE AND DELIVER SUCH DOCUMENTS AS ARE
REASONABLY REQUESTED IN ACCORDANCE WITH THE TERMS OF THE NOTE PURCHASE AGREEMENT
BY THE COMPANY OR ANY SUCH PLEDGOR TO EVIDENCE SUCH TERMINATION OR RELEASE, AT
THE COMPANY’S OR SUCH PLEDGOR’S SOLE COST AND EXPENSE.


SECTION 14. SUCCESSORS AND ASSIGNS.    THIS PLEDGE AGREEMENT SHALL BE BINDING
UPON AND INURE TO THE BENEFIT OF EACH PLEDGOR, THE COLLATERAL AGENT, FOR THE
BENEFIT OF ITSELF AND THE NOTEHOLDERS, AND THEIR RESPECTIVE SUCCESSORS AND
ASSIGNS. EACH PLEDGOR’S SUCCESSORS AND ASSIGNS SHALL INCLUDE, WITHOUT
LIMITATION, A RECEIVER, TRUSTEE OR DEBTOR IN POSSESSION OF OR FOR SUCH PLEDGOR.


SECTION 15. GOVERNING LAW. THIS PLEDGE AGREEMENT AND ANY CLAIMS, CONTROVERSY,
DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED
UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER NOTE DOCUMENT
(EXCEPT, AS TO ANY OTHER NOTE DOCUMENT, AS EXPRESSLY SET FORTH THEREIN) AND THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE

GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.


SECTION 16. WAIVER OF JURY TRIAL; CONSENT TO JURISDICTION; VENUE; SERVICE OF
PROCESS.







--------------------------------------------------------------------------------




(A)EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL
PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS PLEDGE
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS PLEDGE AGREEMENT BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.


(B)THE COMPANY AND EACH OTHER PLEDGOR IRREVOCABLY AND UNCONDITIONALLY AGREES
THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY KIND OR
DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR
OTHERWISE, AGAINST THE COLLATERAL AGENT, ANY LENDER, ANY L/C ISSUER, OR ANY
RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO THIS PLEDGE AGREEMENT OR
THE TRANSACTIONS RELATING HERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE
STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT
COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY
THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS
TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY
SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW
YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN
OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW. NOTHING IN THIS PLEDGE AGREEMENT SHALL AFFECT ANY RIGHT THAT THE COLLATERAL
AGENT, ANY LENDER OR ANY L/C ISSUER MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS PLEDGE AGREEMENT AGAINST THE COMPANY OR ANY OTHER
PLEDGOR OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.


(C)EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER
PROVIDED FOR NOTICES IN SECTION 19 OF THE NOTE PURCHASE AGREEMENT. NOTHING IN
THIS PLEDGE AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS
IN ANY OTHER MANNER

PERMITTED BY APPLICABLE LAW.


(D)THE PROVISIONS OF THIS SECTION HAVE BEEN CONSIDERED BY EACH OF THE PLEDGORS
AND THE COLLATERAL AGENT WITH THE ADVICE OF COUNSEL AND WITH A FULL
UNDERSTANDING OF THE LEGAL CONSEQUENCES THEREOF, AND SHALL SURVIVE THE PAYMENT
OF ALL AMOUNTS PAYABLE





--------------------------------------------------------------------------------




HEREUNDER OR UNDER THE OTHER NOTE DOCUMENTS AND THE TERMINATION OF THIS PLEDGE
AGREEMENT.


SECTION 17. NO STRICT CONSTRUCTION. THE PARTIES HERETO HAVE PARTICIPATED JOINTLY
IN THE NEGOTIATION AND DRAFTING OF THIS PLEDGE AGREEMENT. IN THE EVENT AN
AMBIGUITY OR QUESTION OF INTENT OR INTERPRETATION ARISES, THIS PLEDGE AGREEMENT
SHALL BE CONSTRUED AS IF DRAFTED JOINTLY BY THE PARTIES HERETO AND NO
PRESUMPTION OR BURDEN OF PROOF SHALL ARISE FAVORING OR DISFAVORING ANY PARTY BY
VIRTUE OF THE AUTHORSHIP OF ANY PROVISIONS OF THIS PLEDGE AGREEMENT.


SECTION 18. SEVERABILITY. WHENEVER POSSIBLE, EACH PROVISION OF THIS PLEDGE
AGREEMENT SHALL BE INTERPRETED IN SUCH MANNER AS TO BE EFFECTIVE AND VALID UNDER
APPLICABLE LAW, BUT, IF ANY PROVISION OF THIS PLEDGE AGREEMENT SHALL BE HELD TO
BE PROHIBITED OR INVALID UNDER APPLICABLE LAW, SUCH PROVISION SHALL BE
INEFFECTIVE ONLY TO THE EXTENT OF SUCH PROHIBITION OR INVALIDITY, WITHOUT
INVALIDATING THE REMAINDER OF SUCH PROVISION OR THE REMAINING PROVISIONS OF THIS
PLEDGE AGREEMENT.


SECTION 19. FURTHER ASSURANCES. EACH PLEDGOR AGREES THAT IT WILL COOPERATE WITH
THE COLLATERAL AGENT AND WILL EXECUTE AND DELIVER, OR CAUSE TO BE EXECUTED AND
DELIVERED, ALL SUCH OTHER STOCK POWERS, PROXIES, INSTRUMENTS AND DOCUMENTS, AND
WILL TAKE ALL SUCH OTHER ACTIONS, INCLUDING, WITHOUT LIMITATION, THE EXECUTION
AND FILING OF FINANCING STATEMENTS (AND EACH PLEDGOR HEREBY AUTHORIZES THE
COLLATERAL AGENT TO FILE ANY SUCH FINANCING STATEMENTS), AS THE COLLATERAL AGENT
MAY REASONABLY DEEM NECESSARY FROM TIME TO TIME IN ORDER TO CARRY OUT THE
PROVISIONS AND PURPOSES OF THIS PLEDGE AGREEMENT.


SECTION 20. THE COLLATERAL AGENT’S DUTY OF CARE. THE COLLATERAL AGENT SHALL NOT
BE LIABLE FOR ANY ACTS, OMISSIONS, ERRORS OF JUDGMENT OR MISTAKES OF FACT OR LAW
INCLUDING, WITHOUT LIMITATION, ACTS, OMISSIONS, ERRORS OR MISTAKES WITH RESPECT
TO THE PLEDGED COLLATERAL, EXCEPT FOR THOSE ARISING OUT OF OR IN CONNECTION WITH
THE COLLATERAL AGENT’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT AS DETERMINED BY A
COURT OF COMPETENT JURISDICTION BY FINAL AND NON-APPEALABLE JUDGMENT. WITHOUT
LIMITING THE GENERALITY OF THE FOREGOING, THE

COLLATERAL AGENT SHALL BE UNDER NO OBLIGATION TO TAKE ANY STEPS NECESSARY TO
PRESERVE RIGHTS IN THE PLEDGED COLLATERAL AGAINST ANY OTHER PARTIES BUT MAY DO
SO AT ITS OPTION. ALL EXPENSES INCURRED IN CONNECTION THEREWITH SHALL BE FOR THE
SOLE ACCOUNT OF THE PLEDGORS AND SHALL CONSTITUTE PART OF THE OBLIGATIONS
SECURED HEREBY.





--------------------------------------------------------------------------------






SECTION 21. NOTICES.    ALL NOTICES AND OTHER COMMUNICATIONS PROVIDED FOR
HEREUNDER SHALL BE DELIVERED IN THE MANNER SET FORTH IN SECTION 19 OF THE NOTE
PURCHASE AGREEMENT.


SECTION 22. AMENDMENTS, WAIVERS AND CONSENTS. THIS PLEDGE AGREEMENT MAY NOT BE
AMENDED EXCEPT IN A WRITING SIGNED BY THE COLLATERAL AGENT AND EACH PLEDGOR,
SUBJECT TO SECTION 18 OF THE NOTE PURCHASE AGREEMENT.


SECTION 23. SECTION HEADINGS. THE SECTION HEADINGS HEREIN ARE FOR CONVENIENCE OF
REFERENCE ONLY, AND SHALL NOT AFFECT IN ANY WAY THE INTERPRETATION OF ANY OF THE
PROVISIONS HEREOF.


SECTION 24. EXECUTION IN COUNTERPARTS; ELECTRONIC EXECUTION. THIS PLEDGE
AGREEMENT MAY BE EXECUTED IN COUNTERPARTS (AND BY DIFFERENT PARTIES HERETO IN
DIFFERENT COUNTERPARTS), EACH OF WHICH SHALL CONSTITUTE AN ORIGINAL, BUT ALL OF
WHICH WHEN TAKEN TOGETHER SHALL CONSTITUTE A SINGLE CONTRACT. DELIVERY OF AN
EXECUTED COUNTERPART SIGNATURE PAGE OF THIS PLEDGE AGREEMENT BY TELECOPIER OR
OTHER ELECTRONIC IMAGING MEANS (E.G. “PDF” OR “TIF”) SHALL BE EFFECTIVE AS
DELIVERY OF A MANUALLY EXECUTED COUNTERPART OF THIS AGREEMENT.


SECTION 25. ENTIRE AGREEMENT. THIS PLEDGE AGREEMENT AND THE OTHER NOTE DOCUMENTS
(INCLUDING, FOR THE AVOIDANCE OF DOUBT, THE INTERCREDITOR AGREEMENT) REPRESENT
THE FINAL AGREEMENT AMONG THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF
AND THEREOF AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS,
OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS AMONG THE PARTIES.


SECTION 26. ADDITIONAL PLEDGORS. PURSUANT TO THE NOTE PURCHASE AGREEMENT, THE
COMPANY MAY BE REQUIRED TO, AND/OR TO CAUSE CERTAIN SUBSIDIARIES TO, EXECUTE AND
DELIVER TO THE COLLATERAL AGENT (A) IN THE CASE OF A SUBSIDIARY THAT IS NOT A
PLEDGOR AT SUCH TIME, A PLEDGE SUPPLEMENT IN THE FORM OF EXHIBIT A HERETO AND
(B) IN THE CASE OF THE COMPANY OR A SUBSIDIARY THAT IS A

PLEDGOR AT SUCH TIME, A PLEDGE AMENDMENT IN THE FORM OF EXHIBIT B HERETO,
TOGETHER WITH SUCH SUPPORTING DOCUMENTATION REQUIRED PURSUANT TO THE NOTE
PURCHASE AGREEMENT IN ORDER TO CREATE A PERFECTED SECURITY INTEREST IN THE
EQUITY INTERESTS IN CERTAIN SUBSIDIARIES. THE EXECUTION AND DELIVERY OF SUCH
INSTRUMENT SHALL NOT REQUIRE THE CONSENT OF ANY PLEDGOR HEREUNDER. THE RIGHTS
AND OBLIGATIONS OF EACH PLEDGOR HEREUNDER SHALL REMAIN IN FULL FORCE AND EFFECT
NOTWITHSTANDING THE ADDITION OF ANY NEW PLEDGOR AS A PARTY TO THIS PLEDGE
AGREEMENT.





--------------------------------------------------------------------------------






SECTION 27. IRREVOCABLE AGREEMENTS. EACH PLEDGOR IRREVOCABLY AGREES THAT
NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THE APPLICABLE PARTNERSHIP
AGREEMENT WITH RESPECT TO ANY PLEDGED PARTNERSHIP INTERESTS PLEDGED BY IT
HEREUNDER OR IN THE APPLICABLE OPERATING AGREEMENT WITH RESPECT TO ANY PLEDGED
MEMBERSHIP INTERESTS PLEDGED BY IT HEREUNDER, (A) SUCH PLEDGOR SHALL BE ENTITLED
TO MAKE AN ASSIGNMENT OF ITS INTEREST (OR ANY PART THEREOF) IN SUCH PARTNERSHIP
AND/OR LIMITED LIABILITY COMPANY PURSUANT TO ANY NOTE DOCUMENT EXECUTED BY SUCH
PLEDGOR TO SECURE THE OBLIGATIONS, (B) SUBJECT IN ALL RESPECTS TO THE PROVISIONS
OF THE INTERCREDITOR AGREEMENT, THE COLLATERAL AGENT AND/OR THE NOTEHOLDERS
SHALL BE ENTITLED TO EXERCISE ANY AND ALL OF THEIR RIGHTS AND REMEDIES AGAINST
SUCH PLEDGED PARTNERSHIP INTERESTS AND/OR PLEDGED MEMBERSHIP INTERESTS PURSUANT
TO SUCH NOTE DOCUMENTS, INCLUDING, WITHOUT LIMITATION, ANY RIGHTS TO FORECLOSE
UPON OR OTHERWISE EFFECTUATE AN ASSIGNMENT OF SUCH PLEDGED PARTNERSHIP INTERESTS
AND/OR PLEDGED MEMBERSHIP INTERESTS IN ACCORDANCE THEREWITH, AND (C) SUBJECT IN
ALL RESPECTS TO THE PROVISIONS OF THE INTERCREDITOR AGREEMENT, THE COLLATERAL
AGENT AND/OR THE NOTEHOLDERS (AND/OR ANY AFFILIATE OF THE COLLATERAL AGENT
AND/OR THE NOTEHOLDERS AND/OR ANY ENTITY FORMED BY THE COLLATERAL AGENT AND/OR
THE NOTEHOLDERS) SHALL BE ENTITLED TO BE ADMITTED AS A PARTNER (INCLUDING AS THE
GENERAL PARTNER) OF SUCH PARTNERSHIP OR AS A MEMBER (INCLUDING AS THE MANAGING
MEMBER) OF SUCH LIMITED LIABILITY COMPANY, AS THE CASE MAY BE, AND/OR MAKE AN
ASSIGNMENT OF ALL OR ANY PORTION OF SUCH INTEREST TO ANY PERSON(S) WHO SHALL
HAVE THE RIGHT TO BE ADMITTED AS PARTNERS OF SUCH PARTNERSHIP OR A MEMBER OF
SUCH LIMITED LIABILITY COMPANY, AS THE CASE MAY BE (EACH OF CLAUSES (A), (B) AND
(C) COLLECTIVELY, A “PERMITTED ASSIGNMENT”). FOR THE AVOIDANCE OF DOUBT, ANY
ASSIGNEE OF THE COLLATERAL AGENT AND/OR THE NOTEHOLDERS THAT SHALL BECOME A
PARTNER OF ANY SUCH PARTNERSHIP OR A MEMBER OF ANY SUCH LIMITED LIABILITY
COMPANY, AS THE CASE MAY BE, PURSUANT TO A PERMITTED ASSIGNMENT (EXCLUDING ANY
ASSIGNEE THAT IS AN ENTITY FORMED BY THE COLLATERAL AGENT AND/OR THE NOTEHOLDERS
AND CONTINUES TO HOLD AN INTEREST AS A

PARTNER OF SUCH PARTNERSHIP OR MEMBER OF SUCH LIMITED LIABILITY COMPANY, AS THE
CASE MAY BE) SHALL THEREAFTER BE SUBJECT TO THE TERMS OF THIS SECTION 27 FOR ANY
SUBSEQUENT ASSIGNMENT TO BE MADE BY SUCH PARTNER OR MEMBER, AS THE CASE MAY BE.


SECTION 28. INTERCREDITOR AGREEMENT GOVERNS.


(a)Notwithstanding anything herein to the contrary, the liens and security
interests granted pursuant to this Pledge Agreement and the exercise of any
right or remedy with respect to any Pledged Collateral hereunder are subject to
the provisions





--------------------------------------------------------------------------------




of the Intercreditor Agreement, dated as of June 29, 2020 (as amended, restated,
supplemented or otherwise modified from time to time, the “Intercreditor
Agreement”), among Bank of America, N.A., as BOA Credit Facility Collateral
Agent (as defined therein) and BOA Term Loan Collateral Agent (as defined
therein), Capital One, National Association, as the Capital One Term Loan
Collateral Agent (as defined therein), Truist Bank, as the Senior Notes
Collateral Agent (as defined therein), U.S. Bank National Association, as the US
Bank Lessee LOC Secured Party (as defined therein) and the US Bank Term Loan
Collateral Agent (as defined therein), certain other Persons party or that may
become party thereto from time to time as an Additional Pari Passu Collateral
Agent (as defined therein), and acknowledged by the Company, the Parent REIT and
certain Subsidiaries of the Company from time to time party thereto. In the
event of any conflict between the terms of the Intercreditor Agreement and this
Pledge Agreement, the terms of the Intercreditor Agreement shall govern and
control.


(b)In accordance with the terms of the Intercreditor Agreement, any Pledged
Collateral delivered to the Collateral Agent (or if not the Collateral Agent,
the Authorized Collateral Agent (as defined in the Intercreditor Agreement)
shall be held by such Person as gratuitous bailee for the Pari Passu Secured
Parties (as defined in the Intercreditor Agreement) solely for the purpose of
perfecting the security interest granted under this Pledge Agreement.


(c)Nothing contained in the Intercreditor Agreement shall be deemed to modify
any of the provisions of this Pledge Agreement, which, as among the Company, the
Pledgors and the Collateral Agent shall remain in full force and effect in
accordance with its terms.


SECTION 29. DELIVERY OF COLLATERAL. TO THE EXTENT ANY PLEDGOR IS REQUIRED
HEREUNDER TO DELIVER COMMON COLLATERAL (AS DEFINED IN THE INTERCREDITOR
AGREEMENT) TO THE COLLATERAL AGENT FOR PURPOSES OF POSSESSION AND CONTROL AND IS
UNABLE TO DO SO AS A RESULT OF HAVING PREVIOUSLY DELIVERED SUCH COMMON
COLLATERAL TO THE AUTHORIZED COLLATERAL AGENT (AS DEFINED IN THE INTERCREDITOR
AGREEMENT), IN THE EVENT SUCH PERSON IS NOT THE COLLATERAL AGENT, IN ACCORDANCE
WITH THE TERMS OF THE INTERCREDITOR AGREEMENT, SUCH PLEDGOR’S OBLIGATIONS
HEREUNDER WITH RESPECT TO SUCH DELIVERY SHALL BE DEEMED SATISFIED BY THE

DELIVERY TO SUCH AUTHORIZED COLLATERAL AGENT, ACTING AS A GRATUITOUS BAILEE OF
THE COLLATERAL AGENT PURSUANT TO THE INTERCREDITOR AGREEMENT.


SECTION 30. INCORPORATION BY REFERENCE. IT IS UNDERSTOOD THAT ALL THE RIGHTS,
PRIVILEGES, PROTECTIONS AND IMMUNITIES GRANTED TO THE COLLATERAL AGENT PURSUANT
TO THE COLLATERAL AGENCY AGREEMENT SHALL BE INCORPORATED BY REFERENCE IN THIS
PLEDGE AGREEMENT AND APPLICABLE TO THE COLLATERAL AGENT UNDER THIS PLEDGE
AGREEMENT AS IF FULLY SET FORTH HEREIN.





--------------------------------------------------------------------------------




NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, THE COLLATERAL AGENT SHALL NOT
BE REQUIRED TO TAKE ANY ACTION UNDER THIS PLEDGE AGREEMENT ABSENT WRITTEN
DIRECTION FROM THE NOTEHOLDERS AS SET FORTH IN THE COLLATERAL AGENT AGREEMENT.


The remainder of this page is intentionally blank.







--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Pledgors and the Collateral Agent have executed this
Pledge Agreement as of the date set forth above.




PLEDGORS:
[INSERT NAME OF PLEDGOR]


By:     Name: [Type Signatory Name]
Title:    [Type Signatory Title]




Address for Notices for all Pledgors:




Address:    




Attention:         Telecopier: (    )        -    







--------------------------------------------------------------------------------





TRUIST BANK,
as Collateral Agent
By:     Name: [Type Signatory Name]
Title: [Type Signatory Title]







--------------------------------------------------------------------------------









4821-0
753-04
31 v.5

Acknowledgement to Pledge Agreement
\\DC - 038546/000027 - 15108074 v5







--------------------------------------------------------------------------------





SCHEDULE I
to
PLEDGE AGREEMENT PLEDGED SUBSIDIARIES
Pledged Stock


Pledgor
Record Holder
Pledged Subsidiary
Cert. No.
No. of Shares
% of Interests held by Pledgor
% of Total Outstanding Interests
 
 
 
 
 
 
 
 
 
 
 
 
 
 



Pledged Membership Interests


Pledgor
Pledged Subsidiary
Percentage of Membership Interest owned by the Pledgor
 
 
 
 
 
 



Pledged Partnership Interests


Pledgor
Pledged Subsidiary
Percentage of Partnership Interest owned by the Pledgor
 
 
 
 
 
 








--------------------------------------------------------------------------------





SCHEDULE II
to
PLEDGE AGREEMENT
TYPES OF ENTITY, JURISDICTION OF
ORGANIZATION, CHIEF EXECUTIVE OFFICE LOCATION


Pledgor
Type of Entity
Jurisdiction of Organization
Mailing Address of Chief Executive Office
 
 
 
 
 
 
 
 



PRIOR NAMES OF PLEDGORS DURING LAST FIVE YEARS
Pledgor
Prior Name
Date of Name Change
 
 
 
 
 
 








--------------------------------------------------------------------------------





EXHIBIT A
to
PLEDGE AGREEMENT
FORM OF PLEDGE SUPPLEMENT


SUPPLEMENT NO. dated as of      , 20 (this “Supplement”) to the PLEDGE AGREEMENT
dated as of [     ] (as the same may be amended, restated, supplemented or
otherwise modified from time to time, the “Pledge Agreement”), among certain
Subsidiaries of the Company from time to time signatory thereto (each as a
“Pledgor”, and collectively, as the “Pledgors”) and Truist Bank, as Collateral
Agent for the benefit of the Noteholders (in such capacity, the “Collateral
Agent”).


Reference is made to the Note Purchase Agreement dated as of November 12, 2015
(as amended, restated, supplemented or otherwise modified from time to time, the
“Note Purchase Agreement”), entered into among Pebblebrook Hotel, L.P., a
Delaware limited partnership (the “Company”), Pebblebrook Hotel Trust, a
Maryland real estate investment trust (the “Parent REIT”), the Subsidiaries of
the Company from time to time party thereto as Guarantors, each lender from time
to time party thereto (collectively, the “Lenders”), the Collateral Agent and
the other parties thereto.


Capitalized terms used but not defined herein shall have the respective meanings
given to such terms in the Pledge Agreement or the Note Purchase Agreement.


The undersigned Subsidiary of the Company (the “New Pledgor”) is executing this
Supplement in accordance with the requirements of the Note Purchase Agreement
and the Pledge Agreement to become a Pledgor under the Pledge Agreement in
consideration for Loans previously made to, or issued for the account of, the
Company.


Accordingly, Collateral Agent and the New Pledgor agree as follows:


SECTION 1. In accordance with Section 26 of the Pledge Agreement, the New
Pledgor by its signature below becomes a Pledgor under the Pledge Agreement with
the same force and effect as if originally named therein as a Pledgor and the
New Pledgor hereby agrees (a) to all the terms and provisions of the Pledge
Agreement applicable to it as a Pledgor thereunder and (b) represents and
warrants that the representations and warranties made by it as a Pledgor
thereunder are true and correct on and as of the date hereof except for
representations and warranties which by their express terms refer to a specific
date. In furtherance of the foregoing, the New Pledgor, as security for the
payment and performance in full of the Obligations, does hereby create and grant
to Collateral Agent, its successors and assigns, a security interest in and Lien
on all of the New Pledgor’s right, title and interest in and to the Pledged
Collateral (as defined in the Pledge Agreement) of the New Pledgor. Each
reference to a “Pledgor” or the “Pledgors” in the Pledge Agreement shall be
deemed to include the New Pledgor. The Pledge Agreement is hereby incorporated
herein by reference.


SECTION 2. The New Pledgor represents and warrants to Collateral Agent that this
Supplement has been duly authorized, executed and delivered by it and
constitutes its legal, valid and binding obligation, enforceable against it in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting Noteholders’ rights
generally.


SECTION 3.    This Supplement may be executed in any number of counterparts,
each of which shall be an original, but all of which shall together constitute
one and the same agreement. This

Supplement shall become effective when Collateral Agent shall have received
counterparts of this Supplement that, when taken together, bear the signatures
of the New Pledgor and Collateral Agent. Delivery of an executed signature page
of this Supplement by facsimile transmission or pdf shall be effective as
delivery of a manually executed counterpart hereof.





--------------------------------------------------------------------------------






SECTION 4.    The New Pledgor hereby represents and warrants that set forth on
Schedule I attached hereto is a true and correct schedule with respect to all
its Pledged Collateral.


SECTION 5.    Except as expressly supplemented hereby, the Pledge Agreement
shall remain in full force and effect.


SECTION 6. If for any reason any provision or provisions hereof are determined
to be invalid and contrary to any existing or future law, such invalidity shall
not impair the operation of or effect those portions of this Supplement which
are valid.


SECTION 7. All communications and notices hereunder shall be in writing and
given as provided in the Pledge Agreement. All communications and notices
hereunder to the New Pledgor shall be given to it at the address set forth under
its signature below.


SECTION 8. The New Pledgor agrees to reimburse Collateral Agent for its
reasonable out-of-pocket expenses in connection with this Supplement, including
the reasonable fees, other charges and disbursements of counsel for Collateral
Agent in accordance with Section 16 of the Note Purchase Agreement.





--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the New Pledgor and Collateral Agent have duly executed this
Supplement as of the day and year first above written.
[NEW PLEDGOR]
By:    
Name: [Type Signatory Name]
Title: [Type Signatory Title]
Address:    




Attention:    
Telecopier: (    )    -    




TRUIST BANK,
as Collateral Agent
By:    
Name: [Type Signatory Name]
Title: [Type Signatory Title]







--------------------------------------------------------------------------------













Pledged Stock

Schedule I to Supplement No.     to the Pledge Agreement



Pledgor
Record Holder    Pledged Subsidiary


Certificate Number

Number of    % Shares







Pledged Membership Interests
Pledgor
Pledged Subsidiary    Percentage of Membership Interest owned by the Pledgor





Pledged Partnership Interests
Pledgor
Pledged Subsidiary    Percentage of Partnership Interest owned by the Pledgor








--------------------------------------------------------------------------------











EXHIBIT B
to
PLEDGE AGREEMENT
FORM OF PLEDGE AMENDMENT
Reference is hereby made to the Pledge Agreement (as the same may be amended,
restated, supplemented or otherwise modified from time to time, the “Pledge
Agreement”) dated as of [     ], by and among     (the “Pledgor”), certain other
Subsidiaries of the Company from time to time signatory thereto and Truist Bank,
as Collateral Agent for the benefit of the Noteholders (in such capacity, the
“Collateral Agent”), whereby the Pledgor has pledged certain capital stock,
membership interests and partnership interests, as applicable, of certain of its
Subsidiaries as collateral to the Collateral Agent, for the ratable benefit of
the Noteholders, as more fully described in the Pledge Agreement. This Amendment
is a “Pledge Amendment” as defined in the Pledge Agreement and is, together with
the acknowledgments, certificates, and Powers delivered herewith, subject in all
respects to the terms and provisions of the Pledge Agreement. Capitalized terms
used herein and not defined herein shall have the meanings given to them in the
Pledge Agreement.


By its execution below, the Pledgor hereby agrees that (i) the [capital stock of
the corporation(s)] [membership interests of the limited liability company(s)]
[partnership interests of the partnership(s)] listed on Schedule I hereto shall
be pledged to the Collateral Agent as additional collateral pursuant to Section
2[(a)(b)(c)](ii) of the Pledge Agreement, (ii) such property shall be considered
[Pledged Stock] [Pledged Membership Interests] [Pledged Partnership Interests]
under the Pledge Agreement and be a part of the Pledged Collateral pursuant to
Section 2 of the Pledge Agreement, and (iii) each such [corporation] [limited
liability company] [partnership] listed on Schedule I hereto shall be considered
a Pledged Subsidiary for purposes of the Pledge Agreement.


By its execution below, the Pledgor represents and warrants that it has full
power and authority to execute this Pledge Amendment and that the
representations and warranties contained in Section 6 of the Pledge Agreement
are true and correct in all respects as of the date hereof and after taking into
account the pledge of the additional [Pledged Stock] [Pledged Membership
Interests] [Pledged Partnership Interests] relating hereto. The Pledge
Agreement, as amended and modified hereby, remains in full force and effect and
is hereby ratified and confirmed.





--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the Pledgor has executed and delivered this Pledge Amendment
as of this    day of    ,    .
[PLEDGOR]
By:    
Name: [Type Signatory Name]
Title: [Type Signatory Title]







--------------------------------------------------------------------------------





















Pledgor    Record Holder    Pledged

Schedule I to
Pledge Amendment
Pledged Stock
Certificate












Number of    %



Subsidiary

Number

Shares







Pledged Membership Interests
Pledgor
Pledged Subsidiary    Percentage of Membership Interest owned by the Pledgor





Pledged Partnership Interests
Pledgor
Pledged Subsidiary    Percentage of Partnership Interest owned by the Pledgor








--------------------------------------------------------------------------------







ACKNOWLEDGMENT TO
PLEDGE AMENDMENT
The undersigned hereby acknowledges receipt of a copy of the foregoing Pledge
Amendment, agrees promptly upon the request of the Collateral Agent to note on
its books the security interests granted under such Pledge Agreement, agrees
that after the occurrence and during the continuance of an Event of Default it
will comply with instructions originated by the Collateral Agent without further
consent by the Pledgor and waives any rights or requirement at any time
hereafter to receive a copy of such Pledge Agreement in connection with the
registration of any Pledged Collateral in the name of the Collateral Agent or
its nominee or the exercise of voting rights by the Collateral Agent or its
nominee.


[NAME[S] OF ADDITIONAL PLEDGED SUBSIDIARY[IES]]
By:    
Name: [Type Signatory Name]
Title: [Type Signatory Title]







--------------------------------------------------------------------------------





EXHIBIT C
to
PLEDGE AGREEMENT
FORM OF STOCK POWER


FOR VALUE RECEIVED, the undersigned does hereby sell, assign and transfer to
Shares of Common Stock of     , a corporation, represented by Certificate No.
    (the “Stock”), standing in the name of

the undersigned on the books of said corporation and does hereby irrevocably
constitute and appoint
    as the undersigned’s true and lawful attorney, for it and in its name and
stead, to sell, assign and transfer all or any of the Stock, and for that
purpose to make and execute all necessary acts of assignment and transfer
thereof; and to substitute one or more persons with like full power, hereby
ratifying and confirming all that said attorney or substitute or substitutes
shall lawfully do by virtue hereof.
Dated:    
[PLEDGOR]
By:    
Name: [Type Signatory Name]
Title: [Type Signatory Title]







--------------------------------------------------------------------------------














--------------------------------------------------------------------------------





CERTIFICATE


EXHIBIT D
to
PLEDGE AGREEMENT
Form of Control Acknowledgment CONTROL ACKNOWLEDGMENT



PLEDGED SUBSIDIARY:    [MEMBERSHIP][PARTNERSHIP] INTEREST OWNER:
[Name of Pledged Subsidiary]    [Name of Pledgor]




Reference is hereby made to that certain Pledge Agreement dated as of [●],
202[●] (as the same may be amended, restated, supplemented or otherwise modified
from time to time, the “Pledge Agreement”) among a [member][partner] of [Name of
Pledged Subsidiary], a [     ] limited [liability company][partnership] (a
“Pledged Subsidiary”), certain other Subsidiaries of the Company from time to
time signatory thereto and Bank of America, N.A., as Collateral Agent for the
benefit of the Noteholders (in such capacity, the “Collateral Agent”).
Capitalized terms used herein and not defined herein shall have the meanings
ascribed thereto in the Pledge Agreement.


Pledged Subsidiary is hereby instructed by the Pledgor that all of the Pledgor’s
right, title and interest in and to all of the Pledgor’s rights in connection
with any [membership][partnership] interests in Pledged Subsidiary now and
hereafter owned by the Pledgor are subject to a pledge and security interest in
favor of Collateral Agent. Pledgor hereby instructs the Pledged Subsidiary to
act upon any instruction delivered to it by the Collateral Agent with respect to
the Pledged Collateral without seeking further instruction from the Pledgor,
and, by its execution hereof, the Pledged Subsidiary agrees to do so.


Pledged Subsidiary, by its written acknowledgement and acceptance hereof, hereby
acknowledges receipt of a copy of the aforementioned Pledge Agreement and agrees
promptly upon the request of the Collateral Agent to note on its books the
security interest granted under such Pledge Agreement. Each Pledged Subsidiary
also waives any rights or requirements at any time hereafter to receive a copy
of such Pledge Agreement in connection with the registration of any Pledged
Collateral in the name of the Collateral Agent or its nominee or the exercise of
voting rights by the Collateral Agent or its nominee.


The remainder of this page is intentionally blank.



































--------------------------------------------------------------------------------




EXHIBIT AB
(to Note Purchase Agreement)







--------------------------------------------------------------------------------













IN WITNESS WHEREOF, the Pledgor has caused this Control Acknowledgment to be
duly signed and delivered by its officer duly authorized as of this     day of
    , 20     .
[PLEDGOR]
By:    
Name: [Type Signatory Name]
Title: [Type Signatory Title]
Acknowledged and accepted this
    day of    , 20     [PLEDGED SUBSIDIARY]
By:     Name: [Type Signatory Name]
Title: [Type Signatory Title]






































































IFLAST PAGE ONLY= "LAST PAGE ONLY" 19288295.2
Error! Unknown document property name.



